Exhibit 10.1

 

 

 

LOAN AGREEMENT

Dated as of December 3, 2014

By and Among

THE ENTITIES SET FORTH ON SCHEDULE I ATTACHED HERETO,

collectively, as Borrower

and

BRE SELECT HOTELS OPERATING LLC,

as Operating Lessee

and

CITIGROUP GLOBAL MARKETS REALTY CORP., GERMAN AMERICAN

CAPITAL CORPORATION, GOLDMAN SACHS MORTGAGE COMPANY and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

collectively, as Lender

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. Definitions; Principles of Construction

     1   

Section 1.1.

  Definitions      1   

Section 1.2.

  Principles of Construction      50    Article II. General Terms      50   

Section 2.1.

  Loan Commitment; Disbursement to Borrower      50   

Section 2.2.

  Interest Rate      51   

Section 2.3.

  Loan Payment      56   

Section 2.4.

  Prepayments      57   

Section 2.5.

  Release of Property      60   

Section 2.6.

  Cash Management      66   

Section 2.7.

  Withholding Taxes      69   

Section 2.8.

  Extension of the Initial Maturity Date      73    Article III. Conditions
Precedent      74   

Section 3.1.

  Conditions Precedent to Closing      74    Article IV. Representations and
Warranties      74   

Section 4.1.

  Borrower Representations      74   

Section 4.2.

  Survival of Representations      91   

Article V. Covenants

     91   

Section 5.1.

  Affirmative Covenants      91   

Section 5.2.

  Negative Covenants      113   

Article VI. Insurance; Casualty; Condemnation

     125   

Section 6.1.

  Insurance      125   

Section 6.2.

  Casualty      131   

Section 6.3.

  Condemnation      131   

Section 6.4.

  Restoration      132    Article VII. Reserve Funds      138   

Section 7.1.

  Required Repairs      138   

Section 7.2.

  Tax and Insurance Escrow Fund      138   

Section 7.3.

  Replacements and Replacement Reserve      140   

Section 7.4.

  Intentionally Omitted      144   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.5.

  Ground Lease Reserve Fund      144   

Section 7.6.

  Excess Cash Flow Reserve Fund      145   

Section 7.7.

  Reserve Funds, Generally      147   

Article VIII. Defaults

     148   

Section 8.1.

  Event of Default      148   

Section 8.2.

  Remedies      152   

Section 8.3.

  Remedies Cumulative; Waivers      153   

Article IX. Special Provisions

     154   

Section 9.1.

  Securitization      154   

Section 9.2.

  Securitization Indemnification      160   

Section 9.3.

  Exculpation      163   

Section 9.4.

  Matters Concerning Manager      165   

Section 9.5.

  Servicer      166   

Section 9.6.

  Matters Concerning Franchisor      167   

Section 9.7.

  Register      167   

Article X. Miscellaneous

     168   

Section 10.1.

  Survival      168   

Section 10.2.

  Lender’s Discretion      168   

Section 10.3.

  Governing Law      168   

Section 10.4.

  Modification, Waiver in Writing      170   

Section 10.5.

  Delay Not a Waiver      170   

Section 10.6.

  Notices      170   

Section 10.7.

  Trial by Jury      171   

Section 10.8.

  Headings      171   

Section 10.9.

  Severability      171   

Section 10.10.

  Preferences      172   

Section 10.11.

  Waiver of Notice      172   

Section 10.12.

  Remedies of Borrower, Operating Lessee and the Other Loan Parties      172   

Section 10.13.

  Expenses; Indemnity      172   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.14.

  Incorporated      174   

Section 10.15.

  Offsets, Counterclaims and Defenses      174   

Section 10.16.

  No Joint Venture or Partnership; No Third Party Beneficiaries      175   

Section 10.17.

  Publicity      175   

Section 10.18.

  Cross Default; Cross Collateralization; Waiver of Marshalling of Assets     
175   

Section 10.19.

  Waiver of Counterclaim      176   

Section 10.20.

  Conflict; Construction of Documents; Reliance      176   

Section 10.21.

  Brokers and Financial Advisors      176   

Section 10.22.

  Prior Agreements      177   

Section 10.23.

  Joint and Several Liability      177   

Section 10.24.

  Co-Lenders      177   

Section 10.25.

  Certain Additional Rights of Lender (VCOC)      177   

Section 10.26.

  Discounted Payoff      178   

Section 10.27.

  Use of Borrower Provided Information      178   

Section 10.28.

  Borrower Affiliate Lender      179   

Section 10.29.

  Marriott Franchise Agreements      180   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I Borrower

Schedule II

Individual Property

Schedule III

Ground Leases

Schedule IV

Reserved

Schedule V

Reserved

Schedule VI

Reserved

Schedule VII

REAs

Schedule VIII

Reserved

Schedule IX

Previously-Owned Property

Schedule X

Franchise Agreement Guarantees

Schedule XI

Other Mortgage Loan Borrowers

Schedule 1.1

– Release Amounts

Schedule 1.2

– Franchise Agreements

Schedule 1.3

– Management Agreements

Schedule 1.4

– Qualified Managers

Schedule 1.5

– Qualified Franchisors

Schedule 1.8

– Assignment of Management Agreements

Schedule 1.13

– Reserved

Schedule 2.6.1

– Clearing Accounts

Schedule 4.1.1

– Organizational Chart of Borrower

Schedule 4.1.4

– Litigation

Schedule 4.1.6

– Liens

Schedule 4.1.12

– Condemnation

Schedule 4.1.16

– Separate Tax Lots Exceptions

 

-iv-



--------------------------------------------------------------------------------

Schedule 4.1.17

– Pending Assessments

Schedule 4.1.22

– Certificates of Occupancy and Licenses Exceptions

Schedule 4.1.23

– Flood Zones

Schedule 4.1.26

– Rent Roll

Schedule 4.1.30

– Special Purpose Entity Exceptions

Schedule 4.1.36

– Borrower Organizational Identification Numbers

Schedule 4.1.39

– Ground Lease Exceptions

Schedule 4.1.41

– Defaults under Franchise Agreements

Schedule 4.1.43

– Labor

Schedule 4.1.44

– Project Improvement Plans

Schedule 4.1.48

– Liquor Licenses

Schedule 4.1.50

– Reserved

Schedule 5.1.11(d)

– 2014 Annual Budget

Schedule 5.1.22

– Pre-Approved Alterations

Schedule 5.2.10

– REIT Election

Schedule 7.1

– Required Repairs

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

– Reserved

Exhibit B

– Ratable Share

Exhibit C

– Tax Compliance Certificates

Exhibit D

– Reserved

Exhibit E

– Sample Debt Yield Calculation

Exhibit F

– Form of Fredericksburg, VA Easement Agreement

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of December 3, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation, having an address at 390 Greenwich Street, 7th Floor, New York, New
York 10013 (“CGMRC”), GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, having an address at 60 Wall Street, New York, New York 10005
(“GACC”), GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership, having
an address at 200 West Street, New York, New York 10282 (“GS”), and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, having an address at 383 Madison Avenue, New
York, New York 10179 (“JPM”, and together with CGMRC, GACC and GS and their
respective successors and/or assigns, each a “Co-Lender” and, collectively,
“Lender”), BRE SELECT HOTELS OPERATING LLC, a Delaware limited liability
company, having its principal place of business at c/o Blackstone Real Estate
Advisors L.P., 345 Park Avenue, New York, New York 10154 (“Operating Lessee”)
and THE ENTITIES SET FORTH ON SCHEDULE I ATTACHED HERETO, each having its
principal place of business at c/o Blackstone Real Estate Advisors L.P., 345
Park Avenue, New York, New York 10154 (each, an “Individual Borrower” and,
collectively, “Borrower”).

W I T N E S  S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Acceptable Counterparty” shall mean a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (a) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) a long-term unsecured debt rating of not less than “A+” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P,
(ii) if any of the Securities or any class thereof in any Securitization are
rated by Moody’s, (x) a long-term unsecured debt rating of not less than “A1”
from Moody’s and a



--------------------------------------------------------------------------------

short-term senior unsecured debt rating of at least “P1” from Moody’s or (y) if
no short-term debt rating exists, a long-term senior unsecured debt rating of at
least “A1” from Moody’s, and (iii) if any of the Securities or any class thereof
in any Securitization are rated by Fitch, a long-term unsecured debt rating of
at least “A+” by Fitch (and not on Rating Watch Negative) and a short-term
unsecured debt rating of at least “F1” by Fitch (and not on Rating Watch
Negative), or (b) is otherwise acceptable to the Approved Rating Agencies, as
evidenced by a Rating Agency Confirmation to the effect that such counterparty
shall not cause a downgrade, withdrawal or qualification of the ratings
assigned, or to be assigned, to the Securities or any class thereof in any
Securitization.

“Accommodation Security Instrument” shall mean that certain Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the Closing Date, from BRE Select Hotels PA Holdings LLC, a Delaware limited
liability company to Lender, as the same may be amended, assigned, restated,
replaced, supplemented or otherwise modified from time to time.

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender and, following a Securitization,
satisfactory in form and substance to the Approved Rating Agencies, and from
counsel acceptable to Lender and, following a Securitization, the Approved
Rating Agencies.

“Adjusted Release Amount” shall mean, (i) for any Individual Property to be
released, the sum of (a) the Amortized Release Amount for such Individual
Property and (b) the applicable Release Price Premium for such Individual
Property.

“Affected Property” shall have the meaning set forth in Section 9.1.3 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager which Borrower, Operating Lessee,
Principal, BREP or Guarantor Controls or has, directly or indirectly, fifty one
percent (51%) or more of the legal, beneficial or economic interest therein.

“Agent” shall mean Wells Fargo Bank, National Association, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alterations Deposit” shall have the meaning set forth in Section 5.1.22 hereof.

 

-2-



--------------------------------------------------------------------------------

“Amortized Release Amount” shall mean, for any Individual Property, the original
Release Amount for such Individual Property, as such amount may be reduced by
prepayments that are not made in connection with the release of any Individual
Property, and any prepayments made pursuant to Section 2.4.2 or Section 6.4 in
excess of such Individual Property’s Amortized Release Amount, in each case,
which payments and prepayments shall be deemed to reduce the Amortized Release
Amounts of the Properties subject to the Lien of the Mortgages at the time of
such payment or prepayment pro rata.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Properties prepared by or on behalf of Borrower in
accordance with Section 5.1.11(d) hereof for the applicable Fiscal Year or other
period.

“Applicable Similar Law” shall have the meaning set forth in Section 5.2.9
hereof.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11
hereof.

“Approved Bank” shall mean a bank or other financial institution satisfying the
requirements of clause (i) of the definition of Eligible Institution.

“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch, and
Morningstar or any other nationally recognized statistical rating agency in each
case, which has been approved by Lender and designated by Lender to assign a
rating to the Securities and which has assigned a rating to the Securities.

“Assignment of Agreements” shall mean that certain Assignment of Agreements
Affecting Real Estate, by and among Borrower, Lender and Operating Lessee, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(a) hereof.

“Assignment of Management Agreement” shall mean, individually and/or
collectively, as the context may require, those certain assignments of
management agreement and subordination of management fees, dated as of the
Closing Date, among Lender, Borrower, the applicable Manager and Operating
Lessee as set forth on Schedule 1.8, attached hereto, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Award” shall mean any compensation paid by any Governmental Authority to
Borrower, Operating Lessee or any of their respective Affiliates (which, for the
purposes of this definition, shall not include Hilton Manager or any subsidiary
of Hilton Worldwide, Inc.) in connection with a Condemnation in respect of all
or any part of any Individual Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or soliciting or causing
to be solicited petitioning creditors for any involuntary petition against such
Person under the Bankruptcy Code; (c) such Person filing an answer consenting to
or otherwise acquiescing in or joining in

 

-3-



--------------------------------------------------------------------------------

any involuntary petition filed against it, by any other Person under the
Bankruptcy Code; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; or (e) such
Person making an assignment for the benefit of creditors.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§ 101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

“Basic Carrying Costs” shall mean, with respect to each Individual Property, for
any period, the sum of the following costs associated with such Individual
Property: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower Franchise Default” shall have the meaning set forth in Section 2.5.2.

“Brand Managed Property” shall mean, individually and/or collectively, as the
context requires, the Hilton Managed Properties, the Marriott Managed Properties
and the Hyatt Managed Properties.

“Brand Manager” shall mean each of Hilton Manager, Hyatt Manager and Marriott
Manager.

“BRE Select Hotels Properties Borrower” shall mean BRE Select Hotels Properties
LLC, a Delaware limited liability company, together with its successors and
permitted assigns.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3 hereof.

“BREP” shall mean, individually and/or collectively (as the context may
require), Blackstone Real Estate Partners VII-NQ L.P., Blackstone Real Estate
Partners VII.TE.1-NQ L.P., Blackstone Real Estate Partners VII.TE.2-NQ L.P.,
Blackstone Real Estate Partners VII.TE.3-NQ L.P., Blackstone Real Estate
Partners VII.TE.4-NQ L.P., Blackstone Real Estate Partners VII.TE.5-NQ L.P.,
Blackstone Real Estate Partners VII.TE.6-NQ L.P., Blackstone Real Estate
Partners VII.TE.7-NQ L.P., Blackstone Real Estate Partners VII.TE.8-NQ L.P.,
Blackstone Real Estate Partners VII.F-NQ (AV) L.P., Blackstone Real Estate
Holdings VII-NQ-ESC L.P., Blackstone Family Real Estate Partnership VII – SMD
L.P., Blackstone Real Estate Partners VII L.P., Blackstone Real Estate Partners
VII.TE.1 L.P., Blackstone Real Estate Partners VII.TE.2 L.P., Blackstone Real
Estate Partners VII.TE.3 L.P., Blackstone Real Estate Partners VII.TE.4 L.P.,
Blackstone Real Estate Partners VII.TE.5 L.P., Blackstone Real Estate Partners
VII.TE.6 L.P., Blackstone Real Estate Partners VII.TE.7 L.P., Blackstone Real
Estate Partners VII.TE.8 L.P., Blackstone Real Estate Partners VII.F L.P.,
Blackstone Real Estate Holdings VII-ESC L.P., Blackstone Real Estate Associates
VII L.P., and any other parallel partnerships and alternative investment
vehicles comprising the real estate fund commonly known as Blackstone Real
Estate Partners VII.

 

-4-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of (a) national banks in New York, New York, or (b) the place of
business of the trustee under a Securitization (or, if no Securitization has
occurred, Lender), or (c) the place of business of any Servicer or the financial
institution that maintains any collection account for or on behalf of any
Servicer or any Reserve Funds or (d) the New York Stock Exchange or the Federal
Reserve Bank of New York is not open for business.

“Calculation Date” shall mean the last day of each calendar quarter during the
Term and any day on which there is a prepayment of any portion of the
outstanding principal amount of the Loan pursuant to Section 2.4.1 hereof.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs and replacements).

“Cash Management Account” shall have the meaning set forth in Section 2.6.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Lessee, Lender and
Agent, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Trap Event” shall mean the occurrence of any one or more of the following
events: (a) an Event of Default, (b) a Mezzanine Loan Default; or (c) a Debt
Yield Trigger Event.

“Cash Trap Event Cure” shall mean (a) no Event of Default shall be continuing,
and in the event that the related Cash Trap Event occurred solely as a result of
an Event of Default, Lender (in its sole and absolute discretion) shall have
accepted a cure by Borrower of such Event of Default, (b) no Mezzanine Loan
Default shall be continuing, and in the event that the related Cash Trap Event
occurred solely as a result of a Mezzanine Loan Default, the applicable
Mezzanine Lender shall have accepted a cure by the applicable Mezzanine
Borrowers of such Mezzanine Loan Default or otherwise waived such Mezzanine Loan
Default and shall not have otherwise accelerated such Mezzanine Loan, moved for
a receiver or commenced foreclosure proceedings and (c) in the event that the
related Cash Trap Event occurred as a result of a Debt Yield Trigger Event, the
achievement of a Debt Yield Cure.

“Cash Trap Period” shall mean the period commencing on the occurrence of a Cash
Trap Event and continuing until the date of a Cash Trap Event Cure.

“Cash Trap Sweep Instructions” shall have the meaning set forth in
Section 2.6.1(e) hereof.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

-5-



--------------------------------------------------------------------------------

“Casualty/Condemnation Prepayment” shall have the meaning set forth in
Section 6.4 hereof.

“Casualty/Condemnation Threshold Amount” shall mean the greater of (i) One
Million and No/100 Dollars ($1,000,000.00) and (ii) five percent (5.00%) of the
original Release Amount for the applicable Individual Property.

“Casualty Consultant” shall have the meaning set forth in Section 6.4 hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4 hereof.

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute systematic and persistent
or willful disregard of such Independent Director’s duties, (b) such Independent
Director has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (c) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (d) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director”, (e) the death or incapacity of such Independent Director
or (e) any other reason for which the prior written consent of Lender shall have
been obtained.

“Certificate of Designation” shall mean that certain Certificate of Designation
of 7% Series A Cumulative Redeemable Preferred Shares of BRE Select Hotels Corp,
dated May 13, 2013, with shares being issued pursuant thereto on May 14, 2013.

“Clearing Account” shall have the meaning set forth in Section 2.6.1 hereof.

“Clearing Account Agreement” shall mean, individually and/or collectively (as
the context requires), those certain clearing account control agreements, dated
as of the date hereof, described on Schedule 2.6.1 hereto, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in any Clearing Account.

“Clearing Bank” shall mean those clearing banks which establish, maintain and
hold each Clearing Account, each of which shall be an Eligible Institution.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Lender” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and/or assigns.

“Common Charges” shall have the meaning set forth in Section 4.1.50 hereof.

 

-6-



--------------------------------------------------------------------------------

“Component” shall mean, individually, any one of Component A/B/C, Component D,
Component E and Component F and “Components” shall mean, collectively, Component
A/B/C, Component D, Component E and Component F.

“Component A/B/C” shall mean the component of the Loan designated as “A/B/C” in
Section 2.1.5 hereof.

“Component D” shall mean the component of the Loan designated as “D” in
Section 2.1.5 hereof.

“Component E” shall mean the component of the Loan designated as “E” in
Section 2.1.5 hereof.

“Component F” shall mean the component of the Loan designated as “F” in
Section 2.1.5 hereof.

“Concentration Account” shall have the meaning set forth in Section 2.6.1
hereof.

“Concentration Account Agreement” shall mean, individually and/or collectively
(as the context requires), those certain clearing account control agreements,
dated as of the date hereof, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, relating to funds
deposited in the applicable Concentration Account.

“Concentration Bank” shall mean each clearing bank which establishes, maintains
and holds the Concentration Account, which shall be an Eligible Institution.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise
Section 2.7 Taxes or branch profits Section 2.7 Taxes.

“Consumer Price Index” shall mean the Consumer Price Index as published by the
United States Department of Labor, Bureau of Labor Statistics or any substitute
index hereafter adopted by the Department of Labor.

“Contribution Agreement” shall mean that certain Contribution Agreement among
the Individual Borrowers dated as of the date hereof, as the same may be
amended, restated, replaced or otherwise modified from time to time.

 

-7-



--------------------------------------------------------------------------------

“Control” or “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled” and “Controlling” shall have correlative meanings.

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

“Covered Rating Agency Information” shall have the meaning set forth in
Section 10.13(d) hereof.

“Custodial Funds” means the following funds collected by Borrower or Operating
Lessee on a third party’s behalf that must be paid or remitted to a third party
and so are not properly considered “revenue” of Borrower: (i) tips, gratuities
or service charges with respect to food, beverage, banquet or other guest
services paid in cash or check or received via credit card and owed to employees
working at the Properties; (ii) payments or fees received from or on behalf of
hotel guests and patrons and paid or reimbursed to tenants or other vendors or
service providers of the hotels and (iii) amounts paid out to hotel guests or
patrons for checks cashed or per diem expense allowances paid.

“Dallas Parking Lease” shall mean that certain Parking Lease, dated as of
April 17, 2007, by and between North Dallas Tower, Ltd. and Apple Six Services
II, L.P., as assigned pursuant to that certain Assignment and Assumption of
Parking Lease, dated as of May 14, 2013, between Apple Six Services II, L.P. to
BRE Select Hotels TX L.P.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment or Breakage Costs) due to Lender in respect of the Loan
under the Note, this Agreement, the Mortgages or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for the immediately preceding
twelve (12) full calendar month period for those Individual Properties subject
to the Lien of a Mortgage as of the date of determination as set forth in the
statements required hereunder (and including, for purposes of determining Gross
Income from Operations, payments made to Borrower or Mezzanine Borrower pursuant
to the Interest Rate Cap Agreement or any similar interest rate cap agreement
with respect to any Mezzanine Loan), without deduction for (i) actual management
fees and franchise fees incurred in connection with the operation of the
Property, or (ii) amounts paid to the Reserve Funds, less (A) management fees
and franchise fees equal to the greater of (1) assumed management and franchise
fees of four percent (4%) of Gross Income from Operations and (2) the actual
management fees and franchise fees incurred, and (B) Replacement Reserve Fund
contributions equal to four percent (4.00%) of Gross Income from Operations; and

 

-8-



--------------------------------------------------------------------------------

(b) the denominator is the aggregate amount of Debt Service for each of the
Components of the Loan and Mezzanine Debt Service for such period.

“Debt Yield” shall mean, for any date of determination, the percentage obtained
by dividing:

(a) the Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
Taxes and Insurance Premiums)) for the immediately preceding twelve (12) full
calendar month period for those Individual Properties subject to the Lien of a
Mortgage as of the date of determination as set forth in the financial
statements required hereunder, including, for purposes of calculating the
Operating Expense component of Net Operating Income, (i) Replacement Reserve
Fund contributions equal to the greater of (A) four percent (4.00%) of Gross
Income from Operations and (B) the amount required under the Management
Agreements with each Brand Manager and Franchise Agreements, as applicable, and
(ii) for management fees and franchise fees in an amount equal to the greater of
(A) the amount required under the Management Agreements and the Franchise
Agreements and (B) four percent (4.00%) of Gross Income from Operations; by

(b) the sum of the outstanding principal balances of (i) all Components of the
Loan and (ii) the Mezzanine Loans on the date of determination.

For reference purposes, a sample calculation of Debt Yield is attached as
Exhibit E to this Agreement.

“Debt Yield Cure” shall mean (a) no Event of Default or Mezzanine Loan Default
shall be continuing and (b) the achievement of a Debt Yield equal to or
exceeding Required Debt Yield for the two (2) consecutive calendar quarters
immediately preceding the Calculation Date based upon the trailing twelve
(12) month period immediately preceding such Calculation Date (which Required
Debt Yield may be achieved, at Borrower’s sole discretion, by making voluntary
prepayments in accordance with the terms of this Agreement in amounts necessary
to achieve a Debt Yield equal to or exceeding the Required Debt Yield; provided
that in the event the Required Debt Yield is achieved by such a prepayment, the
Debt Yield Trigger Period shall terminate upon such prepayment).

“Debt Yield Trigger Event” shall mean a Debt Yield, as determined by Lender, of
less than the Required Debt Yield on any Calculation Date for the two
consecutive calendar quarters immediately preceding the Calculation Date, based
upon the trailing twelve (12) month period immediately preceding such
Calculation Date.

“Debt Yield Trigger Period” shall mean the period commencing on the occurrence
of a Debt Yield Trigger Event and continuing until the occurrence of a Debt
Yield Cure.

 

-9-



--------------------------------------------------------------------------------

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) three percent (3%) above the
Interest Rate otherwise applicable to each Component.

“Default Release” shall have the meaning set forth in Section 2.5.2(n) hereof.

“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the commencement date of such
Interest Period.

“Disclosure Document” shall mean a prospectus, prospectus supplement (including
any amendment or supplement to either thereof), private placement memorandum, or
similar offering memorandum, offering circular, structural and collateral term
sheet or other similar offering material, in each case in preliminary or final
form and including all exhibits and annexes thereto, used in connection with a
Securitization.

“Discounted Payoff” shall have the meaning set forth in Section 10.26 hereof.

“Eligible Account” shall mean either a separate and identifiable account from
all other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least $50,000,000.00 and subject to
supervision or examination by federal and state authority. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean (i) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P,
“P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P, “Aa3” by
Moody’s and “A+” by Fitch) and (ii) Bank of America, N.A. and PNC Bank, National
Association; provided that, with respect to (ii) above, the ratings by each of
the Approved Rating Agencies for the short term unsecured debt obligations or
commercial paper and long term unsecured debt obligations of such institution is
at least equal to the ratings in effect as of the date hereof.

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Operating
Lessee in connection with the Loan for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

-10-



--------------------------------------------------------------------------------

“Equipment” shall mean, with respect to each Individual Property, any equipment
now owned or hereafter acquired by Borrower or Operating Lessee, which is used
at or in connection with the Improvements or such Individual Property or is
located thereon or therein, including (without limitation) all machinery,
equipment, furnishings, and electronic data-processing and other office
equipment now owned or hereafter acquired by Borrower or Operating Lessee and
any and all additions, substitutions and replacements of any of the foregoing),
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s, Operating Lessee’s or Guarantor’s controlled
group, under common control with the Borrower, Operating Lessee or Guarantor
within the meaning of Section 414(b) or (c) of the Code.

“Event of Default” shall have the meaning set forth in Section 8.1 hereof.

“Excess Cash Flow” shall mean all remaining amounts on deposit in the Cash
Management Account after the payment or disbursement of all escrows, reserves,
approved Operating Expenses, Debt Service, Mezzanine Debt Service, management
fees and other amounts permitted to be paid in accordance with the Loan
Documents and the Mezzanine Loan Documents.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.6 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.6
hereof.

“Excess Net Proceeds” shall have the meaning set forth in Section 6.4.

“Exchange Act” shall have the meaning set forth in Section 9.1.1 hereof.

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a securitization.

“Excluded Entity” shall mean (i) BREP, (ii) any Public Vehicle, (iii) Prospect
Hotel Advisors, L.L.C.; provided, that with respect to clause (iii), it owns a
direct or indirect interest equity in Guarantor and such interest is less than
three percent (3%) of the direct or indirect equity interests in Guarantor,
(iv) any direct or indirect legal or beneficial owner of BREP, a Public Vehicle
or Prospect Hotel Advisors, L.L.C. (to the extent clause (iii) is satisfied),
including, without limitation, any shareholder, partner, member and/or
non-member manager of the foregoing, and (v) BRE Select Hotels Corp with respect
to the Preferred Shares only and any direct or indirect legal or beneficial
owner of any Preferred Shares.

 

-11-



--------------------------------------------------------------------------------

“Excluded Property” shall mean the Property or any other collateral for the Loan
or any individual property or any other collateral for the Other Mortgage Loan
for so long as such individual property or collateral secures the Other Mortgage
Loan.

“Excluded Taxes” shall mean any of the following Section 2.7 Taxes imposed on or
with respect to a Lender or Agent or required to be withheld or deducted from a
payment to a Lender or Agent: (a) Section 2.7 Taxes imposed on (or measured by)
net income (however denominated), franchise Section 2.7 Taxes, and branch
profits Section 2.7 Taxes, in each case, (i) imposed as a result of such Lender
or Agent being organized under the laws of, or having its principal office or,
in the case of any Lender, applicable lending office located in, the
jurisdiction imposing such Section 2.7 Tax, or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, U.S. federal withholding Section 2.7 Taxes
resulting from any law in effect on the date such Lender acquires an interest in
a Loan or commitment pursuant to this Agreement or designates a new lending
office, except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such Section 2.7 Taxes
pursuant to Section 2.7, (c) any Section 2.7 Taxes attributable to such Lender’s
failure to comply with Section 2.7(e), and (d) any Section 2.7 Taxes imposed
under FATCA.

“Extended Maturity Date” shall have the meaning set forth in Section 2.8 hereof.

“Extension Option” shall have the meaning set forth in Section 2.8 hereof.

“Extension Term” shall have the meaning set forth in Section 2.8 hereof.

“Face Amount” shall mean the actual principal amount of the related Mezzanine
Loans that are being prepaid pursuant to a Discounted Payoff.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into by the United States in connection
with the implementation of such Sections of the Code (or any such amended or
successor version therein).

“FF&E” shall mean, with respect to each Individual Property, collectively,
furnishings, Fixtures and Equipment located in the guest rooms, hallways,
lobbies, restaurants, lounges, meeting and banquet rooms, parking facilities,
public areas or otherwise in any portion of the Properties, including (without
limitation) all beds, chairs, bookcases, tables, carpeting, drapes, couches,
luggage carts, luggage racks, bars, bar fixtures, radios, television sets,
intercom and paging equipment, electric and electronic equipment, heating,
lighting and plumbing fixtures, fire prevention and extinguishing apparatus,
cooling and air-conditioning systems, elevators, escalators, stoves, ranges,
refrigerators, laundry machines, tools, machinery, boilers,

 

-12-



--------------------------------------------------------------------------------

incinerators, switchboards, conduits, compressors, vacuum cleaning systems,
floor cleaning, waxing and polishing equipment, cabinets, lockers, shelving,
dishwashers, garbage disposals, washer and dryers, and all other customary hotel
and resort equipment and other tangible property owned by Borrower or Operating
Lessee, or in which Borrower or Operating Lessee has or shall have an interest,
now or hereafter located at each Individual Property and useable in connection
with the present or future operation and occupancy of each Individual Property;
provided, however, that FF&E shall not include (a) fixed asset supplies,
including, but not limited to, linen, china, glassware, tableware, uniforms,
other hotel inventory and similar items, whether used in connection with public
space or guest rooms, or (b) items owned by tenants, guests or by third party
operators.

“FF&E Manager Reserve Account” shall have the meaning set forth in
Section 2.6.1(j) hereof.

“FF&E Reserve Account Control Agreements” shall mean those certain control
account agreements (or other similarly named agreements) that may be entered
into among one or more Borrowers, Operating Lessee, Lender, the applicable Brand
Manager and the bank or other financial institution holding the related FF&E
reserve fund under a Management Agreement for a Brand Managed Property, pursuant
to which, among other things, the parties thereto acknowledge and agree to
Lender’s security interest in the applicable fund and/or account.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall mean, with respect to each Individual Property, all Equipment
now owned, or the ownership of which is hereafter acquired, by Borrower or
Operating Lessee which is so related to the Land and the Improvements forming
part of the Individual Property in question that it is deemed fixtures or real
property under applicable Legal Requirements, including, without limitation, all
building or construction materials intended for construction, reconstruction,
alteration, decoration or repair of or installation on the applicable Individual
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes, plumbing, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, incinerating,
electrical, air conditioning and air cooling equipment and systems, gas and
electric machinery, appurtenances and equipment, pollution control equipment,
security systems, disposals, dishwashers, refrigerators and ranges, recreational
equipment and facilities of all kinds, and water, electrical, storm and sanitary
sewer facilities, utility lines and equipment (whether owned individually or
jointly with others, and, if owned jointly, to the extent of Borrower’s and/or
Operating Lessee’s interest therein) and all other utilities whether or not
situated in easements, all water tanks, water supply, water power sites, fuel
stations, fuel tanks, fuel supply, and all other structures, together with all
accessions, appurtenances, additions, replacements, betterments and
substitutions or any of the foregoing and the proceeds thereof.

 

-13-



--------------------------------------------------------------------------------

“Floating Interest Rate” shall mean a fluctuating rate per annum equal to LIBOR
plus the Spread for each Component; provided, however, in no event shall LIBOR
be deemed to be less than zero.

“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.

“Foreclosure” shall have the meaning set forth in Section 9.3 hereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Franchise Agreement” shall mean, with respect to each Individual Property, the
applicable franchise agreement more particularly described on Schedule 1.2
attached hereto, between Operating Lessee and Franchisor, as the same may be
amended or modified from time to time in accordance with the terms and
provisions of this Agreement, or, if the context requires, the Replacement
Franchise Agreement executed in accordance with the terms and provisions of this
Agreement.

“Franchise Agreement Guarantees” shall mean, those agreements set forth on
Schedule X attached hereto.

“Franchise Default Election Notice” shall have the meaning set forth in
Section 8.1(a) hereof.

“Franchise Default Release” shall have the meaning set forth in Section 2.5.2
hereof.

“Franchise Owner Agreement” shall mean those certain Owner Agreements executed
by Borrower for the benefit of the applicable Franchisor in connection with a
Franchise Agreement or any Replacement Franchise Agreement.

“Franchisor” shall mean, with respect to each Individual Property, the
applicable franchisor identified on Schedule 1.2 attached hereto, or, if the
context requires, a Qualified Franchisor.

“Free Prepayment Amount” shall have the meaning set forth in Section 2.4.1
hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence having jurisdiction over the Properties (and any
operations conducted thereat), Borrower or Operating Lessee.

 

-14-



--------------------------------------------------------------------------------

“Grantor Trust” shall mean a grantor trust as defined in subpart E, part I of
subchapter J of the Code.

“Gross Income from Operations” shall mean, without duplication, all income and
proceeds (whether in cash or on credit, and computed on an accrual basis)
received by Borrower, Operating Lessee or Manager on behalf of Borrower or
Operating Lessee for the use, occupancy or enjoyment of the Properties, or any
part thereof, or received by Borrower, Operating Lessee or Manager on behalf of
Borrower or Operating Lessee for the sale of any goods, services or other items
sold on or provided from the Properties in the ordinary course of the
Properties’ operation, including without limitation: (a) all income and proceeds
received from rental of rooms, Leases and commercial space, meeting, conference
and/or banquet space within the Properties including parking revenue; (b) all
income and proceeds received from food and beverage operations and from catering
services conducted from the Properties even though rendered outside of the
Properties; (c) all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof) applicable to the period in
question; (d) all Awards for temporary use (after deducting therefrom all costs
incurred in the adjustment or collection thereof and in Restoration of the
Properties); (e) all income and proceeds from judgments, settlements and other
resolutions of disputes with respect to matters which would be includable in
this definition of “Gross Income from Operations” if received in the ordinary
course of the operation of the Properties (after deducting therefrom all
necessary costs and expenses incurred in the adjustment or collection thereof);
(f) interest on credit accounts, rent concessions or credits, and other required
pass-throughs and interest on Reserve Funds; (g) intentionally omitted; (h) all
income from the operation of any spa or conference center at any Individual
Property; and (i) all other income from operation of the Properties (including
laundry and vending income), but excluding, (1) gross receipts received by
lessees, licensees or concessionaires of the Properties; (2) consideration
received at the Properties for hotel accommodations, goods and services to be
provided at other hotels (which are not one of the Individual Properties),
although arranged by, for or on behalf of Borrower, Operating Lessee or Manager;
(3) income and proceeds from the sale or other disposition of goods, capital
assets and other items not in the ordinary course of the operation of the
Properties; (4) Hotel Taxes; (5) Awards (except to the extent provided in
clause (d) above); (6) refunds of amounts not included in Operating Expenses at
any time and uncollectible accounts; (7) gratuities collected by the Properties
employees; (8) the proceeds of any permitted financing; (9) other income or
proceeds resulting other than from the use or occupancy of the Properties, or
any part thereof, or other than from the sale of goods, services or other items
sold on or provided from the Properties in the ordinary course of business;
(10) any credits or refunds made to customers, guests or patrons in the form of
allowances or adjustments to previously recorded revenues; (11) payments made to
Borrower and any Mezzanine Borrowers pursuant to the Interest Rate Cap Agreement
or any similar interest rate cap agreement with respect to any Mezzanine Loan;
and (12) without duplication of the items referenced in (1)-(11) above,
Custodial Funds.

“Ground Lease” shall mean each of the ground leases described on Schedule III
hereto.

 

-15-



--------------------------------------------------------------------------------

“Ground Leased Property” shall mean those certain Individual Properties demised
by each of the Ground Leases.

“Ground Lease Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Lease Reserve Fund” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Lessor” shall mean each lessor under a Ground Lease, as described on
Schedule III hereto.

“Ground Rent” shall have the meaning set forth in Section 7.5.1 hereof.

“Guarantor” shall mean BSHH LLC, a Delaware limited liability company, together
with its successors and permitted assigns, and any Replacement Guarantor
pursuant to the terms hereof and the Guaranty.

“Guarantor Bankruptcy Event” shall mean if Guarantor or any guarantor or
indemnitor under any guaranty or indemnity issued in connection with the Loan
shall make an assignment for the benefit of creditors or if a receiver,
liquidator or trustee shall be appointed for Guarantor or any guarantor or
indemnitor under any guarantee or indemnity issued in connection with the Loan
or if Guarantor or such other guarantor or indemnitor shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Guarantor
or such other guarantor or indemnitor, or if any proceeding for the dissolution
or liquidation of Guarantor or such other guarantor or indemnitor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Guarantor or such other
guarantor or indemnitor, upon the same not being discharged, stayed or dismissed
within ninety (90) days.

“Guarantor Financial Covenants” shall mean those covenants set forth in
Section 5.2 of the Guaranty.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Hilton Managed Properties” shall mean, individually and/or collectively as the
context may require, any Individual Property managed by Hilton Manager.

“Hilton Manager” shall mean, individually and/or collectively as the context may
require, with respect to any Individual Property, any subsidiary of Hilton
Worldwide Inc.

“Hotel Taxes” shall mean all sales and occupancy taxes collected by Borrower or
Operating Lessee that are required to be paid to a state or local taxing
authority or similar taxing authority (including, without limitation, sales
taxes, use taxes, occupancy taxes, business license taxes and special
assessments by any municipality or government).

 

-16-



--------------------------------------------------------------------------------

“Hyatt Managed Properties” shall mean, individually and/or collectively as the
context may require, any Individual Property managed by Hyatt Manager.

“Hyatt Manager” shall mean, individually and/or collectively as the context may
require, with respect to any Individual Property, any subsidiary of Hyatt
Corporation.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13
hereof.

“Indemnified Person” shall mean Lender, any Affiliate of Lender and its
designee, (whether or not it is the Lender) that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of Lender that
acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Security Exchange Act of 1934, as amended, any Person who is
or will have been involved in the origination of the Loan on behalf of Lender,
any Person who is or will have been involved in the servicing of the Loan on
behalf of Lender secured hereby, any Person in whose name the encumbrance
created by the Mortgages is or will have been recorded, any Person who may hold
or acquire or will have held a full or partial interest in the Loan secured
hereby (including, but not limited to, investors or prospective investors in the
Securities, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan secured hereby for the benefit
of third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

 

-17-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Borrower under any Loan
Document and (b) to the extent not otherwise described in clause (a) above,
Other Taxes.

“Indemnifying Person” shall mean Borrower.

“Independent Director” or “Independent Manager” shall mean an individual who has
prior experience as an independent director, independent manager or independent
member with at least three years of employment experience and who is provided by
CT Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors, another nationally recognized company reasonably approved
by Lender, in each case that is not an Affiliate of Borrower, Operating Lessee
or Principal, and that provides professional Independent Directors and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as an Independent Director or Independent Manager and is not,
and has never been, and will not while serving as Independent Director or
Independent Manager be, any of the following:

(a) a member, partner, equityholder, manager, director, officer or employee of
Borrower, Principal or Operating Lessee or any of their respective equityholders
or Affiliates (other than serving as an Independent Director and/or Independent
Manager of Borrower, Principal or Operating Lessee or an Affiliate of Borrower,
Principal or Operating Lessee that is not in the direct chain of ownership of
Borrower, Principal or Operating Lessee (provided that Independent Directors
and/or Independent Managers of a Principal shall be permitted to serve as a
springing limited partner of its direct subsidiary) and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided that such
Independent Director or Independent Manager is employed by a company that
routinely provides professional Independent Directors or Independent Managers in
the ordinary course of its business);

(b) a creditor, supplier or service provider (including provider of professional
services) to Borrower, Principal or Operating Lessee or any of their respective
equityholders or Affiliates (other than a nationally-recognized company that
routinely provides professional Independent Directors or Independent Managers
and other corporate services to Borrower, Principal or Operating Lessee or any
of their respective Affiliates in the ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

 

-18-



--------------------------------------------------------------------------------

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower, Principal or
Operating Lessee shall be qualified to serve as an Independent Director of the
Borrower, Principal or Operating Lessee, provided that the fees that such
individual earns from serving as an Independent Director of Affiliates of
Borrower, Principal or Operating Lessee in any given year constitute in the
aggregate less than five percent (5%) of such individual’s annual income for
that year. For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve such entity’s separateness that are
substantially similar to those contained in the definition of Special Purpose
Entity of this Agreement.

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

“Individual Property” shall mean (i) each parcel of real property, the
Improvements thereon and all personal property owned by an Individual Borrower
(or leased pursuant to a Ground Lease) and encumbered by a Mortgage, together
with all rights pertaining to such property and Improvements, as set forth on
Schedule II attached hereto and as more particularly described in the granting
clauses of each Mortgage and referred to therein as the “Property”, together
with, the Operating Lessee’s leasehold interests in the applicable Individual
Property pursuant to the Operating Lease, and (ii) any property that is or
becomes subject to the Lien of a Mortgage.

“Individual Tuscaloosa Property” shall have the meaning set forth in
Section 2.5.2 hereof.

“Initial Maturity Date” shall mean the Payment Date occurring in December, 2016.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Richards, Layton & Finger, P.A. in connection
with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1 hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4 hereof.

“Interest Period” shall mean, with respect to any Component (a) the period
commencing on (and including) the Closing Date and ending on (and including)
December 14, 2014 and (b) thereafter, the period commencing on (and including)
the fifteenth (15th) day of each calendar month and ending on (and including)
the fourteenth (14th) day of the following calendar month. Each Interest Period
set forth in clause (b) above shall be a full month and shall not be shortened
by reason of any payment of the Loan prior to the expiration of such Interest
Period.

“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.3
hereof.

 

-19-



--------------------------------------------------------------------------------

“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate protection agreements (together with the confirmation and schedules
relating thereto) between an Acceptable Counterparty and Borrower obtained by
Borrower as and when required pursuant to Section 2.2.7 and Section 2.8 hereof.
After delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
“Interest Rate Cap Agreement” shall be deemed to mean such Replacement Interest
Rate Cap Agreement and such Replacement Interest Rate Cap Agreement shall be
subject to all requirements applicable to the Interest Rate Cap Agreement.

“IRS” shall mean the United States Internal Revenue Service.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect), pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property by or on behalf of any Individual Borrower or Operating
Lessee (other than ordinary course (i) short-term occupancy rights of hotel
guests which are not the subject of a written agreement, (ii) occupancy
agreements for groups of hotel guests for transitory periods of time,
(iii) agreements for catering, business and similar special events or functions
at any of the Properties, (iv) any lease agreement or concession agreement
between Borrower or Operating Lessee, as applicable, and Manager or its
Affiliates with respect to sale of liquor and (v) space license agreements for
telecommunications equipment and antennas), and every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto; provided that in no event shall the Operating Lease or any Ground
Lease constitute a Lease and excluding any Permitted Equipment and Vehicle
Leases.

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting Borrower, Operating Lessee such Individual
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower and/or Operating Lessee, at
any time in force affecting Borrower and/or Operating Lessee, such Individual
Property or any part thereof, including, without limitation, any which may
(a) require repairs, modifications or alterations in or to such Individual
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lender’s Allocation” shall mean a fraction, expressed as a percentage as of the
date of determination, the numerator of which is the outstanding principal
balance of the Loan and the denominator of which is the aggregate principal
balance of the Loan and the Mezzanine Loans.

 

-20-



--------------------------------------------------------------------------------

“Lender Documents” shall mean any agreement among Lender, Mezzanine Lenders
and/or any participant or any fractional owner of a beneficial interest in the
Loan or the Mezzanine Loans relating to the administration of the Loan, the
Mezzanine Loans, the Loan Documents or the Mezzanine Loan Documents, including
without limitation any intercreditor agreements, co-lender agreements and
participation agreements.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit in favor of Lender and entitling Lender to draw
thereon based solely on a statement executed by an officer of Lender stating
that it has the right to draw thereon under this Agreement, and issued by a
domestic Approved Bank or the U.S. agency or branch of a foreign Approved Bank,
and upon which letter of credit Lender shall have the right to draw in full:
(a) if Lender has not received at least thirty (30) days prior to the date on
which the then outstanding letter of credit is scheduled to expire, a notice
from the issuing financial institution that it has renewed the applicable letter
of credit; (b) thirty (30) days prior to the date of termination following
receipt of notice from the issuing financial institution that the applicable
letter of credit will be terminated; and (c) thirty (30) days after Lender has
given notice to Borrower that the financial institution issuing the applicable
letter of credit ceases to either be an Approved Bank or meet the rating
requirement set forth above.

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on “Thomson
Reuters ICE LIBOR# Rates – LIBOR01” (or the successor thereto) as of 11:00 a.m.,
London time, on the related Determination Date. If such rate does not appear on
Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m., London time, on
such Determination Date, LIBOR shall be the arithmetic mean of the offered rates
(expressed as a percentage per annum) for deposits in U.S. dollars for a
one-month period that appear on the Thomson Reuters ICE LIBOR# Rates – LIBOR01
as of 11:00 a.m., London time, on such Determination Date, if at least two such
offered rates so appear. If fewer than two such offered rates appear on the
Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m., London time, on
such Determination Date, Lender (or Servicer, on Lender’s behalf) shall request
the principal London office of any four major reference banks in the London
interbank market selected by Lender to provide such bank’s offered quotation
(expressed as a percentage per annum) to prime banks in the London interbank
market for deposits in U.S. dollars for a one-month period as of 11:00 a.m.,
London time, on such Determination Date for the amounts of not less than U.S.
$1,000,000. If at least two such offered quotations are so provided, LIBOR shall
be the arithmetic mean of such quotations. If fewer than two such quotations are
so provided, Lender (or Servicer, on Lender’s behalf) shall request any three
major banks in New York City selected by Lender to provide such bank’s rate
(expressed as a percentage per annum) for loans in U.S. dollars to leading
European banks for a one-month period as of approximately 11:00 a.m., New York
City time on the applicable Determination Date for amounts of not less than U.S.
$1,000,000. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. LIBOR shall be determined conclusively (absent
manifest error) by Lender or its agent. Notwithstanding the foregoing, in no
event shall LIBOR be less than zero.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

-21-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge,
on or affecting any Individual Borrower, Operating Lessee, any Individual
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Environmental Indemnity, the Assignment of Agreements, the
Assignment of Management Agreement, the Guaranty, the Cash Management Agreement,
the Clearing Account Agreement, the Concentration Account Agreement, the
Interest Rate Cap Agreement, the Assignment of Interest Rate Cap Agreement, the
Contribution Agreement, the Operating Lessee Pledge Agreement, the Accommodation
Security Instrument and all other documents executed in connection with the
Loan.

“Loan Party” shall mean, collectively, each Borrower, Operating Lessee and
Principal.

“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Properties (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.
For the avoidance of doubt, the outstanding principal balance of the Mezzanine
Loans will not be included in the calculation of Loan-to-Value Ratio for
purposes of the REMIC provisions.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a
Sunday, or (c) any other day on which commercial banks in London, England are
not open for business.

“Management Agreement” shall mean, with respect to each Individual Property, the
applicable management agreement more particularly described on Schedule 1.3
attached hereto, between the applicable Operating Lessee and the applicable
Manager, as the same may be amended or modified from time to time in accordance
with the terms and provisions of this Agreement, or, if the context requires,
any Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

“Manager” shall mean, with respect to each Individual Property, the applicable
manager identified on Schedule 1.3 attached hereto, or, if the context requires,
a Qualified Manager who is managing the Properties or any Individual Property in
accordance with the terms and provisions of this Agreement pursuant to a
Replacement Management Agreement.

 

-22-



--------------------------------------------------------------------------------

“Manager Account” shall mean, with respect to the Brand Managed Properties, the
bank accounts maintained by a Brand Manager in the name of the applicable
Individual Borrower or Operating Lessee, as applicable, in accordance with the
terms of the applicable Management Agreement.

“Marriott Managed Properties” shall mean, individually and/or collectively as
the context may require, (a) the Individual Property known as Marriott Redmond
Town Center, Redmond, Washington, (b) the Individual Property known as Courtyard
by Marriott, Myrtle Beach, South Carolina, (c) the Individual Property known as
Spring Hill Suites Fort Worth University, Fort Worth, Texas, and (d) any
Individual Property managed by Marriott Manager.

“Marriott Manager” shall mean, individually and/or collectively as the context
may require, (a) with respect to the Individual Property known as Marriott
Redmond Town Center, Redmond, Washington, Marriott International Inc., (b) with
respect to the Individual Property known as Courtyard by Marriott, Myrtle Beach,
South Carolina, Courtyard Management Corporation, (c) with respect to the
Individual Property known as Spring Hill Suites Fort Worth University, Fort
Worth, Texas, Springhill SMC Corporation or, in each case, their applicable
successors and assigns as permitted under the Management Agreements with the
Marriott Manager, and (d) with respect to any Individual Property, any
subsidiary of Marriott International Inc.

“Material Lease” shall mean any Lease (other than the Ground Lease, Operating
Lease or any lease agreement, concession agreement or license agreement between
Borrower and Manager or its Affiliates with respect to the sale of liquor,
provided, such agreement is on commercially reasonable, third party, arms’
length terms) demising a premises within any Individual Property that is more
than 5,000 rentable square feet.

“Maturity Date” shall mean the Initial Maturity Date, or, following an exercise
by Borrower of one (1) or more of the Extension Options described in Section 2.8
hereof, the Extended Maturity Date, or such other date on which the outstanding
principal balance of the Loan becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Adjusted Release Amount” shall mean “Mezzanine Adjusted Release
Amount” as defined in each Mezzanine Loan Agreement.

“Mezzanine Borrowers” shall mean, collectively, each New Mezzanine Borrower.

“Mezzanine Debt Service” shall mean, with respect to any particular period of
time, interest payments then due under the Mezzanine Loans.

 

-23-



--------------------------------------------------------------------------------

“Mezzanine Deposit Accounts” shall mean collectively, the “Deposit Account” as
defined in each New Mezzanine Loan Agreement.

“Mezzanine Lenders” shall mean, collectively, each New Mezzanine Lender,
together with their respective successors and assigns.

“Mezzanine Loan Agreements” shall mean, collectively, each New Mezzanine Loan
Agreement.

“Mezzanine Loan Default” shall mean an “Event of Default” under each New
Mezzanine Loan.

“Mezzanine Loan Documents” shall mean, collectively, the New Mezzanine Loan
Documents.

“Mezzanine Loans” shall mean, collectively, each New Mezzanine Loan.

“Mezzanine Mandatory Prepayment Amount” shall mean, individually and/or
collectively (as the context requires), the “Mezzanine Mandatory Prepayment
Amount” as defined in each New Mezzanine Loan Agreement.

“Mezzanine Prepayment Event” shall mean (i) a prepayment of any Mezzanine Loan
pursuant to Section 2.4.1 of the applicable Mezzanine Loan Agreement, provided
any voluntary prepayment of any Mezzanine Loan shall be applied pro rata among
any tranches or components of such Mezzanine Loan or (ii) a prepayment of any
Mezzanine Loan pursuant to Section 2.4.2 of the applicable Mezzanine Loan
Agreement.

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount equal to interest which accrues on each Component of the Loan for the
Interest Period in which the Payment Date occurs.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

“Mortgage” shall mean with respect to each Individual Property, that certain
first priority fee or leasehold Mortgage (or Deed of Trust or Deed to Secure
Debt), Assignment of Leases and Rents and Security Agreement, or similar
agreement, dated as of the Closing Date, executed and delivered by the related
Individual Borrower and Operating Lessee to Lender as security for the Loan and
encumbering such Individual Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Mortgage Mandatory Prepayment Amount” shall have the meaning set forth in
Section 2.4.2 hereof.

 

-24-



--------------------------------------------------------------------------------

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

“Net Proceeds” shall have the meaning set forth in Section 6.4 hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4
hereof.

“Net Worth” shall mean an entity’s equity as its total assets minus its total
liabilities (in each case exclusive of such entity’s interests in and
liabilities related to the Excluded Property), in each case in accordance with
GAAP.

“New Dallas Parking Lease” a parking lease to be used in connection with the
Individual Property known as the Spring Hill Suites, Dallas, Texas, reserving at
least 69 parking spaces to be available for use by Operating Lessee.

“New Mezzanine Borrowers” shall have the meaning set forth in Section 9.1.2
hereof.

“New Mezzanine Lender” shall mean, individually and/or collectively, as the
context requires, Citigroup Global Markets Realty Corp., a New York corporation,
German American Capital Corporation, a Maryland Corporation, Goldman Sachs
Mortgage Company, a New York limited partnership, and JPMorgan Chase Bank,
National Association, a banking association chartered under the laws of the
United States of America, together with their respective successors and assigns.

“New Mezzanine Loan Agreement” shall mean those certain loan agreements entered
into by Lender and any New Mezzanine Borrower, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“New Mezzanine Loan Documents” shall mean, collectively, those documents
evidencing the New Mezzanine Loan, as each of the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms and conditions of this Agreement and the intercreditor agreement.

“New Mezzanine Loans” shall have the meaning set forth in Section 9.1.2 hereof.

“New Mezzanine Loan Debt Service” shall mean “Debt Service” as defined in each
New Mezzanine Loan Agreement.

“New Note” shall have the meaning set forth in Section 9.1.3 hereof.

“Note” shall mean, collectively, Note A-1, Note A-2, Note A-3 and Note A-4, as
each of the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

-25-



--------------------------------------------------------------------------------

“Note A-1” shall mean that certain Promissory Note A-1, dated the date hereof,
in the principal amount of THREE HUNDRED THIRTY TWO MILLION AND NO/100 DOLLARS
($332,000,000.00) by Borrower in favor of Citigroup Global Markets Realty Corp.,
a New York corporation.

“Note A-2” shall mean that certain Promissory Note A-2, dated the date hereof,
in the principal amount of ONE HUNDRED SIXTY SIX MILLION AND NO/100 DOLLARS
($166,000,000.00) by Borrower in favor of German American Capital Corporation, a
Maryland corporation.

“Note A-3” shall mean that certain Promissory Note A-3, dated the date hereof,
in the principal amount of ONE HUNDRED SIXTY SIX MILLION AND NO/100 DOLLARS
($166,000,000.00) by Borrower in favor of Goldman Sachs Mortgage Company, a New
York limited partnership.

“Note A-4” shall mean that certain Promissory Note A-4, dated the date hereof,
in the principal amount of ONE HUNDRED SIXTY SIX MILLION AND NO/100 DOLLARS
($166,000,000.00) by Borrower in favor of JPMorgan Chase Bank, National
Association.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” shall mean, without duplication, the sum of all ordinary
costs and expenses of operating, maintaining, directing, managing and
supervising the Properties (excluding, (i) depreciation and amortization,
(ii) any Debt Service in connection with the Loan and the Mezzanine Loans,
(iii) any Capital Expenditures in connection with the Properties, or (iv) any
deposits made to the Reserve Funds, (v) leasing commissions, (vi) non-recurring
items, (vii) reserved and (viii) the costs of any other things specified to be
done or provided at Borrower’s, Operating Lessee’s or Manager’s sole expense),
incurred by Borrower, Operating Lessee or Manager pursuant to the Management
Agreement, or as otherwise specifically provided therein, which are properly
attributable to the period under consideration under Borrower’s or Operating
Lessee’s system of accounting, including without limitation: (a) the cost of all
food and beverages sold or consumed and of all necessary chinaware, glassware,
linens, flatware, uniforms, utensils and other items of a similar nature,
including such items bearing the name or identifying characteristics of the
hotels as Borrower, Operating Lessee and/or Manager shall reasonably consider
appropriate (“Operating Equipment”) and paper supplies, cleaning materials and
similar consumable items (“Operating Supplies”) placed in use (other than
reserve stocks thereof in storerooms). Operating Equipment and Operating
Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Properties to the appropriate operating
departments; (b) salaries and wages of personnel of the Properties, including
costs of payroll taxes and employee benefits (which benefits may include,
without limitation, a pension plan, medical insurance, life insurance, travel
accident insurance and an executive bonus program), and all other expenses not
otherwise specifically referred to in this definition which are referred to as
“Administrative and General Expenses” in the Uniform System of Accounts, (c) the
cost of all other goods and services obtained by Borrower, Operating Lessee or
Manager in connection with its operation of the Properties

 

-26-



--------------------------------------------------------------------------------

including, without limitation, heat and utilities, office supplies and all
services performed by third parties, including leasing expenses in connection
with telephone and data processing equipment, and all existing and any future
installations necessary for the operation of the Improvements for hotel purposes
(including, without limitation, heating, lighting, sanitary equipment, air
conditioning, laundry, refrigerating, built-in kitchen equipment, telephone
equipment, communications systems, computer equipment and elevators), Operating
Equipment and existing and any future furniture, furnishings, wall coverings,
fixtures and hotel equipment necessary for the operation of the building for
hotel purposes which shall include all equipment required for the operation of
kitchens, bars, laundries, (if any) and dry cleaning facilities (if any), office
equipment, cleaning and engineering equipment and vehicles; (d) the cost of
repairs to and maintenance of the Properties (other than of a capital nature);
(e) insurance premiums for general liability insurance, workers’ compensation
insurance or insurance required by similar employee benefits acts and such
business interruption or other insurance as may be provided for protection
against claims, liabilities and losses arising from the operation of the
Properties (as distinguished from any property damage insurance on the
Properties building or its contents) and losses incurred on any self-insured
risks of the foregoing types, provided that Borrower and/or Operating Lessee has
specifically approved in advance such self-insurance or insurance is unavailable
to cover such risks (premiums on policies for more than one year will be
pro-rated over the period of insurance and premiums under blanket policies will
be allocated among properties covered); (f) all Taxes and Other Charges (other
than federal, state or local income taxes and franchise taxes or the equivalent)
payable by or assessed against Borrower and/or Operating Lessee with respect to
the operation of the Properties; (g) legal fees and fees of any firm of
independent certified public accounts designated from time to time by Borrower
and/or Operating Lessee (the “Independent CPA”) for services directly related to
the operation of the Properties, reasonably acceptable to Lender; (h) the costs
and expenses of technical consultants and specialized operational experts for
specialized services in connection with non-recurring work on operational,
legal, functional, decorating, design or construction problems and activities,
including the reasonable fees of Guarantor or any subsidiary of Guarantor in
connection therewith, provided that such employment of Guarantor or any such
subsidiary of Guarantor is reasonably approved in advance by Lender; provided,
further, however, that if such costs and expenses have not been included in an
approved budget, then if such costs exceed $5,000 in any one instance the same
shall be subject to the reasonable approval by Lender; (i) all expenses for
advertising for the Properties and all expenses of sales promotion and public
relations activities; (j) all out-of-pocket expenses and disbursements
determined by the Independent CPA to have been reasonably, properly and
specifically incurred by Borrower, Operating Lessee, Manager, Guarantor or any
of their Affiliates pursuant to, in the course of and directly related to, the
management and operation of the Properties under the Management Agreement
(without limiting the generality of the foregoing, such charges may include all
reasonable travel, telephone, telegram, radiogram, cablegram, air express and
other incidental expenses, but, shall exclude costs relating to the offices
maintained by Borrower, Operating Lessee, Manager, Guarantor or any of their
Affiliates other than the offices maintained at the Individual Property for the
management of such Individual Property and excluding transportation costs of
Borrower, Operating Lessee or Manager related to meetings between Borrower,
Operating Lessee and Manager with respect to administration of the Management
Agreement or of the Properties involving travel away from such party’s principal
executive offices); (k) the cost of any reservations system, any accounting
services or other group benefits, programs or services from

 

-27-



--------------------------------------------------------------------------------

time to time made available to properties in the Borrower’s or Operating
Lessee’s system, including, without limitation, any provided by any Manager or
Franchisor; (l) the cost associated with any retail Leases; (m) any management
fees, basic and incentive fees or other fees and reimbursables paid or payable
to Manager under the Management Agreement; (n) any franchise fees or other fees
and reimbursables paid or payable to Franchisor under the Franchise Agreement;
(o) Ground Rent payable under the Ground Lease; and (p) all costs and expenses
of owning, maintaining, conducting and supervising the operation of the Property
to the extent such costs and expenses are not included above.

“Operating Lease” shall mean, individually and/or collectively, as the context
may require, (i) that certain Lease Agreement, dated as of May 14, 2013, by and
between BRE Select Hotels Properties LLC, BRE Select Hotels Tuscaloosa LLC, BRE
Select Hotels Redmond LLC, BRE Select Hotels AZ LLC, BRE Select Hotels TX L.P.,
and BRE Select Hotels NC L.P., collectively, as landlord, and Operating Lessee,
as tenant and (ii) that certain Lease Agreement, dated as of May 14, 2013, by
and between BRE Select Hotels Clearwater LLC, as landlord, and Operating Lessee,
as tenant, as each of the same may be amended, assigned, restated, replaced,
supplemented or modified from time to time in accordance with the terms and
conditions of hereof and the other Loan Documents.

“Operating Lessee” shall mean BRE Select Hotels Operating LLC, a Delaware
limited liability company, together with its successors and permitted assigns.

“Operating Lessee Pledge Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the Closing Date, from Borrower to Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Organizational Documents” means as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the certificate of
organization and operating agreement with respect to a limited liability
company; the certificate of limited partnership and partnership agreement with
respect to a limited partnership, or any other organizational or governing
documents of such Person.

“Originating Lenders” shall mean Citigroup Global Markets Realty Corp., German
American Capital Corporation, Goldman Sachs Mortgage Company and JPMorgan Chase
Bank, National Association, together with their respective Affiliates, until
such time as the initial Securitization has been completed.

“Other Charges” shall mean all ground rents (other than Ground Rent),
maintenance charges, impositions other than Taxes, and any other charges,
including, without limitation, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining any Individual Property, now or
hereafter levied or assessed or imposed against such Individual Property or any
part thereof.

“Other Connection Taxes” shall mean, with respect to any Lender or Agent,
Section 2.7 Taxes imposed as a result of a present or former connection between
such Lender or Agent and the jurisdiction imposing such Section 2.7 Tax (other
than connections arising from such Lender or Agent having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

-28-



--------------------------------------------------------------------------------

“Other Obligations” shall have the meaning as set forth in the Mortgages.

“Other Mortgage Loan” shall mean that certain mortgage loan made by Citigroup
Global Markets Realty Corp., German American Capital Corporation, Goldman Sachs
Mortgage Company and JPMorgan Chase Bank, National Association (collectively,
“Other Mortgage Loan Lenders”) to the entities set forth on Schedule XI attached
hereto (collectively, “Other Mortgage Loan Borrowers”), pursuant to, among other
things, that certain Loan Agreement, dated as of the date hereof, by Other
Mortgage Loan Lenders and Other Mortgage Loan Borrowers (as the same may be
amended, restated or otherwise modified from time to time).

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise, or property Section 2.7 Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Loan Document, except (i) any such Section 2.7 Taxes that are Other Connection
Taxes imposed with respect to an assignment and (ii) any “prohibited
transaction” excise tax arising from any Lender’s use of “plan assets” of any
“benefit plan investor” within the meaning of the Plan Asset Regulations.

“Parking Lease” shall mean, individually and/or collectively, as the context may
require, (a) the Dallas Parking Lease, (b) the Portland Parking Lease and
(c) any New Dallas Parking Lease.

“Participant Register” shall have the meaning set forth in Section 9.7 hereof.

“Payment Date” shall mean, with respect to any Component, the ninth (9th) day of
each calendar month during the term of the Loan, or if such date is not a
Business Day, the immediately preceding Business Day and the first Payment Date
for purposes of this Agreement shall be January 9, 2015.

“Permitted Assumption” shall have the meaning given thereto in
Section 5.2.10(e).

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policies relating to such Individual Property or any part thereof
(including liens disclosed in the title commitments for which Lender has either
received affirmative coverage or for which the title insurance company has
received adequate protections to remove such items as exceptions from the Title
Insurance Policy and such items were so removed), (c) Liens, if any, for
Section 2.7 Taxes, Taxes and Other Charges imposed by any Governmental Authority
not yet due or delinquent or which are contested in good faith by appropriate
proceedings and for which Borrower has set aside adequate reserves on its books,
(d) such other title and survey exceptions as Lender has approved

 

-29-



--------------------------------------------------------------------------------

or may approve in writing in Lender’s sole discretion, (e) all easements,
rights-of-way, restrictions and other similar non-monetary encumbrances recorded
against and affecting such Individual Property and that do not materially and
adversely affect (i) the ability of Borrower to pay any of its obligations to
any Person as and when due (ii) the marketability of title to such Individual
Property, (iii) the fair market value of such Individual Property, or (iv) the
use or operation of such Individual Property, (f) rights of Tenants as Tenants
only, (g) mechanics’, materialmen’s or similar Liens, in each case only if such
liens are discharged or bonded over within sixty (60) days of their filing and
do not materially and adversely affect the value or use of such Individual
Property or Borrower’s ability to repay the Loan, (h) Liens relating to
Permitted Equipment and Vehicle Leases and customary purchase money security
interests of sellers of goods that satisfy the conditions set forth in the
definition of “Permitted Indebtedness”, and (i) the easement agreement relating
to that certain Individual Property located in Fredericksburg, Virginia in
substantially the form attached hereto as Exhibit F.

“Permitted Equipment and Vehicle Leases” means equipment or personal property
financing or vehicle financing that is (a) entered into on arms-length terms and
conditions in the ordinary course of Borrower’s or Operating Lessee’s business,
(b) relate to Personal Property or vehicles which will be (i) used in connection
with the operation and maintenance of the Property in the ordinary course of
Borrower’s or Operating Lessee’s business and (ii) readily replaceable without
material interference or interruption to the operation of the applicable
Individual Property and (c) which is secured only by the financed equipment or
Personal Property or vehicle.

“Permitted Equipment Transfer” shall mean the Transfer of FF&E and/or Personal
Property that is either being replaced or that is no longer necessary in
connection with the operation of an Individual Property, provided (x) no Event
of Default is continuing and (y) such Transfer will not materially and adversely
affect the value, use or operation of such Individual Property.

“Permitted Indebtedness” shall mean, collectively (a) the Note and the Other
Obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by the Mortgages and the other Loan Documents, (b) key
money provided to Borrower or Operating Lessee by a Franchisor or Manager as
provided for in the applicable Franchise Agreement or Management Agreement,
(c) Permitted Equipment and Vehicle Leases, (d) trade payables incurred in the
ordinary course of Borrower’s or Operating Lessee’s business, not secured by
Liens on any one or more Individual Properties (other than Liens being properly
contested in accordance with the provisions of this Agreement) and customary
purchase money security interests of sellers of goods, provided that such trade
payables and other amounts in clauses (b) through (d) of this definition
(excluding Capital Expenditures and Basic Carrying Costs) (i) do not exceed at
any one time in the aggregate four percent (4.00%) of the original principal
amount of the Loan and the Mezzanine Loans, (ii) are normal and reasonable under
the circumstances, (iii) are payable by or on behalf of Borrower or Operating
Lessee for or in respect of the operation of such Individual Property in the
ordinary course of the operation of Borrower’s or Operating Lessee’s business or
the routine administration of such Borrower’s or Operating Lessee’s business,
(iv) are paid within sixty (60) days following the later of (A) the date on
which such amount is incurred or (B) the date invoiced, and (v) are not
evidenced by a note, (e) obligations pursuant to the Ground Leases and the
Operating Leases and (f) customary

 

-30-



--------------------------------------------------------------------------------

and ordinary course indemnification of Manager and any liquor license holders in
connection with the operation of the Properties. Nothing contained herein shall
be deemed to require Borrower or Operating Lessee to pay any trade payable, so
long as Borrower or Operating Lessee is in good faith at its own expense, and by
proper legal proceedings, diligently contesting the validity, amount or
application thereof, provided that in each case, at the time of the commencement
of any such action or proceeding, and during the pendency of such action or
proceeding (w) no Event of Default shall exist and be continuing hereunder,
(x) no Individual Property nor any part thereof or interest therein will be in
material danger of being sold or forfeited, (y) in the event the amounts of
Permitted Indebtedness then being contested by Borrower or Operating Lessee
exceed $250,000 in the aggregate, Borrower or Operating Lessee shall furnish
such security as may be required in the proceeding, or as may be reasonably
requested by Lender, to insure the payment any amounts contested, together with
all interest and penalties thereon, and (z) such contest operates to suspend
collection or enforcement, as the case may be, of the contested amount.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any trustee under any Securitization or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

(a) obligations of, or obligations directly and unconditionally guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America and have maturities not in excess of one year, provided
that with respect to any such obligation guaranteed by any agency or
instrumentality of the U.S. government, such agency or instrumentality must be
either (i) rated by S&P and have a rating equal to at least the minimum eligible
rating by S&P or (ii) are specifically approved by S&P as having the
creditworthiness of the senior obligations equal to that of the U.S. government;

(b) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (a) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000, (b) in one of the following Moody’s rating categories:
(1) for maturities less than one month, a long-term rating of “A2” or a
short-term rating of “P-1”, (2) for maturities between one and three months, a
long-term rating of “A1” and a short-term rating of “P-1”, (3) for maturities
between three months to six months, a long-term rating of “Aa3” and a short-term
rating of “P-1” and (4) for maturities over six months, a long-term rating of
“Aaa” and a short-term rating of “P-1”, or such other ratings as confirmed in a
Rating Agency Confirmation and (c) in one of the following Fitch rating
categories: (1) for maturities less than three months, a long term rating of “A”
and a short term rating of “F-1” and (2) for maturities greater than three
months, a long-term rating of “AA-” and a short term rating of “F-1+”;

 

-31-



--------------------------------------------------------------------------------

(c) deposits that are fully insured by the Federal Deposit Insurance Corp.;

(d) commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days, (b) in one of the following Moody’s rating
categories: (i) for maturities less than one month, a long-term rating of “A2”
or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1” and (c) in one of the following
Fitch rating categories: (1) for maturities less than three months, a long term
rating of “A” and a short term rating of “F-1” and (2) for maturities greater
than three months, a long-term rating of “AA-” and a short term rating of
“F-1+”;

(e) any money market funds that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clause (i) above,
(b) has net assets of not less than $5,000,000,000, and (c) has an S&P rating of
“AAAm” or better and the highest rating obtainable from Moody’s; and

(f) such other investments as to which each Approved Rating Agency shall have
delivered a Rating Agency Confirmation.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with a qualified rating symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating, as well as any mortgage-backed
securities and any security of the type commonly known as “strips”; (ii) shall
be limited to those instruments that have a predetermined fixed dollar of
principal due at maturity that cannot vary or change; (iii) shall only include
instruments that qualify as “cash flow investments” (within the meaning of
Section 860G(a)(6) of the Code); and (iv) shall exclude any investment where the
right to receive principal and interest derived from the underlying investment
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment. Interest may either be fixed or variable, and any
variable interest must be tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with that index. No investment
shall be made which requires a payment above par for an obligation if the
obligation may be prepaid at the option of the issuer thereof prior to its
maturity. All investments shall mature or be redeemable upon the option of the
holder thereof on or prior to the earlier of (x) three months from the date of
their purchase and (y) the Business Day preceding the day before the date such
amounts are required to be applied hereunder.

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) any

 

-32-



--------------------------------------------------------------------------------

Transfer permitted without the consent of Lender pursuant to the provisions of
Section 5.2.10(d) hereof, (d) any Lease of space in any of the Improvements to
Tenants in accordance with the provisions of Section 5.1.21, (e) Permitted
Encumbrances, (f) Permitted Equipment Transfers, (g) the release of any Property
or portion thereof (or an Unencumbered Borrower) in connection with a release in
accordance with Section 2.4.2, Section 2.5 or Section 6.4 hereof (h) any Sale or
Pledge of an Excluded Entity, (i) any Transfer of any interest in an Affiliated
Manager, if such Transfer does not otherwise result in a Transfer of an interest
in Borrower or Operating Lessee that is not permitted hereunder, (j) any Sale or
Pledge of the direct interests in Guarantor so long as after giving effect to
such Sale or Pledge, BREP or a Public Vehicle or Qualified Transferee continues
to control and own at least 50.1% of the indirect interests in Borrower or
Guarantor and (k) any direct or indirect pledge (or any Transfer occurring upon
the foreclosure of, or other remedial action with respect to, the same or
delivery of an assignment in lieu of foreclosure in respect of the same) by
Mezzanine Borrowers of the direct ownership interests in Borrower, Operating
Lessee, Principal and/or Mezzanine Borrowers and other collateral pursuant to
the Mezzanine Loan Agreements.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

“PIP Work” shall have the meaning set forth in Section 5.1.24.

“Plan Asset Regulations” shall have the meaning set forth in Section 4.1.9
hereof.

“Pledge Agreement” shall mean the “Pledge Agreement as defined in each New
Mezzanine Loan Agreement.

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

“Policy” shall have the meaning set forth in Section 6.1(b) hereof.

“Portland Parking Lease” shall mean that certain Lease, dated September 13,
2002, between the State of Oregon, by and through its Department of
Transportation and Portland Riverplace LLC, as amended by that certain Letter,
dated August 27, 2007, from the State of Oregon, by and through its Department
of Transportation to Portland Riverplace LLC, as assigned pursuant to that
certain Assignment of Lease and Consent to Assignment dated as of May 2, 2013,
by and among Portland Riverplace LLC, as assignor, BRE Select Hotels Properties
LLC, as assignee, and the State of Oregon, by and through its Department of
Transportation.

“Preferred Shares” shall mean the 7% Series A Cumulative Redeemable Preferred
Shares of BRE Select Hotels Corp, a Delaware corporation.

“Prepayment Notice” shall have the meaning specified in Section 2.4.1(a).

 

-33-



--------------------------------------------------------------------------------

“Previously-Owned Property” shall mean those properties set forth on Schedule IX
hereto.

“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, National Association, in New York, New York, as its base
rate, as such rate shall change from time to time. If JPMorgan Chase Bank,
National Association, ceases to announce a base rate, Prime Rate shall mean the
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate.” If The Wall Street Journal ceases to publish the “Prime Rate,” the
Lender shall select an equivalent publication that publishes such “Prime Rate,”
and if such “Prime Rates” are no longer generally published or are limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index. Notwithstanding the
foregoing, in no event shall the Prime Rate be less than zero.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.

“Prime Rate Spread” shall mean, with respect to any Component, the difference
(expressed as the number of basis points) between (a) LIBOR plus the Spread for
such Component on the date LIBOR was last applicable to the Loan and (b) the
Prime Rate on the date that LIBOR was last applicable to the Loan; provided,
however, in no event shall such difference be a negative number.

“Principal” shall mean the Special Purpose Entity that is the general partner of
an Individual Borrower, if such Individual Borrower is a limited partnership, or
managing member of an Individual Borrower, if such Individual Borrower is a
limited liability company other than a single-member Delaware limited liability
company.

“Priority Payment Cessation Event” shall mean (a) the initiation of (x) judicial
or non-judicial foreclosure proceedings, (y) proceedings for appointment of a
receiver or (z) similar remedies permitted by this Agreement or the other Loan
Documents relating to all or a material portion of the applicable Individual
Property, and/or (b) the imposition of a stay, an injunction or a similar
judicially imposed device that has the effect of preventing Lender from
exercising its remedies under this Agreement or the other Loan Documents.

“Priority Waterfall Payments” shall mean the payments described in
Section 3.4(a) through (d) of the Cash Management Agreement of Taxes, Other
Charges, Insurance Premiums, Ground Rent, Hotel Taxes and Custodial Funds;
provided, that such amounts have not previously been paid or reserved for by any
Brand Manager with respect to the Brand Managed Properties in accordance with
the applicable Management Agreement.

“Project Improvement Plan” shall mean, collectively, shall mean, any “property
improvement plan” or similar plan for alterations, repairs and maintenance of
the Property with which Borrower or Operating Lessee is required to comply under
the any Management Agreement or Franchise Agreement.

“Property” or “Properties” shall mean, collectively, each and every Individual
Property which is subject to the terms of this Agreement.

 

-34-



--------------------------------------------------------------------------------

“Property Document” shall mean, individually or collectively (as the context may
require), the following: (i) the REAs and (ii) the Parking Lease.

“Property Document Event” shall mean any event which directly or indirectly,
causes (i) a default by Borrower or Operating Lessee under a Property Document,
(ii) a termination right in favor of any other Person (other than terminations
permitted pursuant to the terms of the applicable Property Document absent a
default by Borrower or Operating Lessee) or (iii) any termination fees to be due
by Borrower or Operating Lessee, under any Property Document, which in the case
of each of (i), (ii) and (iii), to the extent such right or fee would cause a
material adverse effect on the condition (financial or otherwise) or business of
Borrower, Principal and Operating Lessee, taken as a whole, or the condition or
ownership of any Individual Property (and in each case, beyond any applicable
notice and cure periods under the applicable Property Document), which such
event continues to exist for ten (10) days after notice to Borrower, Operating
Lessee and the other Loan Parties from Lender, in the case of any event which
can be cured by the payment of a sum of money, or for thirty (30) days after
notice from Lender in the case of any other such event; provided, however, that
(w) any of the foregoing shall not be deemed a Property Document Event (1) to
the extent Lender’s prior written consent is obtained (such consent not to be
unreasonably conditioned, withheld or delayed) with respect to the same or
(2) if such Property Document is replaced by Borrower or Operating Lessee
pursuant to a replacement Property Document in form and substance reasonably
acceptable to Lender within such ten (10) day period with respect to an event
which can be cured by the payment of a sum of money or within such thirty
(30) day period with respect to any other such event, (x) any termination of the
Dallas Parking Lease shall not constitute a Property Document Event unless
Borrower or Operating Lessee does not enter into a New Dallas Parking Lease
within sixty (60) days of such termination and (y) any termination of the
Portland Parking Lease shall not constitute a Property Document Event.

“Protective Advances” means all sums advanced for the purpose of payment of
Taxes (including special assessments or payments in lieu of real estate taxes),
Other Charges, Common Charges, maintenance costs, Insurance Premiums, Ground
Rent, or other items (including capital expenses and leasing costs) reasonably
necessary to protect the Lien of any Mortgage on any of the Properties or any
portion thereof including, but not limited to, all reasonable attorneys’ fees,
costs relating to the entry upon the Properties or any portion thereof or any
real property relating to the Properties, to make repairs or to pay, purchase,
contest or compromise any Lien which is or may reasonably be expected to be
prior or superior to the Loan Documents, from forfeiture, casualty, loss or
waste, the payment of any amounts to prevent the breach of any management,
franchise or other agreement relating to the Properties which may reasonably be
expected to result in a termination of such agreement, or to protect, preserve
or defend the Lien of the Loan Documents.

“Provided Information” shall mean any and all financial and other information
provided to Lender at any time prepared by, or on behalf of, Borrower, Operating
Lessee, Principal, any Affiliated Manager (which, for the purposes of this
definition, shall not include Hilton Manager or any subsidiary of Hilton
Worldwide Inc.), Mezzanine Borrowers, BREP and/or Guarantor.

 

-35-



--------------------------------------------------------------------------------

“Public Sale” shall mean (a) the Sale or Pledge in one or a series of
transactions of all or any portion of the direct or indirect legal or beneficial
interests in Borrower and Mezzanine Borrowers to a Public Vehicle or (b) an
event through which any direct or indirect owner of a legal or beneficial
interest in Borrower and/or Mezzanine Borrowers becomes, or is merged with or
into, a Public Vehicle.

“Public Vehicle” shall mean a Person whose securities are listed and traded on
the New York Stock Exchange, AMEX, NASDAQ, the Frankfurt Stock Exchange, the
London Stock Exchange, Euronext or the Luxembourg Stock Exchange and shall
include a majority owned subsidiary of any such Person or any operating
partnership through which such Person conducts all or substantially all of its
business.

“Qualified Franchisor” shall mean either (a) Franchisor; (b) any hotel
franchisor that is in the family of brands of any of the entities listed on
Schedule 1.5 hereto; provided that, either (I) with respect to any Individual
Property, such franchisor is in the same or better category of hotels as the
applicable franchisor as on the Closing Date, based on the annual chain scale
published by Smith Travel Reports, (II) with respect to any Individual Property,
such franchisor may be in one (1) category lower than the applicable franchisor
as of the Closing Date, based on the annual chain scale published by Smith
Travel Reports (“Downgrade Franchisor”), so long as (x) such Downgrade
Franchisor is within the family of brands of any of the entities listed on
Schedule 1.5 hereto and (y) the Properties that are subject to a franchise
agreement with a Downgrade Franchisor, in the aggregate, would not, at such time
of the execution of the franchise agreement with the applicable Downgrade
Franchisor, constitute more than twenty percent (20%) of the Individual
Properties (in the aggregate) based on the Amortized Release Amounts, or (c) a
reputable and experienced franchisor (which may be an Affiliate of Borrower)
possessing experience in flagging hotel properties similar in size, scope, use
and value as the Properties that is reasonably acceptable to Lender, provided,
that (i) with respect to (c) above, if required by Lender following a
Securitization, Borrower shall have obtained a Rating Agency Confirmation with
respect to the licensing of the Properties by such Person and (ii) in the case
of subclauses (b) or (c) above, if such Person is an Affiliate of Borrower
(which for purposes of this definition shall not include Hilton Manager or any
subsidiary of Hilton Worldwide Inc.), if required by Lender, Borrower shall have
obtained an Additional Insolvency Opinion.

“Qualified Manager” shall mean either (a) Manager; (b) any of the entities set
forth on Schedule 1.4 hereto with respect to each applicable Individual
Property; (c) any management company Controlled by or under common Control with
any management company set forth on Schedule 1.4 hereto with respect to each
applicable Individual Property; or (d) a reputable and experienced management
organization (which may be an Affiliate of Borrower) possessing experience in
managing properties similar in size, scope, use and value as the Properties that
is reasonably acceptable to Lender, provided, that (i) that, in the case of
subclause (d) above if required by Lender following a Securitization, Borrower
shall have obtained a Rating Agency Confirmation from the Approved Rating
Agencies with respect to such Manager and its management of the Properties and
(ii) in the case of subclauses (b), (c) and (d) above, if such Person is an
Affiliate of Borrower (which for purposes of this definition shall not include
any Hilton Manager or subsidiary of Hilton Worldwide Inc., if required by
Lender, Borrower shall have obtained an Additional Insolvency Opinion.

 

-36-



--------------------------------------------------------------------------------

“Qualified Transferee” shall mean a Person (a) with a Net Worth equal to or in
excess of $200,000,000 and (b) that is not subject to a Bankruptcy Action or a
material governmental or regulatory investigation which resulted in a final,
non-appealable conviction for criminal activity involving moral turpitude or a
civil proceeding in which such Person has been found liable in a final
non-appealable judgment to have attempted to hinder, delay or defraud creditors,
in each case for the past seven (7) years.

“Ratable Share” shall mean, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal of the Loan advanced by
such Co-Lender to the total outstanding principal amount of the Loan. The
Ratable Share of each Co-Lender on the date of this Agreement after giving
effect to the funding of the Loan on the Closing Date is set forth on Exhibit B
attached hereto and made a part hereof.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Approved Rating Agencies that the credit rating of the
Securities given by such Approved Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Approved Rating Agency’s sole and absolute discretion. In the
event that, prior to a Securitization and at any other given time, no Approved
Rating Agency has elected to consider whether to grant or withhold such an
affirmation and Lender does not otherwise have an approval right with respect to
such event, then (except with respect to Section 5.2.10(e)(vi),
Section 5.2.10(d)(ii) and Section 10.30 hereof) the term Rating Agency
Confirmation shall be deemed instead to require the written reasonable approval
of Lender.

“REA” shall mean, collectively, those certain reciprocal easement agreements set
forth on Schedule VII attached hereto.

“Register” shall have the meaning set forth in Section 9.7 hereof.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e)(v)
hereof.

“Related Parties” shall have the meaning set forth in the definition of Special
Purpose Entity.

“Related Party” shall have the meaning set forth in the definition of Special
Purpose Entity.

“Release Amount” shall mean, for any Individual Property, the amount set forth
on Schedule 1.1, as the same may be reduced pursuant to (a) Section 2.4.2 and
(b) Section 6.4 hereof.

“Release Debt Yield” shall have the meaning set forth in Section 2.5.2 hereof.

 

-37-



--------------------------------------------------------------------------------

“Release Price Premium” shall mean for each Individual Property, an amount equal
to (a) five percent (5%) of the Amortized Release Amount for such Individual
Property until twenty-five percent (25%) of the original principal balance of
the Loan shall have been prepaid in accordance with Section 2.5.2 hereof and
(b) thereafter, ten percent (10%) of the Amortized Release Amount for such
Individual Property. For the avoidance of doubt, with respect to the release of
any Individual Property, Borrower acknowledges that if a portion of the Adjusted
Release Amount (when aggregated with all other Adjusted Release Amounts
previously paid) does not exceed twenty-five percent (25%) of the original
principal balance of the Loan, but the remaining portion of such Adjusted
Release Amount (when aggregated with all other amounts previously paid in
connection with a release) is in excess of twenty-five percent (25%) of the
original principal balance of the Loan, the Release Price Premium for such
Individual Property being released shall be a blended percentage determined as
follows: (i) for the portion of the Adjusted Release Amount that does not exceed
twenty-five percent (25%) of the original principal balance of the Loan (when
aggregated with all other amounts previously paid in connection with a release),
five percent (5%) of the Amortized Release Amount, and (ii) for the portion of
the Adjusted Release Amount in excess of twenty-five percent (25%) of the
original principal balance of the Loan (when aggregated with all other Adjusted
Release Amounts previously paid), ten percent (10%) of the Amortized Release
Amount.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, all other amounts payable
as rent under any Lease or other agreement relating to such Individual Property
and other consideration of whatever form or nature received by or paid to or for
the account of or benefit of Borrower, Operating Lessee or any of their
respective agents or employees from any and all sources arising from or
attributable to the Individual Property, and proceeds, if any, from business
interruption or other loss of income insurance, including, without limitation,
all hotel receipts, revenues and credit card receipts collected from guest
rooms, restaurants, bars, meeting rooms, banquet rooms and recreational
facilities, all receivables, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by Borrower,
Operating Lessee or any operator or manager of the hotel or the commercial space
located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance.

 

-38-



--------------------------------------------------------------------------------

“Replacement Franchise Agreement” shall mean (i) either (a) a franchise,
trademark and license agreement with a Qualified Franchisor substantially in the
same form and substance as any Franchise Agreement, (b) a franchise, trademark
and license agreement with a Qualified Franchisor, which franchise, license and
trademark agreement shall have been entered into by Borrower or Operating Lessee
and such Qualified Franchisor on an arms’-length basis and otherwise on
commercially reasonable terms, with economic terms and franchise fees comparable
to existing local market rates or (c) a franchise, trademark and license
agreement with a Qualified Franchisor, which franchise, trademark and license
agreement shall be reasonably acceptable to Lender in form and substance,
provided, with respect to this subclause (c), following a Securitization, Lender
at its option, may require that Borrower shall have obtained a Rating
Confirmation with respect to such franchise, trademark and license agreement;
and (ii) a replacement comfort letter or new comfort letter substantially in the
form of the applicable comfort letter delivered to Lender on the Closing Date
(or such other form and substance reasonably acceptable to Lender), executed and
delivered to Lender by Borrower and such Qualified Franchisor at Borrower’s
expense.

“Replacement Guarantor” shall mean a Person:

(a) with Net Worth equal to or in excess of $200,000,000;

(b) that is not the subject of a Bankruptcy Action or of a material governmental
or regulatory investigation which resulted in a final, nonappealable conviction
for criminal activity involving moral turpitude, or a civil proceeding in which
such Person has been found liable in a final nonappealable judgment to have
attempted to hinder, delay or defraud their creditors in each case in the past
seven (7) years; and

(c) Controls Borrower or Transferee Borrower or is under common Control with
Borrower or Transferee Borrower, as applicable.

“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements, reasonably acceptable to Lender, from an
Acceptable Counterparty with terms substantially similar to the Interest Rate
Cap Agreement except that the same shall be effective as of the date required in
Section 2.2.7(c); provided that to the extent any such interest rate protection
agreements do not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate protection agreements approved in
writing by the Approved Rating Agencies with respect thereto.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as any Management Agreement, provided, that only a Brand Manager shall
be permitted to enter into a management agreement in substantially the same form
and substance as a Management Agreement for a Brand Managed Property, (ii) a
management agreement with a Qualified Manager, which management agreement shall
(A) have been entered into by Borrower or Operating Lessee (if applicable) and
such Qualified Manager on an arms’-length basis and otherwise on commercially
reasonable terms and (B) with economic terms and management fees comparable to
existing local market rates, or (iii) a management agreement with a Qualified
Manager, which management agreement shall be reasonably acceptable to Lender in
form and substance, provided, with respect to this subclause (iii), following a
Securitization, Lender, at its option, may require that Borrower shall have
obtained a Rating Agency Confirmation from the Approved Rating Agencies with
respect to such management agreement and (b) an assignment

 

-39-



--------------------------------------------------------------------------------

of management agreement and subordination of management fees substantially in
the form as the applicable Assignment of Management Agreement (or of such other
form and substance reasonably acceptable to Lender), executed and delivered to
Lender by Borrower or Operating Lessee (if applicable) and such Qualified
Manager at Borrower’s expense, provided, that in the event such Qualified
Manager is an Affiliated Manager (other than a Brand Manager or any other
manager that is affiliated with a nationally recognized brand), any replacement
assignment of management agreement shall include a subordination of management
fees in form and substance reasonably acceptable to Lender.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall mean, with respect to each
Individual Property, an amount equal to the greater of (a) the deposit for
Replacements and deposits for PIP Work (including capital expenditures that are
a part of PIP Work), if any, required to be deposited with Franchisor or Manager
pursuant to the applicable Franchise Agreement or Management Agreement (without
duplication) and (b) four percent (4%) of Gross Income from Operations for the
calendar month that is two (2) calendar months prior to the calendar month in
which the applicable deposit to the Replacement Reserve Fund is to be made.

“Replacements” shall mean, FF&E, replacements and repairs required to be made to
each Individual Property or the Improvements.

“Representative Borrower” shall have the meaning set forth in Section 10.6
hereof.

“Required Debt Yield” shall mean a Debt Yield, as determined by Lender, equal to
(i) with respect to the initial term of the Loan and the first Extension Term,
seven and one-half percent (7.50%) and (ii) with respect to the second and third
Extension Terms, seven and three-quarters percent (7.75%).

“Required Repair Deadline” shall have the meaning set forth in Section 7.1
hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1 hereof.

“Reserve Accounts” shall mean, collectively, the Tax and Insurance Reserve
Account, the Replacement Reserve Account, the Ground Lease Reserve Account, the
Excess Cash Flow Reserve Account and any other escrow account established
pursuant to the Loan Documents.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Ground Lease Reserve Fund, Excess Cash Flow
Reserve Fund and any other escrow fund established by the Loan Documents.

 

-40-



--------------------------------------------------------------------------------

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Operating Lessee,
Principal or Mezzanine Borrowers and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Operating Lessee, Principal, Mezzanine Borrowers or any non-member
manager; provided that an Excluded Entity shall not be a Restricted Party and
with respect to clause (b), excluding any shareholders or owners of stock or
equity interest that are publicly traded on any nationally or internationally
recognized stock exchange that are not Affiliates of Borrower, Principal,
Operating Lessee or Mezzanine Borrowers. For the avoidance of doubt,
notwithstanding anything to the contrary contained in this Agreement, no notice
to, or consent of Lender shall be required in connection with any Sale or Pledge
of direct or indirect interests in any Excluded Entity.

“Restricted Pledge Party” shall mean, collectively, Borrower, Operating Lessee,
Principal, Mezzanine Borrowers, or any other direct or indirect equity holder in
Borrower, Operating Lessee, Principal or Mezzanine Borrowers up to, but not
including, the first direct or indirect equity holder that has substantial
assets other than the Properties, provided, that an Excluded Entity (and any
Person owning a direct or indirect interest in any Excluded Entity) and any
holder of the Preferred Shares shall not be a Restricted Pledge Party.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Section 2.7 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.1.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Securitization Costs” shall have the meaning set forth in Section 9.1.4 hereof.

“Securitization Vehicle” shall mean each REMIC or Grantor Trust into which all
or a portion of the Loan has been transferred.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

 

-41-



--------------------------------------------------------------------------------

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that complies with the following requirements from and
after the date hereof unless it has received prior written consent to do
otherwise from Lender or a permitted administrative agent thereof, or, while the
Loan is securitized, a Rating Agency Confirmation from each of the Approved
Rating Agencies, and an Additional Insolvency Opinion, in each case:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Properties, acquiring and
owning its limited liability company interest in and managing and acting as the
sole member of Operating Lessee (with respect to BRE Select Hotels Properties
Borrower), entering into and performing its obligations under the Loan Documents
with Lender, refinancing the Properties in connection with a permitted repayment
of the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (B) in the case of any Principal,
acting as a general partner of the limited partnership that owns the related
Individual Property or as member of the limited liability company that owns the
related Individual Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing or (C) with respect to
Operating Lessee, leasing each Individual Property that is subject to the
Operating Lease and operating, managing and maintaining each Individual Property
subject to the Operating Lease and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to the
activities set forth in clause (i) of this definition;

(iii) except for the Previously-Owned Property, has not owned and shall not own
any real property other than the Properties;

(iv) except for the Previously-Owned Property, does not have, shall not have and
at no time had any assets other than (A) in the case of each Individual
Borrower, the related Individual Properties and personal property necessary or
incidental to its ownership and operation of such Individual Property, (B) in
the case of any Principal, acting as a general partner of the limited
partnership that owns the related Individual Property or as member of the
limited liability company that owns the related Individual Property and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, (C) in the case of BRE Select Hotel Properties
Borrower, owning the limited liability company interests in and acting as the
sole member of Operating Lessee and (D) in the case of Operating Lessee, owning
its leasehold interest in the applicable Properties pursuant to the applicable
Operating Lease;

(v) has not engaged in, sought, consented or permitted to and shall not engage
in, seek, consent to or permit, to the fullest extent permitted by law, (A) any
dissolution, winding up, liquidation, consolidation or merger, (B) any sale or
other transfer of all or substantially all of its assets or any sale of assets
outside the ordinary course of its business, except as permitted by the Loan
Documents or (C) in the case of a Principal, any transfer of its partnership or
membership interest, except as permitted by the Loan Documents;

 

-42-



--------------------------------------------------------------------------------

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition without the prior written consent of Lender;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single member Delaware
limited liability company, (B) except as set forth on Schedule 4.1.30, has two
(2) Independent Directors or Independent Managers, and (C) holds a direct
interest as general partner in the limited partnership of not less than 0.1%;

(viii) if such entity is a corporation, except as set forth on Schedule 4.1.30,
has and shall have at least two (2) Independent Directors, and shall not cause
or permit the board of directors of such entity to take any Bankruptcy Action
with respect to itself or, if the corporation is a Principal, with respect to
the applicable Loan Party unless two (2) Independent Directors or Independent
Managers shall have participated in such vote and shall have voted in favor of
such action;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single member
limited liability company set forth in this definition of “Special Purpose
Entity”), except as set forth on Schedule 4.1.30, has and shall have at least
one (1) member that is a Special Purpose Entity, that is a corporation or a
single-member limited liability company, that has at least two (2) Independent
Directors and that directly owns at least one half of one percent (0.5%) of the
equity of the limited liability company;

(x) if such entity is a single member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) except as set forth on
Schedule 4.1.30, has and shall have at least two (2) Independent Directors or
Independent Managers serving as managers of such company, (C) shall not take any
Bankruptcy Action with respect to itself, or in the case of the applicable
Principal, BRE Select Hotels TX L.P. and BRE Select Hotels NC L.P., as
applicable, unless two (2) Independent Directors or Independent Managers then
serving as managers of the company shall have consented in writing to such
action, and (D) except as set forth on Schedule 4.1.30, has had and shall have
two (2) natural persons or one entity that is not a member of the company, that
has signed its limited liability company agreement and that, under the terms of
such limited liability company agreement becomes a member of the company
immediately prior to the withdrawal or dissolution of the last remaining member
of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) except for amendments entered into prior to the date hereof, amend its
organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (4) without the affirmative vote of
two (2) Independent Directors or Independent Managers of itself, or, if the
corporation is a Principal, with respect to any Loan Party, take any Bankruptcy
Action;

 

-43-



--------------------------------------------------------------------------------

(xii) except with respect to prior financings that have been repaid or otherwise
discharged or that will be repaid or discharged as of the closing of the Loan,
has at all times been and shall at all times remain solvent and has paid and
shall pay its debts and liabilities (including, a fairly allocated portion of
any personnel and overhead expenses that it shares with any Affiliate) from its
assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations
(in each case, to the extent there exists sufficient cash flow from the
operations of the Property to do so; provided, that the foregoing shall not
require any member, partner or shareholder of a Special Purpose Entity to make
any additional capital contributions to a Special Purpose Entity;

(xiii) has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(xiv) has maintained and shall maintain its bank accounts (except as
contemplated by the Loan Documents with respect to any other Loan Party), books
of account, books and records separate from those of any other Person and, to
the extent that it is required to file income tax returns under applicable law,
has filed and shall file its own income tax returns, except to the extent that
it is required by law to file consolidated tax returns and, if it is a
corporation, has not filed and shall not file a consolidated income tax return
with any other corporation, except to the extent that it is required by law to
file consolidated tax returns;

(xv) has maintained and shall maintain its own records and books;

(xvi) except as contemplated by the Loan Documents with respect to each other
Loan Party, has not commingled and shall not commingle its funds or assets with
those of any other Person and has not participated and shall not participate in
any cash management system with any other Person;

(xvii) other than pursuant to Permitted Equipment and Vehicle Leases executed by
Manager in its capacity as agent of the applicable Loan Party, has held and
shall hold its assets in its own name;

(xviii) except as set forth on Schedule 4.1.30, has conducted and shall conduct
its business in its name or in a name franchised or licensed to it by Manager,
Franchisor or an entity other than an Affiliate of itself or of Borrower (which,
for purposes of this definition, shall not include any subsidiary of Hilton
Worldwide Inc.), except for business conducted on behalf of itself by another
Person under a business management services agreement that is on commercially
reasonable terms, so long as the manager, or equivalent thereof, under such
business management services agreement holds itself out as an agent of such
Special Purpose Entity;

 

-44-



--------------------------------------------------------------------------------

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP or the
Uniform System of Accounts; provided, however, that any such consolidated
financial statement contains a note indicating that the Special Purpose Entity’s
separate assets and credit are not available to pay the debts of such Affiliate
and that the Special Purpose Entity’s liabilities do not constitute obligations
of the consolidated entity, except as provided herein with respect to each other
Loan Party and such assets shall also be listed in such Loan Party’s balance
sheet, as applicable;

(xx) except in each case with respect to each other Individual Borrower, as
contemplated by the Loan Documents, has paid and shall pay its own liabilities
and expenses, including the salaries of its own employees, out of its own funds
and assets, provided there is sufficient cash flow to do so, and has maintained
and shall maintain a sufficient number of employees, if any, in light of its
contemplated business operations;

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable that are necessary to maintain its
separate existence;

(xxii) reserved;

(xxiii) following the Closing Date shall not incur Indebtedness other than
(A) in the case of each Borrower, (i) the Loan, (ii) Permitted Indebtedness,
(iii) as may be required pursuant to the Ground Lease, and (iv) such other
liabilities that such Special Purpose Entity is expressly permitted to incur
pursuant to this Agreement or as otherwise imposed by law; provided, however,
that this covenant shall not require any shareholder, partner or member of
Borrower to make additional capital contributions to any such entity; (B) in the
case of each Principal, (i) liabilities of Principal as a general partner of a
limited partnership, in the capacity as such and (ii) liabilities incurred in
the ordinary course of business relating to the ownership and operation of the
Loan Party which it holds an interest in and routine administration of the Loan
Party which it holds an interest in, provided that (x) the outstanding
liabilities at any time shall not exceed $25,000.00 and (y) such liabilities are
normal and reasonable under the circumstances; provided, however, that this
covenant shall not require any shareholder, partner or member of Principal to
make additional capital contributions to any such entity; and (C) in the case of
Operating Lessee, (i) Permitted Indebtedness, (ii) as may be required pursuant
to a Ground Lease, (iii) such other liabilities that are permitted pursuant to
this Agreement or as otherwise imposed by law and (iv) such other liabilities
that are permitted pursuant to the Loan Documents; provided, however, that this
covenant shall not require any shareholder, partner or member of Operating
Lessee to make additional capital contributions to any such entity;

(xxiv) except as expressly permitted pursuant to the terms of any prior
financing, and except for guaranties or obligations, in each case, that have
been released or discharged or that will be released or discharged as of the
closing of the Loan, has not assumed, guaranteed or become obligated and shall
not assume or guarantee or become obligated for the debts of any other Person,
has not held out and shall not hold out its credit as being available to satisfy
the obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except as
permitted pursuant to the Loan Documents with respect to each other Loan Party
or as otherwise imposed by law;

 

-45-



--------------------------------------------------------------------------------

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate, except
(A) with respect to BRE Select Hotels Properties Borrower, BRE Select Hotels
Properties Borrower’s limited liability company interest in Operating Lessee and
(B) with respect to each Principal, such Principal’s general partnership
interest and obligations with respect to the Loan Party in which it owns an
interest;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing (individually, a “Related Party” and collectively, the “Related
Parties”), including, but not limited to, paying for shared office space and for
services performed by any employee of an Affiliate;

(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxviii) except with respect to prior financings that have been repaid or
otherwise discharged or that will be repaid or discharged as of the closing of
the Loan and except as contemplated by the Loan Documents with respect to each
other Loan Party, has not pledged and shall not pledge its assets to secure the
obligations of any other Person;

(xxix) except as set forth on Schedule 4.1.30, has held itself out and
identified itself and shall hold itself out and identify itself as a separate
and distinct entity under its own name or in a name franchised or licensed to it
by Manager, Franchisor or an entity other than an Affiliate of such Special
Purpose Entity (which, for purposes of this definition, shall not include any
subsidiary of Hilton Worldwide Inc.) and not as a division or part of any other
Person;

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity), except as is
contemplated or provided for in the Loan Documents with respect to each other
Loan Party;

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or department or
part of it, and has not identified itself and shall not identify itself as a
division or department of any other Person;

 

-46-



--------------------------------------------------------------------------------

(xxxiii) except in each case with respect to each Individual Borrower, as
contemplated by the Loan Documents and other than capital contributions and
distributions permitted under the terms of its organizational documents, has not
entered into or been a party to, and shall not enter into or be a party to, any
transaction with any of its partners, members, shareholders or Affiliates except
in the ordinary course of its business and on terms which are commercially
reasonable terms comparable to those of an arm’s length transaction with an
unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and, to the fullest extent
permitted by law, shall not constitute a claim against it in the event that its
cash flow is insufficient to pay the Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) except with respect to prior financings that have been repaid or
otherwise discharged or that will be repaid or discharged as of the closing of
the Loan, has not had shall not have any of its obligations guaranteed by any
Affiliate except (A) as provided by the Loan Documents with respect to (I) each
other Loan Party and (II) the Guaranty and Environmental Indemnity, or (B) in
connection with the Franchise Agreements, including, without limitation, the
Franchise Agreement Guarantees;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except (A) BRE Select Hotel Properties Borrower’s limited
liability company interest in Operating Lessee and (B) with respect to each
Principal, such Principal’s general partnership interest and obligations with
respect to the Loan Party in which it owns an interest;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true;

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts, except as contemplated by the Loan
Documents with respect to Manager or Franchisor (each, as agent of the
applicable Loan Party) and with respect to each other Loan Party;

(xli) is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;

(xlii) reserved; and

(xliii) reserved.

 

-47-



--------------------------------------------------------------------------------

“Spread” shall mean, with respect to each Component the following amounts, as
the same may be reallocated pursuant to, and in accordance with the restrictions
and limitations contained in Section 9.1.2:

(a) Component A/B/C: 1.6763281910127%;

(b) Component D: 3.0045000000000%;

(c) Component E: 4.2545000000000%; and

(d) Component F: 5.1045000000000%.

“Spread Maintenance End Date” shall mean the Payment Date occurring in
September, 2015. With respect to any prepayment made after the Payment Date in
August, 2015, but prior to the Spread Maintenance End Date, the amount of the
Spread Maintenance Payment shall be zero.

“Spread Maintenance Payment” shall mean, with respect to any repayment of the
outstanding principal amount of any Component of the Loan prior to the Spread
Maintenance End Date, a payment to Lender in an amount equal to the product of
(x) the Spread, (y) the portion of the Component of the Loan which is being
repaid in excess of the Free Prepayment Amount and (z) a fraction, the numerator
of which is the number of days following the date through which interest on the
prepaid amount has been paid to the end of the full Interest Period associated
with the Spread Maintenance End Date and the denominator of which is 360.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Strike Price” shall mean (a) for the period from the Closing Date through and
including the Initial Maturity Date, a rate as of the Closing Date not greater
than the rate that when added to the Spread, yields a per annum interest rate
that would result in the Debt Service Coverage Ratio (for purposes of
determining the Debt Service and the Mezzanine Debt Service) being no less than
1.10:1.00 (the “Initial Strike Price”), provided, that in no event shall the
Initial Strike Price be greater than four and one-half percent (4.50%), and
(b) as of the commencement date for any Extension Term, a rate not more than the
greater of (i) the Initial Strike Price and (ii) the rate that when added to the
Spread, yields a per annum interest rate that would result in the Debt Service
Coverage Ratio (calculated assuming that for all times, LIBOR is equal to the
new Strike Price (rather than the then current Strike Price) for purposes of
determining the Debt Service and the Mezzanine Debt Service) being no less than
1.10:1.00.

“Substitute Guaranty” shall have the meaning set forth in Section 5.2.10(g)
hereof.

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.

 

-48-



--------------------------------------------------------------------------------

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

“Tenant” shall mean any Person with a possessory right to all or any part of an
Individual Property pursuant to a Lease.

“Threshold Amount” shall have the meaning set forth in Section 5.1.22 hereof.

“Title Insurance Policies” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form reasonably acceptable to
Lender (or, if an Individual Property is in a State which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such State and
reasonably acceptable to Lender) issued with respect to such Individual Property
and insuring the lien of the Mortgage encumbering such Individual Property.

“Total Release Amount” shall mean the sum of (i) the Release Amount and (ii) the
“Release Amount” as defined in the New Mezzanine Loan Agreement.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee Borrower” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“Tuscaloosa Sublease” shall mean the “Tuscaloosa Ground Sublease” as defined on
Schedule III attached hereto.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

“Unencumbered Borrower” shall have the meaning specified in Section 2.4.2(b)
hereof.

“Uniform System of Accounts” shall mean the Tenth Revised Edition, 2006, of the
Uniform System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

 

-49-



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e).

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

ARTICLE II.

GENERAL TERMS

Section 2.1. Loan Commitment; Disbursement to Borrower.

2.1.1. Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

2.1.2. Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower and
Lender acknowledge and agree that the Loan shall be fully funded as of the
Closing Date.

2.1.3. The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage and the other Loan Documents.

2.1.4. Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) repay
or discharge any existing loans relating to the Properties, (b) pay all past due
Basic Carrying Costs, if any, with respect to the Properties, (c) make deposits
into the Reserve Funds on the Closing Date in the amounts provided herein,
(d) pay costs and expenses incurred in connection with the closing of the Loan,
as approved by Lender, (e) fund any working capital requirements of the
Properties and (f) distribute the balance, if any, to Borrower’s equity holders.

2.1.5. Components of the Loan. For the purpose of computing interest payable
from time to time on the principal amount of the Loan and certain other
computations set forth herein, the principal balance of the Loan shall be
divided into Components A/B/C, D, E and F. The principal amount of the
Components shall be as follows:

 

-50-



--------------------------------------------------------------------------------

COMPONENT

   PRINCIPAL AMOUNT  

A/B/C

   $ 457,800,000.00   

D

   $ 102,200,000.00   

E

   $ 147,800,000.00   

F

   $ 122,200,000.00   

Section 2.2. Interest Rate.

2.2.1. Interest Rate. Subject to the provisions of this Section 2.2, interest on
the outstanding principal balance of each Component of the Loan shall accrue
from (and include) the Closing Date through the end of the last Interest Period
at the Floating Interest Rate for such Component. The total interest accrued
under the Loan shall be the sum of the interest accrued on each Component.
Borrower shall pay to Lender on each Payment Date the interest accrued (or to be
accrued) on the outstanding principal balance of each Component of the Loan for
the related Interest Period.

2.2.2. Interest Calculation. Interest on the outstanding principal balance of
each Component of the Loan shall be calculated by multiplying (a) the actual
number of days elapsed in the period for which the calculation is being made by
(b) a daily rate based on a three hundred sixty (360) day year by (c) the
outstanding principal balance of such Component of the Loan.

2.2.3. Determination of Interest Rate. (a) Subject to the terms and conditions
of this Section 2.2.3, each Component of the Loan shall bear interest at the
Floating Interest Rate applicable to such Component. The Floating Interest Rate
applicable to an Interest Period shall be determined by Lender as set forth
herein; provided, however, that LIBOR for the Interest Period commencing on the
Closing Date through and including December 14, 2014 shall be 0.154%.

(b) In the event that Lender shall have reasonably determined that by reason of
circumstances affecting the interbank Eurodollar market LIBOR cannot be
determined as provided in the definition of LIBOR as set forth herein, then
Lender shall forthwith give notice thereof by telephone of such fact, confirmed
in writing, to Borrower at least one (1) Business Day prior to the Determination
Date. If such notice is given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a Prime Rate Loan bearing
interest based on the Prime Rate in effect on the related Determination Date.

 

-51-



--------------------------------------------------------------------------------

(c) If, pursuant to the terms of Section 2.2.3(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter LIBOR can again be determined as
provided in the definition of LIBOR as set forth herein, Lender shall give
notice thereof to Borrower and convert the Prime Rate Loan back to a Floating
Interest Rate Loan by delivering to Borrower notice of such conversion no later
than 11:00 a.m. (New York City Time), one (1) Business Day prior to the next
succeeding Determination Date, and the Loan shall be converted to a Floating
Interest Rate Loan from, after and including the first day of the next
succeeding Interest Period. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Borrower have the right to elect to convert a
Floating Interest Rate Loan to a Prime Rate Loan.

(d) Intentionally Omitted.

(e) If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a Floating Interest Rate Loan as contemplated
hereunder, (i) the obligation of Lender hereunder to make a Floating Interest
Rate Loan or to convert a Prime Rate Loan to a Floating Interest Rate Loan shall
be canceled forthwith and (ii) any outstanding Floating Interest Rate Loan shall
be converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Floating Interest Rate Loan hereunder.
Lender’s notice of such costs, as certified to Borrower, shall be conclusive
absent manifest error.

(f) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved under the Loan Documents but for such adoption,
change or compliance (taking into consideration Lender’s policies with respect
to capital adequacy) by any amount deemed by Lender to be material;

(iii) shall hereafter subject any Lender to any Section 2.7 Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iv) shall hereafter impose on Lender any other condition (other than
Section 2.7 Taxes) and the result of any of the foregoing is to increase the
cost to Lender of making, renewing or maintaining loans or extensions of credit
or to reduce any amount receivable hereunder;

 

-52-



--------------------------------------------------------------------------------

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(f), Lender shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error. Subject to Section 2.2.3(h) hereof,
this provision shall survive payment of the Note and the satisfaction of all
other obligations of Borrower under this Agreement and the Loan Documents.

(g) Lender shall not be entitled to claim compensation pursuant to this
Section 2.2.3 for any increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued prior to the earlier of (i) ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
for compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for the calculation of the additional
amounts owed to Lender under this Section 2.2.3, which statement shall be
conclusive and binding on all parties absent manifest error and (ii) any earlier
date provided Lender notified Borrower of such change in law or circumstance and
delivered the written statement referenced in clause (i) within ninety (90) days
after Lender received written notice of such change in law or circumstance.

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a Floating
Interest Rate Loan, including, without limitation, any such loss or expense
arising from interest or fees payable by Lender to third-party lenders of funds
obtained by it in order to maintain a Floating Interest Rate Loan hereunder,
(ii) any prepayment (whether voluntary or mandatory) of the Floating Interest
Rate Loan on a day that (A) is not a Payment Date or (B) is a Payment Date if
Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to third-party
lenders of funds obtained by it in order to maintain the Floating Interest Rate
Loan hereunder and (iii) the conversion pursuant to the terms hereof of the
Floating Interest Rate Loan to the Prime Rate Loan on a date other than the
Payment Date, including, without limitation, such loss or expenses arising from
interest or fees payable by Lender to third-party lenders of funds obtained by
it in order to maintain a Floating Interest Rate Loan hereunder (the amounts
referred to in clauses (i), (ii) and (iii) are herein referred to collectively
as the “Breakage Costs”), in each case, subject to Sections 2.4.1 and 2.4.2;
provided, however, Borrower shall not indemnify Lender from any loss or expense
arising from Lender’s willful misconduct or gross negligence. This provision
shall survive payment of the Note in full and the satisfaction of all other
obligations of Borrower under this Agreement and the other Loan Documents.

 

-53-



--------------------------------------------------------------------------------

2.2.4. Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the Floating
Interest Rate Loan and to avoid or reduce any increased or additional costs
payable by Borrower under Section 2.2.3, including, if requested by Borrower, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the Floating Interest Rate
Loan or to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not reimbursed by Borrower and
(b) would not be disadvantageous in any other respect to Lender (including the
effect on any Securitization) as determined by Lender in its reasonable
discretion.

2.2.5. Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

2.2.6. Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

2.2.7. Interest Rate Cap Agreement. (a) Prior to or contemporaneously with the
Closing Date, Borrower shall enter into an Interest Rate Cap Agreement with a
LIBOR strike price no greater than the Strike Price. The Interest Rate Cap
Agreement (i) shall at all times be in a form and substance reasonably
acceptable to Lender with respect to such matters not otherwise set forth in
this Agreement, (ii) shall at all times be with an Acceptable Counterparty,
(iii) shall direct such Acceptable Counterparty to deposit directly into the
Cash Management Account, or from and after an Event of Default as directed by
Lender, any amounts due Borrower under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, provided that the Debt shall be deemed to
exist if the Properties are transferred by judicial or non-judicial foreclosure
or deed in lieu thereof, (iv) shall be for a period equal to the then existing
term of the Loan

 

-54-



--------------------------------------------------------------------------------

and (v) shall at all times have a notional amount equal to or greater than the
then outstanding principal balance of the Loan and shall at all times provide
for the applicable Strike Price. Borrower shall collaterally assign to Lender,
pursuant to the Collateral Assignment of Interest Rate Cap Agreement (the
“Assignment of Interest Rate Cap Agreement”), all of its right, title and
interest to receive any and all payments under the Interest Rate Cap Agreement,
and shall deliver to Lender an executed counterpart of such Assignment of
Interest Rate Cap Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into the Cash
Management Account) and shall notify the Acceptable Counterparty of such
assignment.

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be directly deposited immediately into the Cash Management Account
or, during the continuance of an Event of Default, into such account as
specified by Lender. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Acceptable Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder without Lender’s prior consent.

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Acceptable Counterparty by any Approved Rating Agency (such that such
counterparty shall no longer be an Acceptable Counterparty), Borrower shall
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement not later than the period of time provided for in such Interest Rate
Cap Agreement following such downgrade, withdrawal or qualification (not to
exceed ten (10) Business Days).

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender (a) a resolution/consent, as applicable, of the Acceptable
Counterparty authorizing the delivery of the Interest Rate Cap Agreement
acceptable to Lender, and (b) an opinion from counsel (which counsel may be in
house counsel for the Acceptable Counterparty) for the Acceptable Counterparty
(upon which Lender and its successors and assigns may rely) which shall provide,
in relevant part, that:

(i) the Acceptable Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation or formation and
has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

 

-55-



--------------------------------------------------------------------------------

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement, and
any other agreement which the Acceptable Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(f) At such time as the Loan is repaid in full, all of Lender’s right, title and
interest in and to the Interest Rate Cap Agreement shall terminate and Lender
shall execute and deliver such documents as may be required to evidence Lender’s
release of the Interest Rate Cap Agreement and to notify the Acceptable
Counterparty of such release.

Section 2.3. Loan Payment.

2.3.1. Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from and including the Closing Date up to and including
December 14, 2014, which interest shall be calculated in accordance with the
provisions of Section 2.2 hereof and (b) on each Payment Date commencing on the
Payment Date occurring in January, 2015 and on each Payment Date thereafter up
to and including the Maturity Date, Borrower shall make a payment to Lender
equal to the Monthly Debt Service Payment Amount, which payments shall be
applied first to interest due for the related Interest Period and then to any
other amounts due and unpaid pursuant to this Agreement and the other Loan
Documents. The Monthly Debt Service Payment Amount paid pursuant to this
Section 2.3.1 shall be applied: (i) first, to the payment of interest due and
payable on Component A/B/C; (ii) second, to the payment of interest due and
payable on Component D; (iii) third, to the payment of interest due and payable
on Component E; and (iv) fourth, to the payment of interest due and payable on
Component F.

 

-56-



--------------------------------------------------------------------------------

2.3.2. Payments Generally. The first Interest Period hereunder shall commence on
and include the Closing Date and shall end on and include December 14, 2014.
Thereafter during the term of the Loan, each Interest Period shall commence on
the fifteenth (15th) day of the calendar month preceding the calendar month in
which the related Payment Date occurs and shall end on and include the
fourteenth (14th) day of the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal of the Loan due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including, (x) if such payment
occurs prior to a Securitization, the Maturity Date or (y) if such payment
occurs following a Securitization, the last day of the related Interest Period.
All amounts due under this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever
unless required by applicable law.

2.3.3. Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgages
and the other Loan Documents.

2.3.4. Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents are not paid by Borrower on or prior to the date on
which it is due (other than the principal amount due on the Maturity Date),
Borrower shall pay to Lender upon demand an amount equal to the lesser of three
percent (3%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgages and the other Loan Documents to
the extent permitted by applicable law.

2.3.5. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than (a) 11:00 a.m., New York City time, for all
payments other than the payment due on the Maturity Date and (b) 2:00 p.m., New
York City time, for the payment due on the Maturity Date, on the date when due
and shall be made in lawful money of the United States of America in immediately
available funds at Lender’s office or as otherwise directed by Lender, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

Section 2.4. Prepayments.

2.4.1. Voluntary Prepayments. (a) Borrower may prepay the Loan in whole or in
part at any time and from time to time provided, that (i) no Event of Default is
continuing as of the date of the applicable prepayment; (ii) Borrower gives
Lender not less than ten (10) days’ prior written notice of the amount of the
Loan that Borrower

 

-57-



--------------------------------------------------------------------------------

intends to prepay and the intended date of prepayment which notice shall be
revocable or extendable by Borrower at any time (the “Prepayment Notice”); and
(iii) Borrower pays Lender, in addition to the outstanding principal amount of
the Loan to be prepaid, (A) all interest which would have accrued on the amount
of the Loan to be paid through and including (x) if such prepayment occurs prior
to a Securitization, the date on which such prepayment is made or (y) if such
prepayment occurs following a Securitization, the last day of the Interest
Period related to the Payment Date next occurring following the date of such
prepayment or, if such prepayment occurs on a Payment Date, interest which would
have accrued on the prepayment amount through and including the last day of the
Interest Period related to such Payment Date (all such interest payable under
this clause (y), the “Additional Interest”); (B) all other sums then due and
payable under this Agreement, the Note, and the other Loan Documents, including,
but not limited to the actual Breakage Costs (if any and provided that if such
prepayment includes the payment of Additional Interest, no Breakage Costs shall
be payable to Lender) and all of Lender’s reasonable, actual out-of-pocket costs
and expenses (including reasonable attorney’s fees and disbursements) incurred
by Lender in connection with such prepayment of the Loan and any actual
out-of-pocket costs and expenses incurred in connection with a rescinded or
extended Prepayment Notice; and (C) if such prepayment is made prior to the
Spread Maintenance End Date and exceeds the Free Prepayment Amount, the Spread
Maintenance Payment.

(b) Notwithstanding the foregoing, Borrower shall be permitted to prepay the
Loan (which amount shall not exceed fifteen percent (15%) of the original
principal balance of the Loan, in the aggregate) (the “Free Prepayment Amount”),
at any time without any Spread Maintenance Payment or other prepayment penalty,
premium or charge, provided (i) there is no Event of Default continuing as of
the date of the applicable prepayment, (ii) Borrower provides a Prepayment
Notice to Lender in the manner specified in Section 2.4.1(a) and (iii) Borrower
pays Lender, in addition to the amount to be prepaid, if such prepayment occurs
on a day that is not a Payment Date, all amounts of interest which would have
accrued on the amount to be prepaid through and including (x) if such prepayment
occurs prior to a Securitization, the date on which such prepayment is made or
(y) if such prepayment occurs following a Securitization, the Additional
Interest; and all other sums then due and payable under this Agreement, the
Note, and the other Loan Documents, including, but not limited to, all of
Lender’s third party reasonable costs and expenses (including reasonable
attorney’s fees and disbursements) incurred by Lender in connection with such
prepayment, including, without limitation, any actual Breakage Costs (if any and
provided that if such prepayment includes the payment of Additional Interest, no
additional Breakage Costs shall be payable to Lender) and costs and expenses
associated with any revoked or extended Prepayment Notice.

(c) Each Mezzanine Borrower shall be permitted to make voluntary prepayments
(other than prepayments made to achieve the Required Debt Yield which shall be
made concurrently with a pro rata prepayment of the Loan and the Mezzanine
Loans) in respect of its applicable Mezzanine Loan in accordance with the
applicable Mezzanine Loan Documents without any obligation of Borrower to make a
corresponding prepayment of the Loan.

 

-58-



--------------------------------------------------------------------------------

2.4.2. Mandatory Prepayments.

(a) In the event Lender actually receives any Net Proceeds relating to an
Individual Property, if Lender is not obligated to make such Net Proceeds
available to Borrower for the Restoration of any Individual Property or
otherwise remit such Net Proceeds to Borrower pursuant to Section 6.4 hereof, on
the next occurring Payment Date following the date on which Lender receives such
Net Proceeds to be applied in accordance with this Section 2.4.2, Borrower shall
prepay or authorize Lender to apply such Net Proceeds as a prepayment of all or
a portion of the outstanding principal balance of the Loan in an amount equal to
the aggregate of (a) the Net Proceeds up to an amount equal to the Adjusted
Release Amount for such Individual Property, (b) following a Securitization, all
Additional Interest and (c) the actual reasonable costs of Lender in connection
with such prepayment to the extent such amounts are not paid to Lender in
accordance with Article VI hereof, excluding any Breakage Costs (collectively,
the “Mortgage Mandatory Prepayment Amount”). Amounts paid to or applied by
Lender as a Mortgage Mandatory Payment Amount shall first be applied to amounts
required to be paid by Borrower to Lender pursuant to clause (c) above and then
to the amounts set forth in clauses (a) and (b) simultaneously. Except during
the continuance of an Event of Default, any Net Proceeds to be applied pursuant
to this Section 2.4.2 hereof in excess of the Mortgage Mandatory Prepayment
Amount shall be applied as follows: (i) first, in the event that one Mezzanine
Loan is outstanding, to Mezzanine Lender, in an amount equal to the related
Mezzanine Mandatory Prepayment Amount, to be applied in accordance with the
applicable Mezzanine Loan Documents, (ii) second, in the event that more than
one Mezzanine Loan is outstanding, to Mezzanine Lenders in order of priority
beginning with the most senior Mezzanine Lender and ending with the most junior
Mezzanine Lender, with respect to each Mezzanine Loan in an amount equal to the
related Mezzanine Mandatory Prepayment Amount, to be applied in accordance with
the applicable Mezzanine Loan Documents, and (iii) lastly, to Borrower. After
the occurrence of and during the continuance of an Event of Default, Lender may
apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion. Other than during the continuance of an Event
of Default, no Spread Maintenance Payment or other premium, penalty or charge
shall be due in connection with any prepayment made pursuant to this
Section 2.4.2. The Amortized Release Amount with respect to such Individual
Property shall be reduced by an amount equal to the principal portion of such
prepayment applied to the Loan; provided, that nothing herein shall be construed
to reduce the aggregate Adjusted Release Amount for any Individual Property
required to be paid to Lender prior to obtaining a release of the applicable
Individual Property. Lender shall provide to Borrower, upon ten (10) days’ prior
notice, (i) a release of the Individual Property (and any related collateral) if
(A) at any time the Amortized Release Amount is reduced to zero, together with
such additional documents and instruments evidencing or confirming the release
as the Borrower shall reasonably request, or (B) Lender is required to deliver
such release pursuant to a court order issued in connection with a Condemnation
or (ii) a release of the portion of an Individual Property that is subject to a
Condemnation. Notwithstanding anything in this Agreement to the contrary, any
prepayment made pursuant to this Section 2.4.2(a) shall not count towards the
Free Prepayment Amount.

(b) In connection with any release under this Section 2.4.2, in the event that
such release would result in the release of all Individual Properties held by an
Individual Borrower (each an “Unencumbered Borrower”), such Unencumbered
Borrower shall be released by Lender from the obligations of the Loan Documents,
except with respect to those

 

-59-



--------------------------------------------------------------------------------

obligations that are expressly provided herein to survive repayment of the Loan,
and shall no longer be considered an Individual Borrower for purposes of this
Agreement and, for so long as any Properties are subject to the Operating Lease,
BRE Select Hotels Properties Borrower shall not be released by Lender from the
obligations of the Loan Documents. In connection with a release or cancellation
of each Unencumbered Borrower, Lender agrees to deliver (i) a UCC-3 Financing
Statement termination or amendment releasing Lender’s security interest in the
collateral pledged to Lender relating to each Unencumbered Borrower, and
(ii) instruments executed by Lender reasonably necessary to evidence the release
or cancellation of each Unencumbered Borrower from its obligations under the
Loan Documents. All reasonable costs and expenses incurred by Lender in
connection with such release shall be paid by Borrower.

2.4.3. Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including, without limitation, through
application of any Reserve Funds), such tender or recovery shall (a) include
interest at the Default Rate on the outstanding principal amount of the Loan
through the last calendar day of the Interest Period within which such tender or
recovery occurs and (b) be deemed a voluntary prepayment by Borrower and shall
in all instances include (i) an amount equal to the Spread Maintenance Payment
(to the extent the amount prepaid is in excess of the Free Prepayment Amount) if
such tender or recovery occurs prior to the applicable Spread Maintenance End
Date, and (ii) following a Securitization, all interest which would have accrued
on the amount of the Loan to be paid through the end of the related Interest
Period. After the occurrence and during the continuance of an Event of Default,
Lender may apply such payment to the Debt (until paid in full) in any order or
priority in its sole discretion.

2.4.4. Application of Prepayments to Components. Except for any Free Prepayment
Amount, any mandatory prepayment of the principal of the Loan made pursuant to
Section 2.4.2 hereof and any other voluntary prepayments of principal of the
Loan made pursuant to Section 2.4.1 or otherwise when no Event of Default exists
shall be applied by Lender between the Components as follows: (a) first, to the
reduction of the outstanding principal balance of Component A/B/C, until reduced
to zero, (b) second, to the reduction of the outstanding principal balance of
Component D until reduced to zero, (c) third, to the reduction of the
outstanding principal balance of Component E until reduced to zero, and
(iv) fourth, to the reduction of the outstanding principal balance of Component
F until reduced to zero. Any Free Prepayment Amount shall be applied to each
Component of the Loan on a pro rata pari passu basis. Notwithstanding the
foregoing to the contrary, during the continuance of any Event of Default, any
payment of principal from whatever source may be applied by Lender among the
Components in Lender’s sole discretion.

Section 2.5. Release of Property. Except as set forth in Section 2.4.2 or this
Section 2.5, no repayment or prepayment of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
any Lien of any Mortgage on any Individual Property. For the avoidance of doubt,
any prepayment of the Loan in connection with a Condemnation or Casualty shall
be governed by and made in accordance with Section 2.4.2, Section 6.3 and
Section 6.4 hereof.

 

-60-



--------------------------------------------------------------------------------

2.5.1. Release of all Properties Upon Payment in Full. (a) If Borrower has
elected to prepay the entire Loan and the requirements of Section 2.4 and this
Section 2.5 have been satisfied or the Loan is repaid in full on the Maturity
Date, all of the Properties shall be released from the Liens of their respective
Mortgages and the other Loan Documents, except those obligations expressly
stated to survive repayment of the Loan. In lieu of a release of the Lien of any
Mortgage, at Borrower’s option, it may obtain an assignment thereto to one or
more designees in accordance with Section 2.5.4 hereof.

(b) Borrower shall submit to Lender, not less than five (5) Business Days prior
to the date on which the prepayment will be made, a release (or assignment) of
Lien (and related Loan Documents) for each Individual Property for execution by
Lender. Each release (or assignment) shall be in a form appropriate in each
jurisdiction in which the Individual Property is located and that would be
satisfactory to a prudent lender acting reasonably. In addition, Borrower shall
provide all other documentation Lender reasonably requires to be delivered by
Borrower in connection with such release, together with an Officer’s Certificate
certifying that such documentation (i) is in compliance with all Legal
Requirements and (ii) will effect such release in accordance with the terms of
this Agreement. Borrower shall pay all reasonable third-party costs and expenses
incurred by Lender in connection with such release and the then current
reasonable and customary fee being assessed by Servicer, if any, to effect such
release.

2.5.2. Release of Individual Property. If Borrower has elected to prepay a
portion of the Loan and the requirements of Section 2.4.1 and this Section 2.5.2
have been satisfied, and provided that no Event of Default has occurred and is
continuing, Borrower may, at any time, obtain the release of such Individual
Property from the Lien of the Mortgage thereon (or at Borrower’s option, an
assignment thereof to one or more designees of Borrower) and related Loan
Documents, and the release of Borrower’s and/or Operating Lessee’s obligations
under the Loan Documents with respect to such Individual Property (other than
those expressly stated in the Loan Documents to survive), upon the satisfaction
of all of the following conditions:

(a) The amount of the outstanding principal balance of the Loan to be prepaid
shall equal the Adjusted Release Amount for the applicable Individual Property
(without duplication to amounts paid pursuant to Section 6.4(f) or
Section 8.1(a)(xix) hereunder), and such prepayment shall be deemed a voluntary
prepayment for all purposes hereunder including, without limitation, the payment
of any applicable Spread Maintenance Payment;

(b) Subsequent to such release, each Individual Borrower, Operating Lessee and
Principal shall continue to be a Special Purpose Entity pursuant to, and in
accordance with, Section 4.1.30 hereof;

(c) The Individual Property is transferred to a third party that is not an
Affiliate of Borrower or Operating Lessee in an arm’s length transaction;

(d) Borrower shall submit to Lender, not less than seven (7) days prior to the
date on which the prepayment will be made, a release (or assignment) of Lien
(and related Loan Documents) for such Individual Property for execution by
Lender. Such release (or assignment)

 

-61-



--------------------------------------------------------------------------------

shall be in a form appropriate in each jurisdiction in which the Individual
Property is located and that would be satisfactory to a prudent lender acting
reasonably, including any standard provisions, if any, protecting the rights of
the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements,
(ii) will effect such release in accordance with the terms of this Agreement,
and (iii) will not impair or otherwise adversely affect the Liens and security
interests granted under the Loan Documents and not being released (or as to the
parties to the Loan Documents and Properties subject to the Loan Documents not
being released);

(e) After giving effect to such release, the Debt Yield as determined by Lender
for the Properties then remaining subject to the Liens of the Mortgages shall be
equal to or greater than the greater of (i) the Debt Yield for all of the
Properties subject to the Liens of the Mortgages immediately prior to giving
effect to the applicable release or (ii) 11.04% (collectively, the “Release Debt
Yield”);

(f) Concurrently with the payment of the Adjusted Release Amount, each Mezzanine
Borrower (if any) shall make a partial prepayment of the related Mezzanine Loan
equal to the applicable Mezzanine Adjusted Release Amount applicable to such
Individual Property, together with any related interest, fees, prepayment
premiums or other amounts payable as set forth in Section 2.5.2(a) of the
applicable Mezzanine Loan Documents in connection with such prepayment;

(g) Intentionally Omitted;

(h) Borrower shall reimburse Lender and Servicer, if any, for any reasonable
third party costs and expenses arising from such release (including reasonable
attorneys’ fees and expenses) and Borrower shall have paid, in connection with
such release to the extent such costs have not already been paid directly by
Borrower, (i) all recording charges, filing fees, similar taxes or other
expenses payable in connection therewith, (ii) all costs and expenses of the
Rating Agencies incurred with respect to such release (to the extent such costs
have not already been paid directly by Borrower), and (iii) to any Servicer, the
current fee being assessed by such Servicer to effect such release;

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan-to-Value
Ratio (as determined by Lender in its reasonable discretion using any
commercially reasonable method permitted to a REMIC Trust) exceeds or would
exceed 125% immediately after giving effect to the release of the applicable
Individual Property, no release will be permitted unless the principal balance
of the Loan is prepaid by an amount not less than the greater of (i) the
Adjusted Release Amount or (ii) the least of the following amounts: (A) only if
the released Individual Property is sold, the net proceeds of an arm’s length
sale of the released Individual Property to an unrelated Person, (B) the fair
market value of the released Individual Property as reasonably determined by
Lender at the time of the release, or (C) an amount such that the Loan-to-Value
Ratio (as determined by Lender in its reasonable discretion using any
commercially reasonable method permitted to a REMIC Trust) after giving effect
to the release of the applicable Individual

 

-62-



--------------------------------------------------------------------------------

Property is not greater than the Loan-to-Value Ratio immediately prior to such
release, unless Lender receives an opinion of counsel that, if this clause (ii)
is applicable but not followed or is no longer applicable at the time of such
release, the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the release of the applicable Individual Property;

(j) In connection with any release under this Section 2.5, in the event that
such release would result in an Unencumbered Borrower, such Unencumbered
Borrower shall be released by Lender from the obligations of the Loan Documents,
except with respect to those obligations that are expressly provided herein to
survive repayment of the Loan. In connection with a release or cancellation of
each Unencumbered Borrower, Lender agrees to deliver (i) a UCC-3 Financing
Statement termination or amendment releasing Lender’s security interest in the
collateral pledged to Lender relating to each Unencumbered Borrower, and
(ii) instruments executed by Lender reasonably necessary to evidence the release
or cancellation of each Unencumbered Borrower from its obligations under the
Loan Documents. All reasonable costs and expenses incurred by Lender in
connection with such release shall be paid by Borrower;

(k) Notwithstanding anything to the contrary contained herein, in the event that
either (i) the Franchise Agreement for any Individual Property is terminated by
Franchisor as a result of a default by Borrower or Operating Lessee, as
applicable, thereunder and Borrower or Operating Lessee, as applicable, provides
written notice to Lender within five (5) Business Days from such termination
electing to release such Individual Property or (ii) (A) there is a material
default by Borrower or Operating Lessee, as applicable, under any Franchise
Agreement beyond any applicable notice or grace period that permits the
Franchisor thereunder to terminate or cancel the Franchise Agreement, (B) Lender
or any Mezzanine Lender has delivered a Franchise Default Election Notice, as
such term is defined herein or in any Mezzanine Loan Agreement, solely with
respect thereto, (C) Borrower elects to release such Individual Property by
delivering written notice to Lender within forty-five (45) days from delivery of
such Franchise Default Election Notice (in the case of items (i) and (ii), a
“Borrower Franchise Default”) and (D) Borrower has demonstrated to Lender that
it (or Operating Lessee, as applicable) has diligently in good faith pursued a
cure of such Borrower Franchise Default (which cure, for the avoidance of doubt,
shall not require any capital contribution to Borrower or Operating Lessee to
effectuate any cure or any obligation of Borrower or Operating Lessee, as
applicable, to use operating income or Rents from any Property other than the
Individual Property that is the subject of the Borrower Franchise Default to
effectuate such cure), Borrower shall be permitted to obtain a release of such
Individual Property (“Franchise Default Release”). In connection with any
Franchise Default Release, Borrower shall be required to satisfy the conditions
set forth in this Section 2.5.2 (including the payment of the Adjusted Release
Amount), except that Borrower shall not be required to satisfy the conditions
set forth in Section 2.5.2(c) (provided that Borrower provides an Additional
Insolvency Opinion addressing such transfer to an Affiliate) or
Section 2.5.2(e). Any prepayment of the Loan in connection with a Franchise
Default Release shall be deemed a voluntary prepayment, and shall be subject to
satisfaction of the conditions set forth in Section 2.4.1 (other than the
requirement to provide ten (10) days’ prior written notice or the payment of the
Adjusted Release Amount to the extent paid pursuant to Section 2.5.2); provided,
that no Spread Maintenance Payment or other premium, penalty or charge shall be
due in connection with any prepayment made in connection with a Franchise
Default Release and such prepayment shall not count towards the Free Prepayment
Amount;

 

-63-



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary contained herein, Borrower shall
have the right to cause the release of any Ground Leased Property in order to
cure an Event of Default in connection with a default under the Ground Lease
that was not caused by Borrower or Operating Lessee, as applicable, in bad faith
to circumvent the requirements of this Section 2.5.2 (“Ground Lease Default
Release”). In connection with any Ground Lease Default Release, Borrower shall
be required to satisfy the conditions set forth in Section 2.5.2 (including the
payment of the Adjusted Release Amount), except that Borrower shall not be
required to satisfy the conditions set forth in Section 2.5.2(c) (provided that
Borrower provides an Additional Insolvency Opinion addressing such transfer to
an Affiliate) or Section 2.5.2(e). Any prepayment of the Loan in connection with
a Ground Lease Default Release shall be deemed a voluntary prepayment, and shall
be subject to satisfaction of the conditions set forth in Section 2.4.1 (other
than the requirement to provide 10 days’ prior written notice or the payment of
the Adjusted Release Amount to the extent paid pursuant to Section 2.5.2);
provided, that no Spread Maintenance Payment or other premium, penalty or charge
shall be due in connection with any prepayment made in connection with a Ground
Lease Default Release and such prepayment shall not count towards the Free
Prepayment Amount;

(m) Notwithstanding anything to the contrary set forth in this Agreement,
Borrower shall be permitted to release (i) the Individual Property commonly
known as Courtyard by Marriott located at 4115 Courtney Drive, Tuscaloosa,
Alabama or (ii) the Individual Property commonly known as Fairfield Inn located
at 4101 Courtney Drive, Tuscaloosa, Alabama (each an “Individual Tuscaloosa
Property”) in accordance with the terms and conditions set forth in this
Section 2.5.2 provided (i) the Tuscaloosa Sublease is severed and (ii) the
Individual Tuscaloosa Property not subject to the release is subject to a
sublease or the Tuscaloosa Sublease with an amendment, in each case, on the same
terms as those relating to such Individual Property in the Tuscaloosa Sublease
immediately prior to such release and severance (including, without limitation,
any and all leasehold mortgagee and lender protections contained in any document
or agreement modifying or amending the Tuscaloosa Sublease), with such changes
in rent and the description of the subleasehold estate required to reflect the
severance. Such new sublease (or the Tuscaloosa sublease as amended), together
with recordable documents necessary to reflect such severance being subject to
Lender’s prior written consent (not to be unreasonably withheld, conditioned or
delayed); and

(n) Notwithstanding anything to the contrary contained herein, Borrower shall
have the right to cause the release of any Individual Property in order to cure
a Default or Event of Default or any Default or Event of Default under any
Mezzanine Loan Agreement related to an Individual Property provided that
(i) prior to releasing such Individual Property, Borrower or Operating Lessee,
as applicable, uses commercially reasonable efforts to cure such Default or
Event of Default (which efforts shall not include any obligation of Borrower to
use any operating income or Rents from the Property other than the Individual
Property subject to such Default or Event of Default to effectuate such cure)
and (ii) such Default or Event of Default was not caused by Borrower or
Operating Lessee, as applicable, in bad faith to circumvent the requirements of
this Section 2.5.2 (“Default Release”). In connection with any Default Release,
Borrower shall be required to satisfy the conditions set forth in Section 2.5.2
(including the payment of the Adjusted Release Amount), except that Borrower
shall not be required to satisfy the conditions set forth in Section 2.5.2(c)
(provided that Borrower provides an Additional Insolvency Opinion addressing
such transfer to an Affiliate) or Section 2.5.2(e). Any

 

-64-



--------------------------------------------------------------------------------

prepayment of the Loan in connection with a Default Release shall be deemed a
voluntary prepayment, and shall be subject to satisfaction of the conditions set
forth in Section 2.4.1 (other than the requirement to provide ten (10) days’
prior notice and the payment of the Adjusted Release Amount to the extent paid
pursuant to Section 2.5.2).

2.5.3. Release in Connection with a Sale to Third-Party. Notwithstanding the
provisions of Section 2.5.2(e), with respect to a requested release of an
Individual Property in conjunction with the sale of such Individual Property in
an arm’s length transaction to a third party purchaser (with not more than a
twenty-five percent (25%) non-controlling direct or indirect interest in such
Individual Property retained by Borrower, Guarantor, or any of their respective
Affiliates), if the Debt Yield after giving effect to the release would not
satisfy the definition of Release Debt Yield, Borrower shall be permitted to
obtain a release (or assignment) of the Lien of the Mortgage, provided that
Borrower shall satisfy all of the conditions set forth in Section 2.5.2 (other
than Section 2.5.2(e)) except that (x) in lieu of paying the applicable Adjusted
Release Amount in connection with such release pursuant to Section 2.5.2(a),
Borrower shall pay to Lender, an amount equal to the greater of (A) the Adjusted
Release Amount applicable to such Individual Property and (B) the lesser of
(I) Lender’s Allocation of one hundred percent (100%) of the gross cash proceeds
actually received by Borrower from such Individual Property (net of any
reasonable and customary closing costs associated with the sale of such
Individual Property) and (II) the amount of a pro rata prepayment of the Loan
and the Mezzanine Loans (if any) that would be necessary to, after giving effect
to the requested release of the applicable Individual Property, satisfy the Debt
Yield test set forth in Section 2.5.2(e) and (y) Mezzanine Borrowers (if any) in
lieu of paying the applicable Mezzanine Adjusted Released Amount shall pay to
the applicable Mezzanine Lender, the amount required in accordance with
Section 2.5.3 of the applicable Mezzanine Loan Agreement. In the case of any
payment required to be made pursuant to clause (B) hereof, the portion of such
payment equal to the difference between the required payment under this
Section 2.5.3 and the Adjusted Release Amount for such Individual Property shall
be applied to prepay the Loan in accordance with the provisions of Section 2.4.1
of this Agreement. Any such prepayment pursuant to this Section 2.5.3 shall be
deemed a voluntary prepayment for all purposes hereunder, including, without
limitation, the payment of any applicable Spread Maintenance Payment.

2.5.4. Assignment of Mortgage. Upon the request of Borrower in connection with
the release of any Individual Property pursuant to the provisions of this
Agreement, Lender agrees to cooperate, at Borrower’s sole cost and expense
(including Lender’s reasonable attorneys’ fees and disbursements), to provide an
assignment of the Mortgage and a partial assignment of the portion of the Note
equal to the principal amount of the Debt being prepaid in connection with the
release, in each case, with respect to such Individual Property without
representation, recourse, covenant or warranty of any nature, express or
implied, in lieu of the release. Notwithstanding the foregoing, Lender reserves
the right to impose different requirements or procedures on such an assignment
of the Mortgage to the extent (but only to the extent) necessary to accommodate
any Legal Requirements enacted or interpreted in a new manner subsequent to the
date hereof at the time of such release if and to the extent a reasonably
prudent Lender would impose such requirements or procedures.

 

-65-



--------------------------------------------------------------------------------

Section 2.6. Cash Management.

2.6.1. Clearing Account/Concentration Account. (a) During the term of the Loan,
Borrower and Operating Lessee, shall establish and maintain: (i) with respect to
each Individual Property that is not a Brand Managed Property, an Eligible
Account (each, a “Clearing Account”, and collectively, the “Clearing Accounts”)
with Clearing Bank in trust for the benefit of Lender, which Clearing Accounts
shall be under the sole dominion and control of Lender and entitled as set forth
in the applicable Clearing Agreement and (ii) those certain concentration
accounts (individually and/or collectively (as the context requires), the
“Concentration Account”) with the applicable Concentration Bank in trust for the
benefit of Lender, which Concentration Accounts shall be under the sole dominion
and control of Lender and entitled as set forth in the applicable Concentration
Account Agreement.

(b) For each Individual Property other than a Brand Managed Property, Borrower
and Operating Lessee shall (i) cause the delivery of irrevocable written
instructions to each of the credit card companies or credit card clearing banks
with which Borrower, Operating Lessee or Manager has entered into merchant’s
agreements to deliver all receipts payable with respect to such Individual
Property directly to the Clearing Account and (ii) cause each Manager to,
deposit all amounts received by Borrower, Operating Lessee or such Manager
constituting Rents into the applicable Clearing Account, not less than two
(2) times per week during the term of the Loan. For each Brand Managed Property,
Borrower and Operating Lessee shall cause each Brand Manager pursuant to the
applicable Management Agreement to, and each Brand Manager, as applicable,
shall, deliver directly to the applicable Concentration Account all income and
proceeds to which Borrower or Operating Lessee is entitled pursuant to the
applicable Management Agreement within one (1) Business Day after the applicable
Individual Borrower or Operating Lessee is entitled to distributions pursuant to
such Management Agreement. For the avoidance of doubt, capital contributions of
the indirect owners of Borrower shall not constitute Rents. In the event such
amounts are mistakenly delivered directly to the related Individual Borrower or
Operating Lessee, such Individual Borrower or Operating Lessee shall deliver
such amounts to the applicable Clearing Account or Concentration Account, as
applicable, not less than two (2) times per week during the term of the Loan.

(c) Each of Borrower and Operating Lessee hereby grants to Lender a first
priority security interest in (i) each Clearing Account and all deposits at any
time contained therein and the proceeds thereof and (ii) the Concentration
Account and all deposits at any time contained therein and the proceeds thereof,
and in each case, will take all actions necessary to maintain in favor of Lender
a perfected first priority security interest in each Clearing Account and
Concentration Account, including, without limitation, filing UCC-1 Financing
Statements and continuations thereof. Such financing statements may describe as
the collateral covered thereby “all assets of the debtor, whether now owned or
hereafter acquired” or words to that effect. Lender and Servicer shall have the
sole right to direct withdrawals from each Clearing Account and the
Concentration Account in accordance with and subject to the Clearing Agreements
and Concentration Account Agreement and all costs and expenses for establishing
and maintaining each Clearing Account and the Concentration Account shall be
paid by Borrower. All monies now or hereafter deposited into each Clearing
Account and the Concentration Account shall be deemed additional security for
the Debt.

 

-66-



--------------------------------------------------------------------------------

(d) Borrower has obtained from each Clearing Bank, its agreement to transfer to
the applicable Concentration Account (other than a reasonable peg balance and
the reasonable fees of the Clearing Bank as more particularly described in the
applicable Clearing Agreement), in immediately available funds by federal wire
transfer or ACH transfer, all amounts on deposit in each Clearing Account not
less than two (2) times per week throughout the term of the Loan.

(e) Borrower has obtained from each Concentration Bank, its agreement to
transfer to the Cash Management Account (other than a reasonable peg balance and
the reasonable fees of each Concentration Bank as more particularly described in
the applicable Concentration Account Agreement), during a Cash Trap Period and
upon notice to Concentration Bank of such Cash Trap Period, in immediately
available funds by federal wire transfer or ACH transfer, all amounts on deposit
in the Concentration Accounts not less than two (2) times per week (the “Cash
Trap Sweep Instructions”). In the event of a Cash Trap Event Cure, Lender shall,
within three (3) Business Days of Borrower’s written request, provide notice of
such Cash Trap Event Cure to each Concentration Bank under each Concentration
Account Agreement that the Cash Trap Sweep Instructions are no longer in effect
and that all amounts on deposit in each Concentration Account shall be
transferred by each Concentration Bank to an account designated by Borrower. In
the event a Cash Trap Period is not in effect, all amounts on deposit in each
Concentration Account shall be transferred by each Concentration Bank to an
account designated by Borrower.

(f) Subject to Priority Waterfall Payments made pursuant to Section 3.4 of the
Cash Management Agreement and Section 2.6.2(e) hereof, upon the occurrence and
during the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in each Clearing Account, each Concentration Account and the Cash
Management Account to the payment of the Debt in any order in its sole
discretion, subject to the terms of Section 7.7 of this Agreement.

(g) Each Clearing Account and each Concentration Account shall be an Eligible
Account and shall not be commingled with other monies held by Borrower,
Operating Lessee, Manager, the applicable Clearing Bank, or the applicable
Concentration Bank, as applicable.

(h) Neither Borrower nor Operating Lessee shall further pledge, assign or grant
any security interest in any Clearing Account or any Concentration Account or
the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.

(i) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and actual and out-of-pocket costs and expenses (including
litigation costs and reasonable attorney’s fees and expenses) arising from or in
any way connected with any Clearing Account and/or the

 

-67-



--------------------------------------------------------------------------------

Clearing Agreements or the Concentration Accounts and/or the Concentration
Account Agreements (unless arising from the gross negligence or willful
misconduct of Lender) or the performance of the obligations for which the
Clearing Accounts or the Concentration Account were established.

(j) Each of Borrower and Operating Lessee hereby (i) to the extent a control
account agreement (or other similarly named agreement) has been entered into
among one or more Borrowers and/or Operating Lessee, as applicable, Lender, the
applicable Brand Manager and the bank or other financial institution holding the
related FF&E under the applicable Management Agreement, grants to Lender a first
priority security interest in each Manager Account maintained by a Brand Manager
with respect to FF&E and (ii) to the extent a control account agreement (or
other similarly named agreement) has not been entered into among one or more
Borrowers and/or Operating Lessee, as applicable, Lender, the applicable Brand
Manager and the bank or other financial institution holding the related FF&E
under the applicable Management Agreement, pledges to Lender all of its right,
title and interest in each Manager Account maintained by a Brand Manager with
respect to FF&E (each, a “FF&E Manager Reserve Account”). During the term of the
Loan, Borrower and Operating Lessee, as applicable, shall use commercially
reasonable efforts to cause each FF&E Manager Reserve Account to be maintained
as an Eligible Account.

2.6.2. Cash Management Account. (a) Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Agent
in trust and for the benefit of Lender, which Cash Management Account shall be
under the sole dominion and control of Lender. The Cash Management Account shall
be entitled as set forth in the Cash Management Agreement. Borrower hereby
grants to Lender a first priority security interest in the Cash Management
Account and all deposits at any time contained therein and the proceeds thereof
and will take all actions necessary to maintain in favor of Lender a perfected
first priority security interest in the Cash Management Account, including,
without limitation, filing UCC-1 Financing Statements and continuations thereof.
Borrower will not in any way alter or modify the Cash Management Account and
will notify Lender of the account number thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Cash Management Account and all
costs and expenses for establishing and maintaining the Cash Management Account
shall be paid by Borrower. Within three (3) Business Days of the opening of the
Cash Management Account, Borrower shall cause to be delivered to Lender a legal
opinion in form and substance reasonably acceptable to Lender with respect to
the creation and perfection of a security interest in favor of Lender in the
accounts in which a security interest is granted under the Cash Management
Agreement.

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) Subject to Section 2.6.2(e) hereof, all funds on deposit in the Cash
Management Account following the occurrence and during the continuance of an
Event of Default may be applied by Lender pursuant to the terms of any Loan
Document in such order and priority as Lender shall determine, subject to the
terms of Section 7.7 of this Agreement.

 

-68-



--------------------------------------------------------------------------------

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide prior written notice thereof to Borrower no less than
five (5) Business Days prior to such modification.

(e) Notwithstanding anything contained herein or in the other Loan Documents to
the contrary, Lender agrees that, notwithstanding the existence of an Event of
Default, prior to a Priority Payment Cessation Event, Lender shall apply amounts
on deposit in the Cash Management Account to payment of the Priority Waterfall
Payments or, provided that all Priority Waterfall Payments have been made, for
Protective Advances as reasonably determined by Lender. Any amounts remaining in
the Cash Management Account after payment of the Priority Waterfall Payments
shall be deposited in the Excess Cash Flow Reserve Account and applied in
accordance with Section 7.6 hereof.

2.6.3. Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement and the Cash Management Agreement on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

2.6.4. Distributions to Mezzanine Borrowers (if any). All transfers of funds on
deposit in the Cash Management Account to the Mezzanine Deposit Accounts or
otherwise to or for the benefit of any Mezzanine Lender, pursuant to the Loan
Agreement, the Cash Management Agreement or any of the other Loan Documents or
Mezzanine Loan Documents are intended by Borrower, the applicable Mezzanine
Borrower (if any) and the applicable Mezzanine Lender (if any) to constitute,
and shall constitute, distributions from Borrower to the Mezzanine Borrowers and
from one Mezzanine Borrower to another Mezzanine Borrower, as applicable. No
provision of the Loan Documents or the Mezzanine Loan Documents shall create a
debtor-creditor relationship between Borrower and any Mezzanine Lender.

Section 2.7. Withholding Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Section 2.7 Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of the Borrower) requires the deduction or withholding of any
Section 2.7 Tax from any such payment by the Borrower, then the Borrower shall
be entitled to make such deduction or withholding and shall timely pay the full
amount

 

-69-



--------------------------------------------------------------------------------

deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Section 2.7 Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.7(a))
the Lender receives an amount equal to the sum it would have received had no
such deduction or withholding been made. For the purposes of this Section 2.7,
the term “Loan Documents” shall not include the Interest Rate Cap Agreement, the
Assignment of Interest Rate Cap Agreement or any other document with respect
thereto, and the term “applicable law” shall include FATCA.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.7) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Section 2.7 Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.7, the Borrower shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Section 2.7 Tax with respect to payments made under any
Loan Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

 

-70-



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Section 2.7 Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Section 2.7 Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form attached hereto as Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W8BEN-E; or

(4) to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or W8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form attached hereto as Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form attached hereto as Exhibit C-4 on behalf of each such
direct and indirect partner;

 

-71-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Section 2.7 Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to a
withholding Section 2.7 Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.7 Taxes as to which it has been indemnified pursuant to this
Section 2.7 (including by the payment of additional amounts pursuant to this
Section 2.7), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.7 Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Section 2.7 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required

 

-72-



--------------------------------------------------------------------------------

to pay any amount to an indemnifying party pursuant to this paragraph (f) the
payment of which would place the indemnified party in a less favorable net
after-tax position than the indemnified party would have been in if the
Section 2.7 Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Section 2.7 Tax had never
been paid. This paragraph shall not be construed to require any indemnified
party to make available its tax returns (or any other information relating to
its Section 2.7 Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Survival. Each party’s obligations under this Section 2.7 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Notwithstanding the foregoing or anything to the contrary set forth in this
Section 2.7, Borrower shall not be obligated to pay pursuant to this
Section 2.7, and Lender shall not be entitled to claim compensation pursuant to
this Section 2.7 for any amounts which were incurred or which accrued more than
ninety (90) days before the date Lender notified Borrower of the circumstance on
which such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
amounts payable by Borrower under this Section 2.7.

(h) Lender hereby agrees that, upon the occurrence of any circumstances
entitling Lender to additional amounts pursuant to this Section 2.7, Lender
shall use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different applicable lending office for
the receipt of payments with respect to, or the funding or booking of, its Loan
hereunder, if, in the reasonable judgment of such Lender, such designation
(i) would eliminate or reduce such additional amounts payable pursuant to
Section 2.7 in the future, and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation.

Section 2.8. Extension of the Initial Maturity Date. Borrower shall have the
option to extend the Initial Maturity Date of the Loan for three (3) successive
terms (each such option, an “Extension Option” and each such successive term, an
“Extension Term”) of one (1) year each (the Initial Maturity Date following the
exercise of each such option is hereinafter the “Extended Maturity Date”) upon
satisfaction of the following terms and conditions:

(a) no Event of Default shall have occurred and be continuing at the
commencement of the applicable Extension Term;

(b) Borrower shall provide Lender with written revocable notice of its election
to extend the Maturity Date as aforesaid not later than thirty (30) days and not
earlier than one hundred twenty (120) days prior to the date the Loan is then
scheduled to mature (provided that if Borrower shall subsequently revoke such
notice, Borrower shall be responsible for Lender’s reasonable, out-of-pocket
costs and expenses incurred in connection with same);

 

-73-



--------------------------------------------------------------------------------

(c) If the Interest Rate Cap Agreement is scheduled to mature prior to the
applicable Extended Maturity Date, Borrower shall obtain and deliver to Lender
on the first day of each Extension Option, one or more Interest Rate Cap
Agreements in form substantially identical to the Interest Rate Cap Agreements
delivered to Lender in connection with the closing of the Loan or in a form
otherwise reasonably acceptable to Lender from an Acceptable Counterparty in a
notional amount equal to the then outstanding principal balance of the Loan,
which Interest Rate Cap Agreement shall have a LIBOR strike price that is not
greater than the Strike Price and be effective commencing on the first date of
such Extension Option and shall have a maturity date not earlier than the
applicable Extended Maturity Date after giving effect to the option then being
exercised; and

(d) if any Mezzanine Loan is then outstanding, Lender shall have received
evidence that each such Mezzanine Loan shall have a maturity date not earlier
than the Extended Maturity Date or shall have been repaid or extended (or will
be contemporaneously extended) through a date not earlier than the applicable
Extended Maturity Date.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Borrower Representations. Each Individual Borrower and Operating
Lessee represent and warrant as of the Closing Date that:

4.1.1. Organization. Each of Borrower, Principal and Operating Lessee has been
duly organized and is validly existing and in good standing with requisite power
and authority to own or lease the applicable Individual Property and to transact
the businesses in which it is now engaged. Each of Borrower and Operating Lessee
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its businesses and
operations. Each of Borrower and Operating Lessee possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the applicable Individual Property and to transact the
businesses in which it is now engaged, except to the extent the failure to
possess such rights, licenses and permits would not reasonably be expected to
materially and adversely affect Borrower, Operating Lessee or any Individual
Property. Except as otherwise set forth in subsection (i) of the definition of
“Special Purpose Entity”, the sole business of Borrower and Operating Lessee is
the ownership, leasing, management and operation of the related Properties. The
ownership interests in Borrower and Operating Lessee are as set forth on the
organizational chart attached hereto as Schedule 4.1.1.

 

-74-



--------------------------------------------------------------------------------

4.1.2. Proceedings. Each of Borrower and Operating Lessee has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party. This Agreement
and such other Loan Documents to which it is a party have been duly executed and
delivered by or on behalf of Borrower and Operating Lessee, as applicable, and
constitute legal, valid and binding obligations of Borrower and Operating
Lessee, as applicable, enforceable against Borrower and Operating Lessee, as
applicable, in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

4.1.3. No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and Operating Lessee, as applicable,
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower or Operating Lessee pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower or Operating Lessee is a party or by which any of Borrower’s or
Operating Lessee’s property or assets are subject (unless consents from all
applicable parties thereto have been obtained), nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or Operating
Lessee or any of Borrower’s or Operating Lessee’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such Governmental Authority required for the execution,
delivery and performance by Borrower or Operating Lessee of this Agreement or
any other Loan Documents to which it is a party has been obtained and is in full
force and effect.

4.1.4. Litigation. Except as set forth on Schedule 4.1.4 attached hereto, there
are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency or any unpaid indemnification obligations
for which a claim has been made now pending or to Borrower’s or Operating
Lessee’s knowledge, threatened against or affecting Borrower, Principal,
Operating Lessee or any Individual Property, which actions, suits, proceedings
or any unpaid indemnification obligations, if determined against Borrower,
Principal, Operating Lessee or any Individual Property, would reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise) or business of Borrower, Principal and Operating Lessee, taken as a
whole, or the condition or ownership of any Individual Property.

4.1.5. Agreements. Neither Borrower nor Operating Lessee is a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to materially and adversely affect Borrower and Operating Lessee, taken
as a whole, or any Individual Property, or, taken as a whole, Borrower’s and
Operating Lessee’s business, properties or assets, operations or condition,
financial or otherwise. Neither Borrower nor Operating Lessee is in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions

 

-75-



--------------------------------------------------------------------------------

contained in any agreement or instrument to which it is a party or by which
Borrower, Operating Lessee or any of the Properties is bound, except to the
extent such default would not reasonably be expected to materially and adversely
affect Borrower and Operating Lessee, taken as a whole, or any Individual
Property. Neither Borrower nor Operating Lessee has any material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower or Operating Lessee is a party or by
which Borrower, Operating Lessee or the Properties are otherwise bound, other
than (a) obligations incurred in the ordinary course of the operation of the
Properties as permitted pursuant to clause (xxiii) of the definition of “Special
Purpose Entity” set forth in Section 1.1 hereof and (b) obligations under the
Loan Documents. Other than with respect to the Ground Leases, the Property
Documents, the Operating Leases, the Management Agreements, the Franchise
Agreements, the Franchise Guaranties and any documents disclosed in the Title
Insurance Policies, all agreements or other instruments to which Borrower and/or
Operating Lessee is a party or otherwise relating to the Individual Properties
are (x) terminable upon no more than thirty (30) days’ prior written notice
without penalty or fee or (y) with respect to such agreement or instrument,
require Borrower and/or Operating Lessee, as applicable, to make payments during
each calendar year during the term of such agreement or instrument in an
aggregate yearly amount with respect to any Individual Property that is less
than or equal to $250,000.

4.1.6. Title. Borrower has good, marketable and insurable fee simple title to
the real property (or a leasehold estate as it relates to the Ground Leased
Properties) comprising part of each Individual Property and good title to the
balance of such Individual Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. Operating Lessee
has good, marketable and insurable title to the leasehold estate created by the
Operating Lease, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
any applicable Individual Property (as currently used) or Borrower’s ability to
repay the Loan. Each Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on Borrower’s and Operating Lessee’s interests in the applicable
Individual Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases)
to the extent a security interest may be perfected therein by the recording of
the Mortgage or the filing of a financing statement under the Uniform Commercial
Code, all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. Except as set
forth in Schedule 4.1.6 or in the Title Insurance Policies, to Borrower’s and
Operating Lessee’s knowledge, there are no claims for payment for work, labor or
materials affecting the Properties which are a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents and as to which Lender
has not otherwise received affirmative insurance in the applicable Title
Insurance Policy (in form and substance satisfactory to Lender in all respects).

 

-76-



--------------------------------------------------------------------------------

4.1.7. Solvency. Neither Borrower nor Operating Lessee has entered into this
transaction or executed the Note, this Agreement or any other Loan Documents
with the actual intent to hinder, delay or defraud any creditor and each of
Borrower and Operating Lessee has received reasonably equivalent value in
exchange for its obligations under such Loan Documents. After giving effect to
the Loan, the fair saleable value of Borrower’s and Operating Lessee’s assets
exceeds and will, immediately following the making of the Loan, exceed
Borrower’s and Operating Lessee’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s and Operating Lessee’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s and
Operating Lessee’s probable liabilities, including the maximum amount of its
contingent liabilities on its debts as such debts become absolute and matured.
Borrower’s and Operating Lessee’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Neither Borrower nor
Operating Lessee intends to, or believes that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower or Operating Lessee and
the amounts to be payable on or in respect of obligations of Borrower or
Operating Lessee). No petition in bankruptcy has been filed against Borrower,
Principal, Operating Lessee or any of their respective constituent Persons in
the last seven (7) years, and none of Borrower, Principal, Operating Lessee or
any constituent Person in the last seven (7) years has ever made an assignment
for the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. None of Borrower, Operating Lessee or any of their
respective constituent Persons are contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s, Principal’s or Operating
Lessee’s assets or property, and neither Borrower nor Operating Lessee has any
knowledge of any Person contemplating the filing of any such petition against it
or such constituent Persons.

4.1.8. Full and Accurate Disclosure. No statement of fact made by Borrower or
Operating Lessee in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower or Operating Lessee which
has not been disclosed to Lender which adversely affects, nor as far as Borrower
or Operating Lessee can reasonably foresee, would be reasonably likely to
materially and adversely affect, any Individual Property or the business,
operations or condition (financial or otherwise) of Borrower and/or Operating
Lessee.

4.1.9. No Plan Assets. As of the date of this Agreement, none of Borrower,
Operating Lessee or Guarantor is an “employee benefit plan,” as defined in
Section 3(3) of ERISA, whether or not subject to Title I of ERISA, and none of
the respective assets of Borrower, Operating Lessee or Guarantor constitute
“plan assets” of

 

-77-



--------------------------------------------------------------------------------

any benefit plan investor within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA (the “Plan Asset Regulations”). Except as
could not reasonably be expected, individually or in the aggregate to have a
material adverse effect on Borrower, Operating Lessee or any Property, none of
Borrower, Operating Lessee, Guarantor or any ERISA Affiliate is obligated to
contribute to any employee benefit plan (as so defined) subject to Title IV of
ERISA. Assuming compliance by the Lender with paragraph (d) of Section 5.2.9 of
this Agreement, transactions contemplated hereunder by or with Borrower,
Operating Lessee or Guarantor are not subject to any state or other statute or
regulation applicable to Borrower, Operating Lessee or Guarantor with respect to
governmental plans within the meaning of Section 3(32) of ERISA which are
substantially similar to the prohibited transaction provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect and which prohibit the
transactions contemplated by this Agreement, including, but not limited to the
exercise by Lender of any of its rights under the Loan Documents.

4.1.10. Compliance. Except as set forth on the zoning reports for each
Individual Property delivered to Lender on or before the Closing Date, Borrower,
Operating Lessee and the Properties and the use thereof comply in all material
respects with all applicable Legal Requirements, including, without limitation,
building and zoning ordinances and codes, except to the extent such failure to
comply would not reasonably be expected to have a material adverse effect on the
Individual Property. Neither Borrower nor Operating Lessee is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. There has not been committed by Borrower or Operating Lessee or to
the best of Borrower’s or Operating Lessee’s knowledge, any other Person in
occupancy of or involved with the operation or use of the Properties any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against any Individual Property or any part thereof
or any monies paid in performance of Borrower’s or Operating Lessee’s
obligations under any of the Loan Documents.

4.1.11. Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects (or to the extent that any such financial
data was incorrect in any material respect when delivered, the same have been
corrected by financial data subsequently delivered to Lender prior to the
Closing Date in writing and containing an express reference to any and all such
concerns), (ii) accurately represent the financial condition of Borrower,
Operating Lessee and the Properties, as applicable, as of the date of such
reports, and (iii) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. The foregoing representation
shall not apply to any such financial data that constitutes projections,
provided that each of Borrower and Operating Lessee represents and warrants that
such projections were made in good faith and that neither Borrower nor Operating
Lessee has any reason to believe that such projections are materially
inaccurate. Except for Permitted Encumbrances, neither Borrower nor Operating
Lessee has any contingent liabilities, liabilities for taxes, unusual forward or
long term commitments or unrealized or anticipated losses from any

 

-78-



--------------------------------------------------------------------------------

unfavorable commitments that are known to Borrower or Operating Lessee and are
reasonably likely to have a material adverse effect on any Individual Property
or the current operation thereof as a hotel, except as referred to or reflected
in said financial statements. Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower or Operating Lessee from that set forth in said financial
statements.

4.1.12. Condemnation. Except as set forth on Schedule 4.1.12, no Condemnation or
other proceeding has been commenced or, to the best of Borrower’s or Operating
Lessee’s knowledge, is threatened or contemplated with respect to all or any
portion of any Individual Property or for the relocation of roadways providing
access to any Individual Property, other than to the extent the same would not
reasonably be expected to have a material adverse effect on the Individual
Property affected thereby.

4.1.13. Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14. Utilities and Public Access. Except as set forth in the Title Insurance
Policies or except to the extent that there is no material adverse effect on any
Individual Property, (i) each Individual Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Individual Property for its respective intended uses;
(ii) all public utilities necessary or convenient to the full use and enjoyment
of each Individual Property are located either in the public right of way
abutting such Individual Property (which are connected so as to serve such
Individual Property without passing over other property) or in recorded
easements serving such Individual Property and such easements are set forth in
and insured by the Title Insurance Policies; and (iii) all roads necessary for
the use of each Individual Property for their current respective purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

4.1.15. Not a Foreign Person. Neither Borrower nor Operating Lessee (or if any
of Borrower or Operating Lessee is a disregarded entity for U.S. federal income
tax purposes, such entity’s beneficial owner) is a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

4.1.16. Separate Lots. Except as set forth in the Title Insurance Policies or on
Schedule 4.1.16, each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property.

 

-79-



--------------------------------------------------------------------------------

4.1.17. Assessments. Except as set forth in the Title Insurance Policies or on
Schedule 4.1.17, to Borrower’s or Operating Lessee’s knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting any Individual Property, nor are there any contemplated
improvements to any Individual Property that may result in such special or other
assessments.

4.1.18. Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower, Operating Lessee or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, insolvency and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and none of Borrower, Operating Lessee or Guarantor has asserted
any right of rescission, set off, counterclaim or defense with respect thereto.

4.1.19. No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding except in accordance with the Loan Documents.

4.1.20. Insurance. Borrower has obtained and has delivered to Lender a
certificate of insurance for all Policies (or certified copies of any Policy, to
the extent Lender shall have requested the same) reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. No claims
have been made or are currently pending, outstanding or otherwise remain
unsatisfied under any such Policy and would reasonably be expected to have a
material adverse effect with respect to any Individual Property, Borrower’s or
Operating Lessee’s ability to perform its obligations under the Loan Documents
and/or Lender’s security interest in such Individual Property, and none of
Borrower, Operating Lessee or, to Borrower’s or Operating Lessee’s knowledge,
any other Person, has done, by act or omission, anything which would impair the
coverage of any such Policy.

4.1.21. Use of Property. Each Individual Property is used exclusively for hotel
purposes and other appurtenant and related uses

4.1.22. Certificate of Occupancy; Licenses. Except as set forth on Schedule
4.1.22 all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits and any applicable
liquor license required for the legal use, occupancy and operation of each
Individual Property as a hotel (collectively, the “Licenses”), have been
obtained and are in full force and effect, except for where the failure to
obtain such licenses or for such licenses to not be in full force and effect
does not have a material adverse effect on Borrower and Operating Lessee, taken
as a whole, or any Individual Property. Borrower and Operating Lessee shall (or
shall cause Manager or an Affiliate of Manager to) keep and maintain all
Licenses necessary for the operation of each Individual Property as a hotel to
the extent the failure to have such licenses would reasonably be expected to
result in a material adverse effect with respect to the Individual Property to
which it relates. The use being made of each Individual Property is in
conformity in all material respects with the certificate of occupancy, if any,
issued for such Individual Property.

 

-80-



--------------------------------------------------------------------------------

4.1.23. Flood Zone. Except as set forth in the Surveys or the flood
determinations obtained by Lender or Schedule 4.1.23 attached hereto, none of
the Improvements on any Individual Property are located in an area as identified
by the Federal Emergency Management Agency as an area having special flood
hazards and, if so located, the flood insurance required pursuant to
Section 6.1(a)(i) is in full force and effect with respect to each such
Individual Property.

4.1.24. Physical Condition. Except if the same do not, in the aggregate in
respect of the Individual Property affected thereby, have a material adverse
effect on such Individual Property, and except as disclosed in the property
condition reports delivered to Lender in connection with the making of the Loan,
to Borrower’s and Operating Lessee’s knowledge, (i) each Individual Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; and (ii) there exists
no structural or other material defects or damages in any Individual Property,
whether latent or otherwise, and neither Borrower nor Operating Lessee has
received notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which have not
been remedied prior to the Closing Date and would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

4.1.25. Boundaries. Except as set forth in the Surveys, all of the improvements
which were included in determining the appraised value of each Individual
Property lie wholly within the boundaries and building restriction lines of such
Individual Property, and, except as disclosed in the Surveys, no improvements on
adjoining properties encroach upon any Individual Property, and no easements or
other encumbrances upon any Individual Property encroach upon any of the
Improvements, so as to materially affect the value or marketability of the
applicable Individual Property except those which are insured against by the
applicable Title Insurance Policy.

4.1.26. Leases. To Borrower’s and Operating Lessee’s knowledge, the Properties
are not subject to any Material Leases other than the Material Leases described
in the rent roll attached hereto as Schedule 4.1.26 and made a part hereof and,
to Borrower’s and Operating Lessee’s knowledge, is true, complete and accurate
in all material respects as of the Closing Date. With respect to each Individual
Property, Operating Lessee is the owner and lessor of landlord’s interest in the
applicable Leases. To Borrower’s and Operating Lessee’s knowledge, (i) with the
exception of hotel guests and patrons and certain telecommunication and antenna
licenses, no Person has any possessory interest in any Individual Property or
right to occupy the same except under and pursuant to the provisions of the
Leases, (ii) the current Material Leases are in full

 

-81-



--------------------------------------------------------------------------------

force and effect and neither Borrower nor Operating Lessee has received or
delivered written notice that either party is in default under a Material Lease
except for (A) defaults which have been cured and (B) defaults that do not, in
the aggregate for any Individual Property, have a materially adverse effect. No
Rent has been paid more than one (1) month in advance of its due date (except
with respect to provision of rooms and banquet and meeting space and services in
the ordinary course of business). To Borrower’s and Operating Lessee’s
knowledge, no Tenant listed on Schedule 4.1.26 has assigned its Lease or sublet
all or any portion of the premises demised thereby, no such Tenant holds its
leased premises under assignment or sublease, nor does anyone except such Tenant
and its employees occupy such leased premises. No Tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a part
and no tenant under any Lease has any right or option for additional space in
the Improvements.

4.1.27. Survey. To Borrower’s and Operating Lessee’s knowledge, the Survey for
each Individual Property delivered to Lender in connection with this Agreement
does not fail to reflect any material matter affecting such Individual Property
or the title thereto, except to the extent the same would not be reasonably be
expected to have a material adverse effect on Borrower and Operating Lessee,
taken as a whole, or an Individual Property.

4.1.28. Inventory. Borrower is the owner of or leases (or Manager as agent for
Borrower or Operating Lessee, as applicable in accordance with the Management
Agreement leases) all of the Equipment, Fixtures and Personal Property (as such
terms are defined in the Mortgages) located on or at each Individual Property.
All of the Equipment, Fixtures and Personal Property are sufficient to operate
the Properties in the manner required hereunder and in the manner in which they
are currently operated.

4.1.29. Filing and Recording Taxes. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgages, have been paid (or sufficient funds have been escrowed with the Title
Company for such payment), and, under current Legal Requirements, each of the
Mortgages are enforceable in accordance with their respective terms by Lender
(or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.

4.1.30. Special Purpose Entity/Separateness. (a) Except as disclosed on Schedule
4.1.30, each Loan Party has at all times been and is a Special Purpose Entity.

(b) The representations and warranties set forth in Section 4.1.30 shall survive
for so long as any amount remains payable to Lender under this Agreement or any
other Loan Document.

 

-82-



--------------------------------------------------------------------------------

(c) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been true and correct in all respects, and each Loan Party will have complied
with all of the stated facts and assumptions made with respect to it in any
Insolvency Opinion, in each case as of the date of such Insolvency Opinion. To
Borrower’s and Operating Lessee’s knowledge, each entity other than the Loan
Parties with respect to which an assumption is made or a fact stated in any
Insolvency Opinion will have complied with all of the assumptions made and facts
stated with respect to it in any such Insolvency Opinion, in each case as of the
date of such Insolvency Opinion.

(d) Each Loan Party hereby represents with respect to itself and each other Loan
Party that any amendment or restatement of any organizational document of any
Loan Party has been accomplished in accordance with, and was permitted by, the
relevant provisions of such document prior to its amendment or restatement from
time to time.

(e) Any amendment or restatement of any Loan Party’s organizational documents
was accomplished in accordance with, and was permitted by, the relevant
provisions of applicable law and the relevant provisions of said document prior
to its amendment or restatement from time to time.

(f) Each Loan Party that is a limited liability company and Principal has at all
times had at least one member and each Loan Party that is a limited partnership
has at all times had one general partner and one limited partner that were
different Persons, as applicable.

(g) Any payments made pursuant to the Loan Documents to or for the benefit of
any Borrower or any Mezzanine Borrower shall constitute distributions to or at
the discretion of the applicable equity owner of such entity.

(h) The Organizational Documents for each Loan Party that is a Delaware limited
liability company shall provide that except for duties to any Loan Party as set
forth in the Organizational Documents (including duties to the member and any
Loan Party’s creditors solely to the extent of their respective economic
interests in such Loan Party, but excluding (i) all other interests of the
member, (ii) the interests of other Affiliates of a Loan Party, and (iii) the
interests of any group of Affiliates of which a Loan Party is a part), the
Independent Directors shall not have any fiduciary duties to the member, any
officer or any other Person bound by the applicable Loan Party’s Organizational
Documents; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing. The Organizational
Documents for each Loan Party’s that is a Delaware Limited Liability Company
shall provide that to the fullest extent permitted by law, including
Section 18-1101(e) of the Delaware Limited Liability Company Act, an Independent
Director shall not be liable to Borrower, the member or any other Person bound
by the applicable Loan Party’s Organizational Documents for breach of contract
or breach of duties (including fiduciary duties), unless the Independent
Director acted in bad faith or engaged in willful misconduct. The Organizational
Documents for each Loan Party that is a Delaware Limited Liability Company shall
provide that all right, power and authority of the Independent Directors shall
be limited to the extent necessary to exercise those rights and perform those
duties specifically set forth in the applicable Loan Party’s Organizational
Documents. The Organizational Documents for each Loan Party that is a Delaware
Limited

 

-83-



--------------------------------------------------------------------------------

Liability Company shall provide that notwithstanding any other provision of the
applicable Loan Party’s Organizational Documents to the contrary, each
Independent Director, in its capacity as an Independent Director, may only act,
vote or otherwise participate in those matters referred to in Section 9(j)(iii)
of the applicable Loan Party’s Organizational Documents or as otherwise
specifically required by the applicable Organizational Documents, and such
Independent Director’s act, vote or other participation shall not be required
for the validity of any action taken by the board of directors of such Borrower
unless, pursuant to the provisions of Section 9(j)(iii) or as otherwise
specifically provided in the applicable Organizational Documents, such action
would be invalid in the absence of the affirmative vote or consent of such
Independent Director. The Organizational Documents of each Loan Party that is
not a Delaware limited liability company shall contain terms and provisions
similar to the terms and provisions set forth in this subclause (h) to the
extent permitted by applicable law.

(i) Without limiting the foregoing in this Section 4.1.30, each Loan Party and
except as set forth on Schedule 4.1.30 (i) has since the date of its formation
been duly formed, validly existing and in good standing in the state of its
incorporation or formation and in all other jurisdictions where it is qualified
to do business, (ii) subject to its right to contest taxes in good faith by
appropriate proceedings and is not involved in any dispute with any taxing
authority which is reasonably likely to have a material adverse effect on any
Individual Property or the Loan Parties (taken as a whole), (iii) is not now or
has ever been, party to any lawsuit, arbitration, summons or legal proceeding
that resulted in a judgment against it that has not been paid in full, and
(iv) has all times since the date of its formation been a single purpose,
bankruptcy remote entity and complied with the separateness covenants set forth
in its respective limited liability company agreements.

(j) Borrower has delivered Phase I reports to Lender for the Previously-Owned
Property, which reports concluded that as of the date of such reports there are
no recognized environmental conditions with respect to the Previously-Owned
Property.

(k) Each Loan Party has no judgments or Liens of any nature against it except
for Section 2.7 Tax liens not yet due and the Permitted Encumbrances.

(l) Each Loan Party has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity’s financial condition.

(m) Each Loan Party has no material contingent or actual obligations not related
to the Property other than in connection with (A) with respect to BRE Select
Hotel Properties Borrower, BRE Select Hotel Properties Borrower’s limited
liability company interest in Operating Lessee or (B) with respect to each
Principal, such Principal’s general partnership interest and obligations with
respect to the Loan Party in which it owns an interest.

4.1.31. Management Agreement. Each Management Agreement is in full force and
effect and, to Borrower’s and Operating Lessee’s knowledge, there is no material
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a material default
thereunder. Each Management Agreement was entered into on commercially
reasonable terms. The aggregate amount of key money and development money to be
paid to any Borrower and/or Operating Lessee under the Management Agreements and
Franchise Agreements does not exceed $415,000.

 

-84-



--------------------------------------------------------------------------------

4.1.32. Illegal Activity. No portion of any Individual Property has been or will
be purchased by Borrower or Operating Lessee with proceeds of any illegal
activity.

4.1.33. No Change in Facts or Circumstances; Disclosure. To Borrower’s and
Operating Lessee’s knowledge, all information submitted by and on behalf of
Borrower and Operating Lessee to Lender and in all financial statements, rent
rolls (including the rent roll attached hereto as Schedule 4.1.26), reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower or
Operating Lessee in this Agreement or in any other Loan Document, are true,
complete and correct in all material respects (or to the extent any such data
was incorrect in any material respect when delivered, the same has been
corrected by information subsequently delivered to Lender on or prior to the
date hereof). The foregoing representation shall not apply to any such financial
information that constitutes projections, provided that each of Borrower and
Operating Lessee represents and warrants that it has no reason to believe that
such projections are materially inaccurate. There has been no material adverse
change in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Properties or the
business operations or the financial condition of Borrower or Operating Lessee,
taken as a whole (except to the extent further disclosed in writing to Lender).
Each of Borrower and Operating Lessee has disclosed to Lender all material facts
known to Borrower and Operating Lessee and has not failed to disclose any
material fact known to Borrower or Operating Lessee that could cause any
Provided Information or representation or warranty made herein to be materially
misleading.

4.1.34. Investment Company Act. Neither Borrower nor Operating Lessee is (a) an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended; (b) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or
(c) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

4.1.35. Embargoed Person. As of the date hereof, (a) none of the funds or other
assets of Borrower or any other Loan Party constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
USA PATRIOT Act (including anti-terrorism provisions thereof), the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower or any
other Loan Party (whether directly or indirectly), is prohibited by law or the
Loan made by the Lender is in violation of law (“Embargoed Person”); (b) none of
the funds or other assets of Borrower or any other

 

-85-



--------------------------------------------------------------------------------

Loan Party constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (c) no Embargoed Person has any interest of
any nature whatsoever in Borrower with the result that the investment in
Borrower or any other Loan Party (whether directly or indirectly), is prohibited
by law or the Loan is in violation of law; and (d) none of the funds of Borrower
or any other Loan Party have been derived from or are the proceeds of, any
unlawful activity with the result that the investment in Borrower or any other
Loan Party (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law. Notwithstanding the foregoing, the representations
contained in this Section 4.1.35, to the extent they relate to the Preferred
Shares, or any interest therein or holder thereof, are made to Borrower’s
knowledge.

4.1.36. Principal Place of Business; State of Organization. Borrower’s and
Operating Lessee’s principal place of business as of the date hereof is the
address set forth in the introductory paragraph of this Agreement. The Borrower
and Operating Lessee are organized under the laws of the State of Delaware and
their organizational identification numbers are listed in Schedule 4.1.36.

4.1.37. Reserved.

4.1.38. Reserved.

4.1.39. Ground Lease.

(a) The Ground Lease or a memorandum of such Ground Lease has been duly
recorded. Each Ground Lease permits the interest of Borrower (and Operating
Lessee) to be encumbered by a mortgage or the Ground Lessor has approved and
consented to the encumbrance of the Ground Leased Property by the applicable
Mortgage. There have not been amendments or modifications to the terms of the
Ground Lease since recordation of the Ground Lease (or a memorandum thereof),
with the exception of written instruments disclosed to Lender in this Agreement.

(b) The Ground Lease may not be terminated, surrendered or amended without the
prior written consent of Lender; provided that the Ground Lessor shall not be
prevented from exercising its remedies in accordance with the Ground Lease if
the obligations of Borrower under the Ground Lease are not performed as provided
in the Ground Lease.

(c) Except for the Permitted Encumbrances and other encumbrances of record,
Borrower’s interest in the Ground Lease is not subject to any Liens or
encumbrances superior to, or of equal priority with, the applicable Mortgage
other than the Ground Lessor’s related fee interest.

(d) In the event of a foreclosure or assignment or transfer in lieu of
foreclosure, the Lender has a one-time right to assign the Ground Lease without
the Ground Lessor’s consent without being subject to the net worth tests set
forth in the Ground Lease.

(e) As of the date hereof, the Ground Lease is in full force and effect and no
default has occurred on the part of the Borrower under the Ground Lease, nor to
Borrower’s knowledge has any default occurred by the Ground Lessor under the
Ground Lease (except in

 

-86-



--------------------------------------------------------------------------------

each case, any such default that has been previously cured). There is no
existing condition which, but for the passage of time or the giving of notice,
could result in (i) a default by the Borrower under the terms of the Ground
Lease or (ii) to Borrower’s knowledge, a default by Ground Lessor under the
terms of the Ground Lease.

(f) Except as set forth on Schedule 4.1.39 hereto, under the terms of the Ground
Lease and the Loan Documents, taken together, any related insurance and
condemnation proceeds that are paid or awarded to Borrower with respect to the
leasehold interest will be applied pursuant to the terms of the Loan Documents.

(g) The Ground Lease requires the Ground Lessor to give notice of any default by
Borrower to Lender prior to exercising its remedies thereunder.

(h) Lender is permitted the opportunity to cure any default under the Ground
Lease, which is curable after the receipt of notice of the default before the
Ground Lessor thereunder may terminate the Ground Lease.

(i) The Ground Lease has a term which extends not less than twenty (20) years
beyond the Maturity Date (including any unexercised option periods and automatic
renewal periods).

(j) Except as set forth on Schedule 4.1.39, the Ground Lease requires the Ground
Lessor to enter into a new lease upon termination (prior to expiration of the
term thereof) of the Ground Lease for any reason including rejection or
disaffirmation of the Ground Lease in a bankruptcy proceeding.

(k) Except as may be set forth on Schedule 4.1.39, the Ground Lease does not
impose any restrictions on subleasing, provided the tenant under the Ground
Lease remains primarily liable for such tenant’s obligations thereunder.

4.1.40. Cash Management Account.

(a) The Cash Management Agreement, the Concentration Account Agreement, each
Clearing Account Agreement and this Agreement create a valid and continuing
security interest (as defined in the Uniform Commercial Code of the State of New
York) in each Clearing Account, the Concentration Account and the Cash
Management Account (to the extent the Cash Management Account is opened as of
the date hereof) in favor of Lender, which security interest is prior to all
other Liens, other than Permitted Encumbrances, and is enforceable as such
against creditors of and purchasers from Borrower and/or Operating Lessee. Other
than in connection with prior financings that have been repaid or discharged or
that will be repaid or discharged as of the closing of the Loan or in connection
with the Loan Documents and except for Permitted Encumbrances, neither Borrower
nor Operating Lessee has sold, pledged, transferred or otherwise conveyed any
Clearing Accounts, the Concentration Accounts and/or Cash Management Account;

(b) Each Clearing Account, each Concentration Account and the Cash Management
Account constitutes a “deposit account” and/or “securities account” within the
meaning of the Uniform Commercial Code of the State of New York;

 

-87-



--------------------------------------------------------------------------------

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Concentration Account Agreements and the Clearing Account
Agreements, the Concentration Banks, the Clearing Banks and Agent have agreed to
comply with all instructions originated by Lender, without further consent by
Borrower and/or Operating Lessee, directing disposition of each Clearing
Account, the Concentration Account and Cash Management Account and all sums at
any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

(d) Each Clearing Account, each Concentration Account and the Cash Management
Account are not in the name of any Person other than Borrower or Operating
Lessee (as applicable), as pledgor, or Lender, as pledgee. Other than as set
forth in the Clearing Account Agreements or the Concentration Account
Agreements, neither Borrower nor Operating Lessee has consented to the Clearing
Bank, Concentration Bank and/or Agent complying with instructions with respect
to the Clearing Account, the Concentration Account and/or the Cash Management
Account from any Person other than Lender.

4.1.41. Franchise Agreement. Except as set forth on Schedule 4.1.41, each
Franchise Agreement is in full force and effect and there is no default
thereunder by Borrower or Operating Lessee and to Borrower’s and Operating
Lessee’s knowledge, no default thereunder by any other party thereto. No event
has occurred that, with the passage of time and/or giving of notice, would
constitute a default under any Franchise Agreement by Borrower or Operating
Lessee, as applicable, and to Borrower’s and Operating Lessee’s knowledge, would
constitute a default thereunder by any other party thereto.

4.1.42. Taxes. Each of Borrower and Operating Lessee is treated as a partnership
or a disregarded entity for U.S. federal income tax purposes. Each of Borrower
and Operating Lessee has timely filed or caused to be filed all federal income
and other material Section 2.7 Taxes, returns and reports required to have been
filed by it and has paid or caused to be paid all federal income and other
material Section 2.7 Taxes and related liabilities required to have been paid by
it, except Section 2.7 Taxes that are being contested in good faith by
appropriate proceedings and for which Borrower or Operating Lessee has set aside
on its books adequate reserves. There are no Liens for Section 2.7 Taxes on or
with respect to any of Borrower’s or Operating Lessee’s income or assets, other
than Liens for Section 2.7 Taxes not yet due or delinquent or which are
contested in good faith by appropriate proceedings and for which Borrower and/or
Operating Lessee has set aside on its books adequate reserves.

4.1.43. Labor. No work stoppage, labor strike, slowdown or lockout is pending or
threatened by employees and other laborers at the Properties. Except as
described on Schedule 4.1.43, with respect to the Property none of Borrower,
Operating Lessee or, to Borrower’s and Operating Lessee’s knowledge without
inquiry, Manager (i) is not involved in or, to the best of Borrower’s and
Operating Lessee’s knowledge, threatened with any material labor dispute,
material grievance or litigation relating to labor matters involving any
employees and other laborers at the Properties, including,

 

-88-



--------------------------------------------------------------------------------

without limitation, violation of any federal, state or local labor, safety or
employment laws (domestic or foreign) and/or charges of unfair labor practices
or discrimination complaints, (ii) to the best of Borrower’s and Operating
Lessee’s knowledge, has not engaged with respect to the Properties, in any
unfair labor practices within the meaning of the National Labor Relations Act or
the Railway Labor Act, or (iii) is not a party to, or bound by, any existing
collective bargaining agreement or union contract with respect to employees and
other laborers at the Properties. As of the Closing Date, neither Borrower nor
Operating Lessee has received any notice that any payments that are required to
be paid under any collective bargaining agreement have not been paid.

4.1.44. Project Improvement Plans. There are no Project Improvement Plans
applicable to the Properties other than the Project Improvement Plans set forth
on Schedule 4.1.44 hereto.

4.1.45. Reserved.

4.1.46. Reserved.

4.1.47. Operating Lease. (a) Each Operating Lease is in full force and effect
and Operating Lessee is in possession of the premises demised thereunder;
(b) neither Borrower nor Operating Lessee have entered into any other agreements
that have modified, supplemented or amended any of the terms and provisions of
any Operating Lease; (c) each Operating Lease as amended (if amended) represents
the entire agreement between the parties as to the premises demised thereunder;
(d) no rent or other amounts due under any Operating Lease has been paid more
than thirty (30) days in advance of its due date; (e) Operating Lessee has not
filed any claim of offset and, to the best knowledge of Operating Lessee and
Borrower, has no charge, lien or claim of offset under any Operating Lease, or
otherwise, against the rents or other amounts due or to become due thereunder;
(f) Operating Lessee is the owner of the “Tenant’s” or “Lessee’s” interest in
each Operating Lease and Borrower is the owner of the “Landlord’s” or “Lessor’s”
interest in each Operating Lease, (g) no transfer or assignment of any interest
in any Operating Lease currently exists except as provided herein and pursuant
to the other Loan Documents, (h) except pursuant to the Leases provided to
Lender and Leases of less than 5,000 square feet, Operating Lessee has not
sublet any of the Premises demised pursuant to any Operating Lease; (i) without
limiting the foregoing, except as provided for herein and in the other Loan
Documents, each of Operating Lessee’s and Borrower’s interest in each Operating
Lease is unencumbered and other than in connection with prior financings that
have been repaid or discharged or will be repaid or discharged in connection
with the closing of the Loan, neither Borrower nor Operating Lessee has
collaterally assigned the Operating Lease or otherwise encumbered its interests
thereunder in any way; (j) neither Operating Lessee nor Borrower is in default
under any Operating Lease and neither knows of any event which but for the
passage of time or the giving of notice or both would constitute an event of
default or breach by Operating Lessee or Borrower under the Operating Lease; and
(k) a true, correct and complete copy of the Operating Lease, together with any
amendment thereto and any ancillary agreement or side letter related thereto,
have been delivered to Lender.

 

-89-



--------------------------------------------------------------------------------

4.1.48. Reserved.

4.1.49. Use of Proceeds. The Loan is for commercial purposes only and is not for
personal, family, household or agricultural purposes.

4.1.50. Reserved.

4.1.51. Property Documents. Other than to the extent the same would not
reasonably be expected to have a material adverse effect on any Individual
Property affected thereby, Borrower hereby represents and warrants to Lender the
following with respect to the Property Documents:

(a) Borrower or Operating Lessee, as applicable, is a party to each Property
Document and each Property Document is in full force and effect and to
Borrower’s and Operating Lessee’s knowledge has not been amended or modified and
Borrower’s or Operating Lessee’s, as applicable, interest therein has not been
assigned pursuant to any assignment which survives the Closing Date except the
assignment to Lender pursuant to the Loan Documents;

(b) to the best of Borrower’s and Operating Lessee’s knowledge, each Property
Document is in full compliance with all applicable local, state and federal
laws, rules and regulations;

(c) to the best of Borrower’s and Operating Lessee’s knowledge, neither Borrower
nor Operating Lessee, is in default under any Property Document;

(d) neither Borrower nor Operating Lessee has any knowledge of any current or
outstanding notices of termination or default given to or by Borrower with
respect to any Property Document;

(e) except as disclosed in writing to Lender, neither Borrower or Operating
Lessee, as applicable, nor, to the best of Borrower’s knowledge, any other party
to any Property Document has performed any work pursuant to such Property
Document, the cost of which Borrower or Operating Lessee, as applicable, or, to
Borrower’s and Operating Lessee’s actual knowledge, such other party is or will
be entitled to charge in whole or in part to Borrower or Operating Lessee, as
applicable, under the provisions of such Property Document except in the
ordinary course of operation in accordance with such Property Document;

(f) to the best of Borrower’s and Operating Lessee’s knowledge, there are no
set-offs, claims, counterclaims or defenses being asserted in writing, if any,
required under any Property Document or otherwise known by Borrower or Operating
Lessee for the enforcement of the obligations under any Property Document;

(g) Neither Borrower nor Operating Lessee has requested that a matter be
submitted to arbitration under any Property Document; and

(h) to Borrower’s and Operating Lessee’s knowledge, all amounts due from
Borrower or Operating Lessee, as applicable, under the Property Document have
been paid to the extent they are payable to the date hereof.

 

-90-



--------------------------------------------------------------------------------

Section 4.2. Survival of Representations. Each of Borrower and Operating Lessee
agrees that all of the representations and warranties of Borrower and Operating
Lessee set forth in Section 4.1 hereof and elsewhere in this Agreement and in
the other Loan Documents shall survive for so long as any amount remains owing
to Lender under this Agreement or any of the other Loan Documents by Borrower.
All representations, warranties, covenants and agreements made in this Agreement
or in the other Loan Documents by Borrower and Operating Lessee shall be deemed
to have been relied upon by Lender notwithstanding any investigation heretofore
or hereafter made by Lender or on its behalf.

ARTICLE V.

COVENANTS

Section 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release or assignment of the Liens of the Mortgages encumbering the
Properties (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, each of Borrower and Operating Lessee
hereby covenants and agrees with Lender to comply with the following covenants,
and in connection therewith:

5.1.1. Existence; Compliance with Legal Requirements. Borrower and Operating
Lessee shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply in all material respects with all Legal Requirements
applicable to Borrower, Operating Lessee and the Properties, including, without
limitation, building and zoning codes and certificates of occupancy and the
procurement of all necessary and required hospitality, liquor or innkeeper’s
licenses. There shall never be committed by Borrower and Operating Lessee, and
Borrower and Operating Lessee shall not permit any other Person in occupancy of
or involved with the operation or use of the Properties to commit any act or
omission affording the federal government or any state or local government the
right of forfeiture against any Individual Property or any part thereof or any
monies paid in performance of Borrower’s or Operating Lessee’s obligations under
any of the Loan Documents. Each of Borrower and Operating Lessee hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower and Operating Lessee shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Properties in good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents. Borrower and Operating Lessee shall keep the
Properties insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. After prior written
notice to Lender, Borrower or Operating Lessee, at Borrower’s own expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower, Operating Lessee or any
Individual Property or any alleged violation of any Legal Requirement,

 

-91-



--------------------------------------------------------------------------------

provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any instrument to which Borrower or Operating Lessee is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) no Individual Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
and/or Operating Lessee, as applicable, shall promptly upon final determination
thereof comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (v) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Borrower, Operating Lessee or any Individual Property; and (vi) in the event the
amount reasonably determined to be necessary to cause compliance with such Legal
Requirements exceeds $250,000, Borrower shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith (except with respect to Brand Managed
Properties, if Borrower or Operating Lessee shall have provided Lender with
evidence reasonably acceptable to Lender that the applicable Brand Manager has
reserved sufficient amounts therefor and shall be required to apply such amounts
to cause such compliance in accordance with the applicable Management
Agreements). Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or any Individual Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

5.1.2. Taxes and Other Charges. Except as otherwise provided in this
Section 5.1.2, Borrower and/or Operating Lessee shall pay or cause to be paid,
all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Properties or any part thereof prior to delinquency; provided,
however, Borrower’s obligation to directly pay Taxes and Other Charges shall be
suspended for so long as Borrower is making deposits into the Tax and Insurance
Reserve Account and complies with the terms and provisions of Section 7.2
hereof. Except as otherwise provided in this Section 5.1.2, Borrower shall not
later than five (5) Business Days after receipt of a written request from
Lender, deliver to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid (provided,
however, Borrower shall not be required to furnish such receipts for payment of
such Taxes and Other Charges during any period that Taxes and Other Charges have
been paid by Lender pursuant to Section 7.2 hereof or by any Manager pursuant to
a Management Agreement). Except as otherwise provided in the following sentence,
neither Borrower nor Operating Lessee shall suffer and shall promptly cause to
be paid and discharged any Lien (other than Permitted Encumbrances) or charge
whatsoever which may be or become a Lien or charge against the Properties, and
shall promptly pay for all utility services provided to the Properties. Borrower
or Operating Lessee, at Borrower’s own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or

 

-92-



--------------------------------------------------------------------------------

Other Charges, provided that (i) no Default or Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower or
Operating Lessee is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) no Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower or Operating Lessee shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property;
(vi) during a Cash Trap Period, in the event the amount of such Taxes or Other
Charges shall reasonably be expected to exceed $250,000 and after taking into
account any amounts held by Lender in the Tax and Insurance Reserve Account or
with respect to Brand Managed Properties, if any Brand Manager has reserved
sufficient amounts for such Taxes or Other Charges and shall be required to
apply such amounts therefor in accordance with the applicable Management
Agreements (with reasonable evidence thereof provided to Lender), in each case,
which are required to be used for payment of such Taxes or Other Charges,
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon. Lender may
pay over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the reasonable judgment of Lender, the
entitlement of such claimant is established or any Individual Property (or part
thereof or interest therein) shall be in imminent danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of any Mortgage being primed by any related Lien; and (vii) Borrower shall
deliver written notice of such contest to Lender.

5.1.3. Litigation. Borrower and Operating Lessee shall give prompt written
notice to Lender of any litigation or governmental proceedings pending or
threatened against Borrower, Operating Lessee or any Individual Property which
might materially adversely affect Borrower’s and Operating Lessee’s condition
(financial or otherwise) or business, taken as a whole, or any Individual
Property.

5.1.4. Access to Properties. Subject to the rights of Tenants, guests, patrons,
and with respect to Brand Managed Properties, each Brand Manager under the
applicable Management Agreement, and the rights of the landlord under the Ground
Lease, Borrower and Operating Lessee shall permit agents, representatives and
employees of Lender to inspect the Properties or any part thereof at reasonable
hours upon reasonable advance notice.

5.1.5. Notice of Default. Borrower and/or Operating Lessee shall promptly advise
Lender of any material adverse change in Borrower’s, Operating Lessee’s or
Guarantor’s condition, financial or otherwise, or of the occurrence of any
Default or Event of Default of which Borrower or Operating Lessee has knowledge.

 

-93-



--------------------------------------------------------------------------------

5.1.6. Cooperate in Legal Proceedings. Borrower and Operating Lessee shall
cooperate fully with Lender with respect to any proceedings before any court,
board or other Governmental Authority which may in any way materially and
adversely affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

5.1.7. Perform Loan Documents. Borrower and Operating Lessee shall in a timely
manner observe, perform and satisfy all the terms, provisions, covenants and
conditions of, and shall pay when due all costs, fees and expenses to the extent
required under the Loan Documents executed and delivered by, or applicable to,
Borrower or Operating Lessee. Neither Borrower nor Operating Lessee shall enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower or Operating Lessee without the prior written
consent of Lender.

5.1.8. Award and Insurance Benefits. Borrower and Operating Lessee shall
cooperate with Lender in obtaining for Lender, in accordance with the relevant
provisions of the Loan Agreement the benefits of any Awards or Insurance
Proceeds lawfully or equitably payable in connection with any Individual
Property, and Lender shall be reimbursed for any reasonable, actual,
out-of-pocket expenses incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
any Individual Property or any part thereof) out of such Award or Insurance
Proceeds.

5.1.9. Further Assurances. Borrower and Operating Lessee shall, at Borrower’s
sole cost and expense:

(a) without limiting any other obligation of Borrower or Operating Lessee
hereunder, upon the written request of Lender, furnish to Lender all
certificates, appraisals, title and other insurance reports and agreements in
Borrower’s or Operating Lessee’s possession, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower or
Operating Lessee pursuant to the terms of the Loan Documents or which are
reasonably requested by Lender in connection therewith, provided, that, so long
as no Event of Default has occurred and is continuing, the foregoing shall not
require Borrower or Operating Lessee to obtain updated appraisals after the
Closing Date, unless specifically required by the terms of this Agreement;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary, to
evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower or Operating Lessee under the
Loan Documents, as Lender may reasonably require including, without limitation,
the execution and delivery of all writings necessary to transfer any
hospitality, liquor and other licenses held by Borrower or Operating Lessee or
entities Controlled by Borrower or Operating Lessee required for the continued
operation of the Properties into the name of Lender or its designee after the
occurrence and during the continuance of an Event of

 

-94-



--------------------------------------------------------------------------------

Default to the extent such transfer is permitted by applicable law or, to the
extent such transfer is not permitted by applicable law, reasonably cooperate
with Lender in obtaining new hospitality, liquor or other licenses required for
the continued operation of an Individual Property and terminating existing
licenses, in each case solely at the direction of Lender; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time including, without limitation, the
execution and delivery of all such writings necessary to transfer any liquor
licenses, if applicable, held by Borrower or Operating Lessee or entities
Controlled by Borrower or Operating Lessee with respect to the Property into the
name of Lender or its designee after the occurrence and during the continuance
of an Event of Default to the extent such transfer is permitted by applicable
law or, to the extent such transfer is not permitted by applicable law,
reasonably cooperate with Lender in obtaining new hospitality, liquor or other
licenses required for the continued operation of an Individual Property and
terminating existing licenses, in each case solely at the direction of Lender.

5.1.10. Principal Place of Business, State of Organization. Neither Borrower nor
Operating Lessee shall cause or permit any change to be made in its name,
identity (including its trade name or names), place of organization or formation
(as set forth in Section 4.1.36 hereof) or, except as permitted pursuant to
Section 5.2 hereof, Borrower’s or Operating Lessee’s corporate or partnership or
other structure unless Borrower or Operating Lessee, as applicable, shall have
first notified Lender in writing of such change at least thirty (30) days prior
to the effective date of such change, and shall have first taken all action
required by Lender for the purpose of perfecting or protecting the lien and
security interests of Lender pursuant to this Agreement and the other Loan
Documents and, in the case of a change in Borrower’s or Operating Lessee’s
structure, except as permitted pursuant to Section 5.2 hereof, without first
obtaining the prior written consent of Lender. Upon Lender’s request, Borrower
and Operating Lessee shall, at Borrower’s sole cost and expense, execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Properties as a result of such change of principal
place of business or place of organization. Borrower’s and Operating Lessee’s
principal place of business and chief executive office, and the place where
Borrower and Operating Lessee keeps its books and records, including recorded
data of any kind or nature, regardless of the medium or recording, including
software, writings, plans, specifications and schematics, has been for the
preceding four months (or, if less, the entire period of the existence of
Borrower) and will continue to be the address of Borrower and Operating Lessee
set forth at the introductory paragraph of this Agreement (unless Borrower or
Operating Lessee, as applicable, notifies Lender in writing at least thirty
(30) days prior to the date of such change). Borrower and Operating Lessee shall
promptly notify Lender of any change in their organizational identification
number. Upon receipt of a written request from Lender, Borrower and Operating
Lessee shall execute a certificate in form satisfactory to Lender listing the
trade names under which Borrower and Operating Lessee intends to operate each
Individual Property, and representing and warranting that Borrower and Operating
Lessee do business under no other trade name with respect to such Properties.

 

-95-



--------------------------------------------------------------------------------

5.1.11. Financial Reporting. (a) Borrower and Operating Lessee will keep and
maintain or will cause to be kept and maintained on a Fiscal Year basis, in
accordance with the Uniform System of Accounts and reconciled in accordance with
GAAP (or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and Operating Lessee and all items of income and expense in connection with the
operation on an individual basis of the Properties. Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice (and, in any event, not more than two (2) times in any calendar year
unless an Event of Default is continuing, in which case no such restriction
shall apply) to examine such books, records and accounts at the office of
Borrower, Operating Lessee or any other Person maintaining such books, records
and accounts and to make such copies or extracts thereof as Lender shall desire.
After the occurrence and during the continuance of an Event of Default, Borrower
shall pay any reasonable and actual costs and expenses incurred by Lender to
examine Borrower’s and Operating Lessee’s accounting records with respect to the
Properties, as Lender shall reasonably determine to be necessary or appropriate
in the protection of Lender’s interest.

(b) Borrower will furnish to Lender annually, (i) within eighty-five (85) days
following the end of each Fiscal Year, a copy of Borrower’s and Operating
Lessee’s unaudited annual financial statements and (ii) within one hundred
twenty (120) days following the end of each Fiscal Year, a complete copy of
Guarantor’s annual financial statements audited by a “Big Four” accounting firm
or other independent certified public accountant acceptable to Lender in
accordance with the Uniform System of Accounts and reconciled in accordance with
GAAP (or such other accounting basis acceptable to Lender) covering the
Properties on a combined basis (together with a detailed profit and loss
statement/schedule with respect to each Individual Property) for such Fiscal
Year and containing statements of profit and loss for Borrower, Operating Lessee
and the Properties and a balance sheet for Borrower and Operating Lessee. Such
statements shall set forth the financial condition and the results of operations
for the Properties (on a combined basis) for such Fiscal Year, and shall
include, but not be limited to, amounts representing annual net cash flow, Net
Operating Income, Gross Income from Operations and Operating Expenses (not
including any contributions to the Replacement Reserve Fund). Borrower’s and
Operating Lessee’s annual financial statements shall be accompanied by (i) a
comparison of the budgeted income and expenses and the actual income and
expenses for the prior Fiscal Year, (ii) an Officer’s Certificate stating that
each such annual financial statement presents fairly the financial condition and
the results of operations of Borrower, Operating Lessee and the Properties being
reported upon as of such date and has been prepared in accordance with the
Uniform System of Accounts and reconciled in accordance with GAAP (or such other
accounting basis acceptable to Lender), (iii) an unqualified opinion of a “Big
Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, and (iv) occupancy statistics including revenue
per available room and average daily rates for the Properties on a combined
basis as well as for each Individual Property. Together with Borrower’s and
Operating Lessee’s annual financial statements, Borrower shall furnish to Lender
an Officer’s Certificate certifying as of the date thereof whether there exists
an event or circumstance which constitutes a Default or Event of Default under
the Loan Documents executed and delivered by, or applicable to, Borrower or
Operating Lessee, and if such Default or Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same. All such financial statements of the Borrower or Operating
Lessee under this Section 5.1.11(b) shall also constitute the financial
statements of the Mezzanine Borrowers (if any).

 

-96-



--------------------------------------------------------------------------------

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty five (35) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower, Operating Lessee and the Properties on a
combined basis as well as each Individual Property (subject to normal year-end
adjustments) as of the relevant date as applicable: (i) an occupancy report for
the subject month, including an average daily rate and revenue per available
room; (ii) monthly, trailing twelve month and year to date operating statements
prepared for each calendar month, noting EBITDA, Gross Income from Operations,
and Operating Expenses (not including any contributions to the Replacement
Reserve Fund), and other information necessary and sufficient to fairly
represent the financial position and results of operation of the Properties
during such calendar month, and containing a comparison of budgeted income and
expenses and the actual income and expenses, all in form satisfactory to Lender
and (iii) during a Cash Trap Period, upon the written request of Lender, a
detailed explanation of any variances of ten percent (10%) or more between
budgeted and actual amounts for such periods. In addition, such certificate
shall also be accompanied by an Officer’s Certificate stating that the
representations and warranties of Borrower set forth in subsection (xxiii) of
the definition of “Special Purpose Entity” are true and correct as of the date
of such certificate. On or before thirty-five (35) days after the end of each
calendar month, Borrower also will furnish, or cause to be furnished, to Lender
the most current Smith Travel Research Reports then available to Borrower or
Operating Lessee reflecting market penetration and relevant hotel properties
competing with the Properties.

(d) Lender hereby acknowledges receipt of the Annual Budget for the remainder of
the Fiscal Year-ending on December 31, 2014 and Borrower hereby represents and
warrants that a true, correct and complete copy of such Annual Budget is
attached hereto as Schedule 5.1.11(d). Borrower shall submit to Lender an Annual
Budget not later than thirty (30) days prior to the commencement of each Fiscal
Year (which, subject to the immediately succeeding sentence shall be for
informational purposes only). If an Event of Default is continuing or a Debt
Yield Trigger Period is continuing the Annual Budget currently in place shall be
deemed approved; provided, that the next Annual Budget shall be subject to
Lender’s and, to the extent one or more Mezzanine Loans are outstanding, the
most junior Mezzanine Lender’s reasonable written approval so long as an Event
of Default is continuing or a Debt Yield Trigger Period is still in effect at
such time, which approval shall not be unreasonably withheld, conditioned or
delayed (each such Annual Budget, an “Approved Annual Budget”); provided,
however, (i) Lender shall not withhold its consent with respect to expenditures
necessary to comply with life, health or safety matters and (ii) with respect to
the Brand Managed Properties, (x) Lender shall not withhold its consent to any
item contained in the Annual Budget for which Borrower or Operating Lessee shall
not have the right to consent or approve pursuant to the applicable Management
Agreement and (y) Lender shall respond to any request for consent subject to the
standards for consent set forth in the applicable Management Agreement, provided
that any request for consent or approval shall either be (A) simultaneously sent
to Lender by the Brand Manager or (B) sent to Lender by Borrower or Operating
Lessee within two (2) Business Days of Borrower’s or Operating Lessee’s receipt
of such request from

 

-97-



--------------------------------------------------------------------------------

the applicable Brand Manager. So long as neither a Debt Yield Trigger Period
exists nor an Event of Default has occurred and is continuing, any Annual
Budget, and any amendments or modifications thereto shall be deemed an Approved
Annual Budget and Lender shall have no approval right with respect thereto. In
the event that Borrower is required to submit an Annual Budget for approval
pursuant to this Section 5.1.11(d), each such request for approval of an Annual
Budget shall contain the following legend in prominently displayed in bold, all
caps and fourteen (14) point or larger font in the transmittal letter requesting
approval: “THIS IS A REQUEST FOR APPROVAL OF AN ANNUAL BUDGET. LENDER’S RESPONSE
IS REQUESTED WITHIN TEN (10) DAYS.” In the event that Lender fails to grant or
withhold its approval to such Annual Budget within such ten (10) day period,
Borrower shall deliver to Lender a second request for approval containing the
following legend in prominently displayed in bold, all caps and fourteen
(14) point or larger font in the transmittal letter requesting approval: “THIS
IS A SECOND REQUEST FOR APPROVAL OF AN ANNUAL BUDGET. LENDER’S RESPONSE IS
REQUESTED WITHIN TEN (10) DAYS. LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME
PERIOD SHALL RESULT IN LENDER’S APPROVAL BEING DEEMED TO HAVE BEEN GRANTED.” In
the event that Lender fails to grant or withhold its approval to such Annual
Budget within such ten (10) day period, then Lender’s approval shall be deemed
to have been granted. In the event that Lender timely disapproves a proposed
Annual Budget in accordance with the foregoing, Borrower shall promptly revise
such Annual Budget and resubmit the same to Lender (and each such resubmittal
shall be subject to the provisions of this Section 5.1.11(d) as if the
applicable proposed Annual Budget were being submitted to Lender for its initial
review of the same, provided that the aforesaid ten (10) day periods shall each
be five (5) days in connection with any such resubmittal). Borrower shall
promptly revise each proposed Annual Budget and resubmit the same to Lender in
accordance with the foregoing until Lender approves the proposed Annual Budget.
Until such time that Lender approves a proposed Annual Budget, the most recently
Approved Annual Budget shall apply; provided that, each line item of such
Approved Annual Budget shall be increased by the amount of the increase, if any,
in the Consumer Price Index for the immediately preceding calendar year (other
than the line items in respect of Taxes, Insurance Premiums, union wages,
utilities expenses and Other Charges, which line items shall be adjusted to
reflect actual increases in such expenses).

(e) Reserved.

(f) During the continuance of a Cash Trap Period, neither Borrower nor Operating
Lessee shall approve (to the extent Borrower or Operating Lessee is permitted to
approve or reject such operating budget pursuant to the terms of the Management
Agreement) any operating budget pursuant to any Management Agreement without the
prior written consent of Lender (such consent not to be unreasonably withheld,
conditioned or delayed). Lender shall cooperate with Borrower and/or Operating
Lessee to follow the procedures for budget approval set forth in the Management
Agreement to the extent Borrower notifies Lender thereof.

(g) Any reports, statements or other information required to be delivered under
this Agreement may be delivered via email, with report files in electronic form
of Microsoft Word, Microsoft Excel or .pdf format, (i) in paper form, (ii) on a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s or Operating Lessee’s data systems without change or modification
thereto, in electronic form and prepared using Microsoft

 

-98-



--------------------------------------------------------------------------------

Word for Windows files (which files may be prepared using a spreadsheet program
and saved as word processing files). Each of Borrower and Operating Lessee
agrees that Lender may disclose information regarding the Properties, Operating
Lessee and Borrower that is provided to Lender pursuant to this
Section 5.1.11(g) in connection with the Securitization to such parties
requesting such information in connection with such Securitization.

5.1.12. Business and Operations. Each of Borrower and Operating Lessee shall
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management,
leasing and operation of the Properties. Each of Borrower and Operating Lessee
shall qualify to do business and will remain in good standing under the laws of
each jurisdiction of its formation as and to the extent the same are required
for the ownership, maintenance, management and operation of the Properties. Each
of Borrower and Operating Lessee shall at all times during the term of the Loan,
continue to own or lease (or Manager as agent for Borrower or Operating Lessee,
as applicable, in accordance with the Management Agreement shall lease) all of
Equipment, Fixtures and Personal Property which are necessary to operate the
Properties in the manner required hereunder and in the manner in which it is
currently operated.

5.1.13. Title to the Properties. Borrower and Operating Lessee shall warrant and
defend (a) the title to each Individual Property and every part thereof, subject
only to Liens permitted hereunder (including Permitted Encumbrances) and (b) the
validity and priority of the Liens of the Mortgages on the Properties, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in any
Individual Property, other than as permitted hereunder, is claimed by another
Person.

5.1.14. Costs of Enforcement. In the event (a) that any Mortgage encumbering any
Individual Property is foreclosed in whole or in part or that any such Mortgage
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage encumbering such Individual
Property prior to or subsequent to any Mortgage encumbering any Individual
Property in which proceeding Lender is made a party, or (c) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Operating Lessee or any of their respective constituent Persons or an assignment
by Borrower, Operating Lessee or any of their respective constituent Persons for
the benefit of its creditors, Borrower, Operating Lessee and their respective
successors or assigns, shall be chargeable with and agrees to pay all
out-of-pocket costs of collection and defense, including reasonable third party
attorneys’ fees and expenses, incurred by Lender, Operating Lessee or Borrower
in connection therewith, but excluding regular servicing fees and in connection
with any appellate proceeding or post judgment action involved therein, together
with all required service or use taxes.

 

-99-



--------------------------------------------------------------------------------

5.1.15. Estoppel Statement. (a) After written request by Lender, Borrower shall
within ten (10) Business Days furnish Lender with a statement, duly acknowledged
and certified, setting forth (i) the original principal amount of the Note,
(ii) the unpaid principal amount of the Note, (iii) the Interest Rate of the
Note, (iv) the date installments of interest and/or principal were last paid,
(v) any offsets or defenses to the payment of the Debt, if any, claimed by
Borrower, and (vi) that the Note, this Agreement, the Mortgages and the other
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification; provided,
however, that so long as no Event of Default has occurred and is continuing,
Borrower shall not be required to provide such statement more than one (1) time
in any calendar year.

(b) After written request by Lender, Borrower and Operating Lessee shall use
commercially reasonable efforts to deliver to Lender upon request, tenant
estoppel certificates from each commercial Tenant party to a Material Lease at
the Properties in form and substance reasonably satisfactory to Lender;
provided, however, that so long as no Event of Default has occurred and is
continuing, neither Borrower nor Operating Lessee shall be required to seek such
statement more than one (1) time in any calendar year and provided, further,
Borrower and Operating Lessee (if applicable) shall use commercially reasonable
efforts to provide that any such estoppel shall be addressed to both Lender and
each Mezzanine Lender (if any).

5.1.16. Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17. Reserved.

5.1.18. Confirmation of Representations. Borrower and Operating Lessee shall
deliver, in connection with any Securitization, (a) one (1) or more Officer’s
Certificates certifying as to the accuracy of all representations in all
material respects made by Borrower and Operating Lessee in the Loan Documents as
of the date of the closing of such Securitization or, if any such
representations require qualification on such date, setting forth such
qualifications in reasonable detail, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower, Operating Lessee, Principal and
Guarantor as of the date that is within thirty (30) days of the Securitization.

5.1.19. No Joint Assessment. Neither Borrower nor Operating Lessee shall suffer,
permit or initiate the joint assessment of any Individual Property (a) with any
other real property constituting a tax lot separate from such Individual
Property, and (b) which constitutes real property with any portion of such
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Individual Property.

5.1.20. Reserved.

5.1.21. Leasing Matters.

 

-100-



--------------------------------------------------------------------------------

(a) Subject to subsections (b) and (c) below, each of Borrower and Operating
Lessee may enter into any lease or other rental arrangement, exercise all
extensions and renewals and enter into any modification, amendments and
supplements to any Leases without the prior approval of Lender or Mezzanine
Lender (if any), provided that, any new Lease entered into after the date hereof
shall (i) have rental rates comparable to existing local market rates in all
material respects, (ii) be on commercially reasonable terms and shall not
contain any terms which would materially adversely affect Lender’s rights under
the Loan Documents and (iii) be subordinate to the Mortgage encumbering the
applicable Individual Property and shall provide that the lessee agrees to
attorn to Lender or any purchaser at a sale by foreclosure or power of sale.

(b) Any Material Leases with respect to an Individual Property written after the
date hereof shall be subject to the prior written approval of Lender, which
approval shall not be unreasonably withheld, conditioned or delayed. Upon
written request of Lender, Borrower and/or Operating Lessee shall furnish Lender
with executed copies of all Leases; provided that so long as no Event of Default
has occurred and is continuing, Borrower and Operating Lessee, collectively,
shall not be required to deliver copies of all Leases more frequently than two
(2) times per calendar year. All renewals of Leases (other than with respect to
renewal or extension rights set forth in the Leases in effect as of the Closing
Date) and all proposed Leases shall provide for rental rates comparable to
existing local market rates in all material respects. Each of Borrower and
Operating Lessee (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
and may amend or terminate the terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to impair the value of the
Individual Property involved except that no termination by Borrower or Operating
Lessee or acceptance of surrender by a Tenant of any Material Leases (regardless
of when any such Material Lease was entered into) shall be permitted unless
(A) by reason of a tenant default and then only in a commercially reasonable
manner to preserve and protect the Individual Property; or (B) the exercise by a
Tenant of any termination right expressly provided in any existing Material
Lease or any Material Lease hereafter entered into in compliance with the
conditions set forth in this Section 5.1.21; (iii) shall not collect any of the
rents more than one (1) month in advance (other than security deposits, payments
of first month’s rent upon signing of the Lease and rent for providing rooms and
banquet and meeting space and services in the ordinary course of business);
(iv) shall not execute any other assignment of lessor’s interest in the Leases
or the Rents (except as contemplated by the Loan Documents); (v) shall not
alter, modify or change the terms of the Leases (other than Material Leases) in
a manner inconsistent with the provisions of the Loan Documents; (vi) shall not
alter, modify or change the terms of any Material Lease (regardless of when any
such material Lease was entered into) without the prior written consent of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed, which consent shall be subject to the deemed approval provisions set
forth in this Section; and (vii) shall execute and deliver at the request of
Lender all such further assurances, confirmations and assignments in connection
with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, except in connection
with a REIT Restructuring, neither Borrower nor Operating Lessee shall enter
into a lease of all or substantially all of any Individual Property without
Lender’s prior written consent. Lender shall grant or deny with a reasonable
explanation any consent required hereunder within ten (10) Business Days after
the receipt of the applicable request and all documents in connection therewith.
In the event that Lender fails to respond within said ten (10) Business Days,
such failure shall be deemed to be the consent and approval

 

-101-



--------------------------------------------------------------------------------

of Lender if (A) Borrower has delivered to Lender the applicable documents, with
the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL
REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO BE
LENDER’S APPROVAL” prominently displayed in bold, all caps and fourteen
(14) point or larger font in the transmittal letter requesting approval and
(B) Lender does not approve or reject (with a reasonable explanation) the
applicable request within fourteen (14) days from the date Lender receives such
request as evidenced by a certified mail return receipt or confirmation by a
reputable national overnight delivery service that the same has been delivered.

(c) Notwithstanding the foregoing provisions of Section 5.1.21(a) and (b), with
respect to the Brand Managed Properties, (i) neither Borrower nor Operating
Lessee shall be required to obtain the consent of Lender or any Mezzanine Lender
to any Leases that are entered into by any Brand Manager which do not require or
permit the consent of Borrower or Operating Lessee in accordance with the
applicable Management Agreement. To the extent the Management Agreement for a
Brand Managed Property permits Borrower or Operating Lessee to consent or
approve a Lease and Lender’s consent is required hereunder, Lender shall respond
to any request for consent subject to the standards for consent set forth in the
applicable Management Agreement, provided that any request for consent or
approval and the related documents shall either be sent (A) by the Brand Manager
simultaneously to Lender or (B) by Borrower or Operating Lessee within two
(2) Business Days following Borrower’s or Operating Lessee’s receipt of such
request for consent or approval from the applicable Brand Manager.

5.1.22. Alterations. Borrower and Operating Lessee shall obtain Lender’s prior
written consent to any alterations to any Improvements, which consent shall not
be unreasonably withheld or delayed except with respect to alterations that
would be reasonably likely to have a material adverse effect on Borrower’s and
Operating Lessee’s financial condition, taken as a whole, the value of the
applicable Individual Property or the Net Operating Income. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations (a) for Required Repairs, (b) that will not have a material adverse
effect on Borrower’s or Operating Lessee’s financial condition, taken as a
whole, or the value of the applicable Individual Property upon completion of
such alterations, and such alterations shall (i) with respect to the aggregate
for all Individual Properties then subject to any alterations being performed at
one time, be subject to contracts, the aggregate remaining cost of which are no
more than an amount equal to $10,000,000.00 and (ii) with respect to any
Individual Property subject to any alterations being performed at such time, be
subject to contracts, the aggregate remaining cost of which is no more than five
percent (5%) of the Total Release Amount for such Individual Property (the
“Threshold Amount”), (c) are specifically provided for in the Approved Annual
Budget or otherwise consented to by Lender and shall be funded from the Reserve
Funds in accordance with this Agreement or from amounts disbursed to Borrower in
accordance with the Loan Documents, (d) that are related to a tenant improvement
the cost of which is to be paid by the tenant pursuant to a Lease entered into
in accordance with the terms of this Agreement, (e) are performed in connection
with the Restoration of an Individual Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement, (f) for Replacements or

 

-102-



--------------------------------------------------------------------------------

PIP Work if there are sufficient reserves on deposit in the Replacement Reserve
Fund to pay for such obligations, (g) are made pursuant to a Project Improvement
Plan, (h) are made by a Brand Manager in accordance with the applicable
Management Agreement and which do not require or permit the consent of the
applicable Individual Borrower or Operating Lessee or (i) as preapproved and set
forth on Schedule 5.1.22 (the “Pre-Approved Alterations”). With respect to any
Alteration requested to be made by a Brand Manager that is not a Pre-Approved
Alteration, Lender shall respond to such request for consent subject to the
standards for consent set forth in the applicable Management Agreement, provided
that such request shall either be sent (A) by the Brand Manager simultaneously
to Lender or (B) by Borrower or Operating Lessee within two (2) Business Days
following Borrower’s or Operating Lessee’s receipt of such request for consent
or approval from the applicable Brand Manager and such request delivered by
Borrower or Operating Lessee shall include the applicable deadline for providing
a response. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at any Individual Property (other than (I) such
amounts to be paid or reimbursed by tenants under the Leases, (II) the costs
incurred in connection with the Restoration of an Individual Property,
(III) such amounts for which sufficient reserves are on deposit in the
Replacement Reserve Fund) or (IV) the Pre-Approved Alterations) shall at any
time exceed five percent (5%) of the Total Release Amount for an Individual
Property, Borrower and/or Operating Lessee shall promptly deliver to Lender as
security for the payment of such amounts and as additional security for
Borrower’s and Operating Lessee’s obligations under the Loan Documents any of
the following with respect to such alterations exceeding the Threshold Amount
(the “Alterations Deposit”): (A) cash, (B) U.S. Obligations, (C) other
securities having a rating reasonably acceptable to Lender and, after a
Securitization, that, at Lender’s option, the applicable Approved Rating
Agencies have provided a Rating Agency Confirmation with respect to such
securities or (D) a Letter of Credit. Each such Alterations Deposit shall (i) be
in an amount equal to the excess of the total unpaid amounts with respect to the
alterations to the Improvements on the applicable Individual Property (other
than such amounts to be paid or reimbursed by tenants under the Leases) over the
Threshold Amount and (ii) be disbursed from time to time by Lender to Borrower
for completion of the Alterations at the applicable Individual Property upon the
satisfaction of the following conditions: (1) Borrower shall submit a request
for payment to Lender at least five (5) Business Days prior to the date on which
Borrower requests that such payment be made, which request for payment shall
specify the Alterations for which payment is requested, (2) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall be continuing, and (3) such request shall be accompanied
by an Officer’s Certificate (x) stating that the applicable portion of the
Alterations at the applicable Individual Property to be funded by the requested
disbursement have been completed in good and workmanlike manner and in
accordance with all applicable Legal Requirements, such Officer’s Certificate to
be accompanied by copies of paid invoices or copies of invoices to be paid, as
applicable, in each case, with respect to any invoices in excess of $25,000 and
any licenses, permits or other approvals by any Governmental Authority required
in connection with the applicable portion of the Alterations, (y) identifying
each contractor that supplied materials or labor in connection with the
applicable portion of the Alterations to be funded by the requested disbursement
and (z) stating that each such

 

-103-



--------------------------------------------------------------------------------

contractor has been paid or will have been paid in full upon such disbursement.
Each Alterations Deposit shall be held by Lender in an interest-bearing account
and, until disbursed in accordance with the provisions of this Section 5.1.22,
shall constitute additional security for the Debt and Other Obligations under
the Loan Documents. Upon the completion of the Alterations in respect of which
any Alteration Deposit is being held, Lender shall promptly return to Borrower
any remaining portion of the Alterations Deposit upon the request of Borrower,
provided that (1) on the date such request is received by Lender and on the date
such disbursement is to be made, no Event of Default shall be continuing and
(2) such request shall be accompanied by an Officer’s Certificate stating that
the Alterations have been fully completed in good and workmanlike manner and in
accordance with all applicable Legal Requirements, such Officer’s Certificate to
be accompanied by copies of paid invoices or copies of invoices to be paid, as
applicable, in each case, with respect to any invoices in excess of $25,000 and
any licenses, permits or other approvals by any Governmental Authority required
in connection with Alterations (to the extent not received by Lender in
connection with prior disbursement requests) and stating that each contractor
providing services in connection with the Alterations has been paid in full or
will have been paid in full upon such disbursement.

5.1.23. Operation of Property. (a) Each of Borrower and Operating Lessee, as
applicable, shall, and shall cause Manager to cause the Properties to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable and in accordance with all
applicable Legal Requirements. In the event that the Management Agreement
expires or is terminated (without limiting any obligation of Borrower or
Operating Lessee, as applicable, to obtain Lender’s consent to any termination
or modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower or Operating Lessee, as applicable,
shall promptly enter into a Replacement Management Agreement with Manager or
another Qualified Manager, as applicable. Except as otherwise permitted in
Section 5.2.1, in the event that the Franchise Agreement expires or is
terminated (without limiting any obligation of Borrower or Operating Lessee, as
applicable, to obtain Lender’s consent to any termination or modification of the
Franchise Agreement in accordance with the terms and provisions of this
Agreement), Borrower or Operating Lessee, as applicable, shall promptly enter
into a Replacement Franchise Agreement with Franchisor or another Qualified
Franchisor, as applicable.

(b) Each of Borrower and Operating Lessee, as applicable, shall: (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Management
Agreement and the Franchise Agreement and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly after they
become aware, notify Lender of any material default under the Management
Agreement and the Franchise Agreement; (iii) promptly deliver to Lender a copy
of each financial statement, business plan, capital expenditures plan, and
written notice received by it under the Management Agreement; and (iv) enforce
the performance and observance of all of the covenants and agreements required
to be performed and/or observed by Manager under the Management Agreement, in a
commercially reasonable manner.

 

-104-



--------------------------------------------------------------------------------

(c) Any Replacement Management Agreement for a Brand Managed Property shall
(i) be with a Qualified Manager and shall either (A) include franchise and
intellectual property rights substantially similar to those set forth in the
Management Agreement in effect as of the Closing Date or (B) if a Franchise
Agreement shall not be in place for such Individual Property, Borrower or
Operating Lessee, as applicable, shall enter into a franchise agreement
reasonably acceptable to Lender on third-party market rate terms with a
Qualified Franchisor. Except as set forth in the definition of Qualified
Franchisor, neither Borrower nor Operating Lessee shall permit Manager to
rebrand the Property to a lower category based on the annual chain scale
published by Smith Travel Reports without the consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed. Other than with
respect to the Individual Property known as the Inn at Wilmington, at no time
shall any Property be operated as an unbranded hotel for more than thirty
(30) days.

5.1.24. Project Improvement Plans. Borrower and Operating Lessee shall promptly
perform all of the covenants and agreements required to be performed and
observed by it under each Project Improvement Plan (“PIP Work”). Borrower and
Operating Lessee, as applicable, shall complete all of the work set forth in
each Project Improvement Plan in a good and workmanlike manner subject to and in
compliance with the terms of each Project Improvement Plan and the terms of this
Agreement, if any.

5.1.25. Embargoed Person. Each of Borrower and any other Loan Party has
performed and shall perform reasonable due diligence to insure that at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower, any other Loan Party and Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, any
other Loan Party or Guarantor, as applicable, with the result that the
investment in Borrower, any other Loan Party or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower, any other Loan Party or
Guarantor, as applicable, have been derived from, or are the proceeds of, any
unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, any other Loan
Party or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause the Property
to be subject to forfeiture or seizure. Notwithstanding the foregoing, the
covenants contained in this Section 5.1.25 shall not apply to the extent they
relate to the Preferred Shares and the direct or indirect beneficial holders
thereof.

5.1.26. Ground Lease. (a) Borrower shall, at Borrower’s sole cost and expense,
promptly and timely perform and observe all the material terms, covenants and
conditions required to be performed and observed by Borrower as lessee under the
Ground Lease (including, but not limited to, the payment of all rent, additional
rent, percentage rent and other charges required to be paid under the Ground
Lease). Borrower shall not provide any notice of non-renewal of any Ground Lease
to the applicable Ground Lessor.

 

-105-



--------------------------------------------------------------------------------

(b) Upon written request from Lender and provided that Borrower shall not have
notified Lender or does not notify Lender within five (5) Business Days of
receipt of such request of Lender, of its intent to release the Ground Leased
Property in accordance with Section 2.5.2(l), if Borrower shall be in default
under the Ground Lease, then, subject to the terms of the Ground Lease, Borrower
shall grant Lender the right (but not the obligation), to cause the default or
defaults under the Ground Lease to be remedied and otherwise exercise any and
all rights of Borrower under the Ground Lease, as may be necessary to prevent or
cure any default provided such actions are necessary to protect Lender’s
interest in the Individual Property under the Loan Documents, and Lender shall,
subject to the rights of Tenants, Permitted Encumbrances and hotel guests and
patrons, have the right to enter all or any portion of the related Ground Leased
Property at such times and in such manner as Lender deems necessary, to prevent
or to cure any such default; provided that in each case, such actions are
necessary to protect Lender’s interest under the Loan Documents.

(c) The actions or payments of Lender to cure any default by Borrower under the
Ground Lease shall not remove or waive, as between Borrower and Lender, the
default that occurred under this Agreement by virtue of the default by Borrower
under the Ground Lease unless and until the Borrower shall have reimbursed
Lender for all sums referenced in the immediately succeeding sentence and the
applicable default shall have been cured. All sums expended by Lender to cure
any such default shall be paid by Borrower to Lender, upon demand, with interest
on such sum at the rate set forth in this Agreement from the date such sum is
expended to and including the date the reimbursement payment is made to Lender.
All such indebtedness shall be deemed to be secured by the related Mortgage.

(d) Borrower shall notify Lender promptly in writing of the occurrence of any
material default by Ground Lessor under the Ground Lease or following the
receipt by Borrower of any written notice from Ground Lessor under the Ground
Lease noting or claiming the occurrence of any default by Borrower under the
Ground Lease or the occurrence of any event that, with the passage of time or
service of notice, or both, would constitute a default by Borrower under the
Ground Lease. Borrower shall promptly deliver to Lender a copy of any such
written notice of default.

(e) Upon written request from Lender, Borrower shall use commercially reasonable
efforts to obtain from Ground Lessor under the Ground Lease and furnish to
Lender the estoppel certificate of Ground Lessor stating the date through which
rent has been paid and whether or not there are any defaults thereunder and
specifying the nature of such claimed defaults, if any, but in no event (so long
as no Event of Default has occurred and is continuing) more than one (1) time in
any Fiscal Year.

(f) Upon written request from Lender and provided that Borrower shall not have
notified Lender or does not notify Lender within five (5) Business Days of
receipt of such request of Lender, of its intent to release the Ground Leased
Property in accordance with Section 2.5.2(l), Borrower shall promptly execute,
acknowledge and deliver to Lender such instruments as may reasonably be required
to permit Lender to cure any default under the Ground Lease or permit Lender to
take such other action required to enable Lender to cure or remedy the matter in
default and preserve the security interest of Lender under the Loan Documents
with respect to each Ground Leased Property. Borrower irrevocably appoints
Lender as its true and lawful

 

-106-



--------------------------------------------------------------------------------

attorney in fact to do, in its name or otherwise, unless Borrower has notified
Lender of its intention to release the Ground Leased Property in accordance with
Section 2.5.2(l), during the continuance of an Event of Default, any and all
acts and to execute any and all documents that are necessary to preserve any
rights of Borrower under or with respect to each Ground Lease, including,
without limitation, the right to effectuate any extension or renewal of each
Ground Lease, or to preserve any rights of Borrower whatsoever in respect of any
part of each Ground Lease (and the above powers granted to Lender are coupled
with an interest and shall be irrevocable).

(g) Notwithstanding anything to the contrary contained in this Agreement with
respect to the Ground Lease:

(i) The lien of the related Mortgage attaches to all of Borrower’s rights and
remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. Sections 101 et seq., including, without limitation,
all of Borrower’s rights, as debtor, to remain in possession of the related
Ground Leased Property.

(ii) Borrower shall not, without Lender’s written consent, elect to treat the
Ground Lease as terminated under Subsection 365(h)(l) of the Bankruptcy Code.
Any such election made without Lender’s prior written consent shall be void.

(iii) As security for the Debt, Borrower unconditionally assigns, transfers and
sets over to Lender all of Borrower’s claims and rights to the payment of
damages arising from any rejection by the lessor under the Ground Lease under
the Bankruptcy Code. Lender, and Borrower shall proceed jointly or in the name
of Borrower in respect of any claim, suit, action or proceeding relating to the
rejection of the Ground Lease, including, without limitation, the right to file
and prosecute any proofs of claim, complaints, motions, applications, notices
and other documents in any case in respect of lessor under the Bankruptcy Code.
This assignment constitutes a present, irrevocable and unconditional assignment
of the foregoing claims, rights and remedies, and shall continue in effect until
all of the Debt shall have been satisfied and discharged in full. Any amounts
received by Lender or Borrower as damages arising out of the rejection of the
Ground Lease as aforesaid shall be applied to all costs and expenses of Lender
(including, without limitation, attorney’s fees and costs) incurred in
connection with the exercise of any of its rights or remedies in accordance with
the applicable provisions of this Agreement.

(iv) If, pursuant to Subsection 365(h) of the Bankruptcy Code, Borrower seeks to
offset, against the rent reserved in the Ground Lease, the amount of any damages
caused by the nonperformance by the lessor of any of its obligations thereunder
after the rejection by lessor of the Ground Lease under the Bankruptcy Code,
then Borrower shall not affect any offset of such amounts unless it shall have
provided written notice to Lender of its intent to do so and Lender shall have
consented thereto (provided Lender shall be deemed to have consented thereto if
it shall fail to object to the same in written notice to Borrower within ten
(10) Business Days after receipt of the aforementioned notice in which case
Borrower may proceed to offset the amounts set forth in Borrower’s notice.

 

-107-



--------------------------------------------------------------------------------

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any lessor of all or any part of the Ground Leased Property in
connection with any case under the Bankruptcy Code, Lender and Borrower shall
cooperatively conduct and control any such litigation with counsel agreed upon
between Borrower and Lender in connection with such litigation. Borrower shall,
upon demand, pay to Lender all reasonable actual out of pocket costs and
expenses (including reasonable attorneys’ fees and costs) actually paid or
actually incurred by Lender in connection with the cooperative prosecution or
conduct of any such proceedings. All such costs and expenses shall be secured by
the lien of the related Mortgage.

(vi) Borrower shall promptly, after obtaining knowledge of such filing notify
Lender orally of any filing by or against the lessor under the Ground Lease of a
petition under the Bankruptcy Code, setting forth any information available to
Borrower as to the date of such filing, the court in which such petition was
filed, and the relief sought in such filing. Borrower shall promptly deliver to
Lender any and all notices, summonses, pleadings, applications and other
documents received by Borrower in connection with any such petition and any
proceedings relating to such petition.

(h) If Lender, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the Ground Lease by reason of foreclosure of the
applicable Mortgage, deed in lieu of foreclosure or otherwise, such party shall
(x) succeed to all of the rights of and benefits accruing to Borrower under the
Ground Lease, and (y) be entitled to exercise all of the rights and benefits
accruing to Borrower under the Ground Lease. At such time as Lender shall
request, Borrower agrees to execute and deliver and use commercially reasonable
efforts to cause any third party to execute and deliver to Lender such documents
as Lender and its counsel may reasonably require in order to insure that the
provisions of this section will be validly and legally enforceable and effective
against Borrower and all parties claiming by, through, under or against
Borrower.

5.1.27. Payment of Obligations. Each of Borrower and Operating Lessee will pay
its obligations, including tax liabilities, that, if not paid, could result in a
material adverse effect on the operation of any Individual Property or
Borrower’s ability to pay the Debt as it comes due before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Borrower or
Operating Lessee has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a material adverse effect
on the operation of any Individual Property or Borrower’s ability to pay the
Debt as it comes due, and provided that the foregoing shall not require any
partners, members, shareholders or other owners of Borrower or Operating Lessee
to make additional capital contributions to Borrower or Operating Lessee.

 

-108-



--------------------------------------------------------------------------------

5.1.28. Special Purpose Entity Covenants. (a) Borrower shall not engage in any
business other than (i) acquiring, owning, holding, leasing, financing,
operating and managing the applicable Individual Properties and in the case of
the BRE Select Hotels Properties Borrower, owning its limited liability company
interest in and acting as the sole member of Operating Lessee, (ii) entering
into financings and refinancings of the Properties as permitted by this
Agreement and entering into and performing its obligations under the Loan
Documents, and (iii) transacting any and all lawful business that was incident,
necessary and appropriate to accomplish the foregoing. Principal shall not
engage in any business other than, acting as a general partner of the limited
partnership that owns the related Individual Property or as member of the
limited liability company that owns the related Individual Property and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing. Operating Lessee shall not engaged in any business
other (i) than leasing of each Individual Property subject to the Operating
Lease, (ii) the operating, management and maintenance of each Individual
Property subject to the Operating Lease, (iii) entering into financings and
refinancings of the Properties as permitted by this Agreement and entering into
and performing its obligations under the Loan Documents and (iv) transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing.

(b) Borrower shall not have any Indebtedness other than (i) the Loan,
(ii) Permitted Indebtedness, (iii) as may be required pursuant to the Ground
Lease, and (iv) such other liabilities that are permitted pursuant to the terms
of the Loan Documents; provided, however, that this covenant shall not require
any shareholder, partner or member of Borrower to make additional capital
contributions to any such entity. Principal shall not have any Indebtedness,
other than (A) liabilities of Principal as a general partner of a limited
partnership, in the capacity as such and (B) liabilities incurred in the
ordinary course of business relating to the ownership and operation of the Loan
Party which it holds an interest in and routine administration of the Loan Party
which it holds an interest in, provided that (X) the outstanding liabilities at
any time shall not exceed $25,000.00 and (Y) such liabilities are normal and
reasonable under the circumstances; provided, however, that this covenant shall
not require any shareholder, partner or member of Principal to make additional
capital contributions to any such entity. Operating Lessee shall not have any
Indebtedness other than (i) Permitted Indebtedness, (ii) as may be required
pursuant to a Ground Lease, (iii) such other liabilities that are permitted
pursuant to this Agreement or as otherwise imposed by law and (iv) such other
liabilities that are permitted pursuant to the Loan Documents; provided,
however, that this covenant shall not require any shareholder, partner or member
of Operating Lessee to make additional capital contributions to any such entity.

(c) Other than with respect to another Loan Party, each Loan Party shall not
assume or guarantee or become obligated for the debts of any other Person, shall
not hold out its credit as being available to satisfy the obligations of any
other Person and shall not pledge its assets for the benefit of any other
Person, in each case except as expressly permitted pursuant to the Loan
Documents.

(d) Until the Debt has been paid in full, each Loan Party shall remain a Special
Purpose Entity.

 

-109-



--------------------------------------------------------------------------------

(e) Each Loan Party will comply with all of the stated facts and assumptions
made with respect to it in any Insolvency Opinion or any Additional Insolvency
Opinion. Each Affiliate of a Loan Party (which for purposes of this
Section 5.1.28(e) shall not include Hilton Manager or any subsidiary of Hilton
Worldwide, Inc.) with respect to which an assumption is made or a fact stated in
any Insolvency Opinion will comply with all of the assumptions made and facts
stated with respect to it in any such Insolvency Opinion. Each Loan Party
covenants that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made therein.

(f) Each Loan Party shall provide Lender with five (5) Business Days’ written
notice prior to the removal of an Independent Director of such Loan Party and no
Independent Director shall be removed other than for Cause.

5.1.29. Taxes. Borrower will be treated as partnerships or disregarded entities
for U.S. federal income tax purposes. Borrower and Operating Lessee will each
timely file or cause to be filed all federal income and other material
Section 2.7 Tax returns and reports required to be filed by it and will pay or
cause to be paid all federal income and other material Section 2.7 Taxes and
related liabilities required to be paid by it, except Section 2.7 Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or Operating Lessee sets aside on its books adequate reserves in
accordance with GAAP. Neither Borrower nor Operating Lessee will permit any
Liens for Section 2.7 Taxes to be imposed on or with respect to any of its
income or assets, other than Liens for Section 2.7 Taxes not yet due or
delinquent or which are contested in good faith by appropriate proceedings and
for which Borrower and/or Operating Lessee sets aside on its books adequate
reserves in accordance with GAAP.

5.1.30. Intentionally Omitted.

5.1.31. Supplemental Mortgage Affidavits. If, during the continuance of an Event
of Default, Lender reasonably determines, based on applicable law, that Lender
is not being afforded the maximum amount of security available from any one or
more of the Properties as a direct or indirect result of applicable taxes not
having been paid with respect to any Individual Property, Borrower and Operating
Lessee agree that Borrower and Operating Lessee will execute, acknowledge and
deliver to Lender, immediately upon Lender’s request, supplemental affidavits
increasing the amount of the Debt attributable to any such Individual Property
(as set forth as the Release Amount on Schedule 1.1 hereto) for which all
applicable taxes have been paid to an amount determined by Lender to be equal to
the lesser of (a) the greater of the fair market value of the applicable
Individual Property (i) as of the date hereof and (ii) as of the date such
supplemental affidavits are to be delivered to Lender, and (b) the amount of the
Debt attributable to any such Individual Property (as set forth as the Release
Amount on Schedule 1.1 hereto), and Borrower and Operating Lessee shall, on
demand, pay any additional taxes.

 

-110-



--------------------------------------------------------------------------------

5.1.32. Operating Lease

(a) Each of Borrower and Operating Lessee shall (i) promptly perform and observe
all of the material covenants required to be performed and observed by it under
each Operating Lease in accordance with the terms thereof and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under any Operating Lease of
which it is aware; (iii) promptly deliver to Lender a copy of any notice of
default or other material notice under any Operating Lease delivered to
Operating Lessee by Borrower or to Borrower by Operating Lessee; (iv) promptly
give notice to Lender of any notice or information that Borrower receives which
indicates that Operating Lessee is terminating any Operating Lease or that
Operating Lessee is otherwise discontinuing its operation of the Property; and
(v) promptly enforce the performance and observance of all of the material
covenants required to be performed and observed by Operating Lessee or Borrower,
as applicable, under each Operating Lease.

(b) Each of Borrower and Operating Lessee hereby assigns to Lender, as further
security for the payment and performance of the Debt and observance of the
terms, covenants and conditions of this Agreement and the other Loan Documents,
all of the rights, privileges and prerogatives of Borrower, as landlord and
Operating Lessee, as tenant, as applicable, under each Operating Lease to
surrender the leasehold estates created by such Operating Lease or to terminate,
cancel, modify, change, supplement, alter or amend such Operating Lease subject
only to the rights granted to Borrower and Operating Lessee pursuant to this
Section 5.1.32 or Section 5.2.10 hereof, and any such surrender of the leasehold
estate created by such Operating Lease or termination, cancellation,
modification, change, supplement, alteration or amendment of such Operating
Lease not permitted pursuant to the foregoing terms of this Section 5.1.32 shall
be void and of no force or effect.

(c) If, during the continuance of an Event of Default, Operating Lessee shall
default in the performance or observance of any term, covenant or condition of
any Operating Lease to be performed or observed by Operating Lessee as tenant
thereunder, if such default is not remedied within the lesser of (i) ten
(10) Business Days of receipt of notice by Borrower from Lender and (ii) such
period of time as, should Operating Lessee fail to remedy such default after
receipt of notice thereof, shall give Lender a reasonable period of time to cure
such default, then, without limiting the generality of the other provisions of
this Section 5.1.32, and without waiving or releasing Operating Lessee from any
of its obligations under this Agreement and the other Loan Documents, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants and conditions of each Operating Lease on the part of Operating
Lessee, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Operating Lessee, to the end that the rights
of Operating Lessee in, to and under such Operating Lease shall be kept
unimpaired and free from default. If Lender shall make any payment or perform
any act or take action in accordance with the preceding sentence, Lender will
notify Operating Lessee thereof. In any such event, subject to the rights of
tenants, subtenants and other occupants under the Leases, Lender and any Person
designated by Lender shall have, and are hereby granted, the right to enter upon
the Properties at any time and from time to time for the purpose of taking any
such action. If Borrower shall deliver to Lender a copy of any notice of default
sent by Borrower to Operating Lessee, as tenant under any Operating Lease, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. Any sums
expended by Lender pursuant to this

 

-111-



--------------------------------------------------------------------------------

paragraph shall bear interest at the Default Rate from the date such cost is
incurred to the date of payment to Lender, shall be deemed to constitute a
portion of the Debt, shall be secured by the lien of the Mortgages and the other
Loan Documents and shall be immediately due and payable upon demand by Lender
therefor.

(d) If, during the continuance of an Event of Default, Borrower shall default in
the performance or observance of any term, covenant or condition of any
Operating Lease to be performed or observed by Borrower, as landlord thereunder,
if such default is not remedied within the lesser of (i) ten (10) Business Days
of receipt of notice by Borrower from Lender and (ii) such period of time as,
should Borrower fail to remedy such default after receipt of notice thereof,
shall give Lender a reasonable period of time to cure such default, then,
without limiting the generality of the other provisions of this Section 5.1.32,
and without waiving or releasing Borrower from any of its obligations under this
Agreement and the other Loan Documents, Lender shall have the right, but shall
be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of such Operating Lease on the part of Borrower, as landlord thereunder, to be
performed or observed or to be promptly performed or observed on behalf of
Borrower, to the end that the rights of Borrower in, to and under such Operating
Lease shall be kept unimpaired and free from default. If Lender shall make any
payment or perform any act or take action in accordance with the preceding
sentence, Lender will notify Borrower thereof. In any such event, subject to the
rights of tenants, subtenants and other occupants under the Leases, Lender and
any Person designated by Lender shall have, and are hereby granted, the right to
enter upon the Property at any time and from time to time for the purpose of
taking any such action. If Operating Lessee shall deliver to Lender a copy of
any notice of default sent by Operating Lessee to Borrower, as landlord under
any Operating Lease, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Any sums expended by Lender pursuant to this paragraph shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the lien of the Mortgages and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

(e) In the event of the bankruptcy, reorganization or insolvency of Borrower or
Operating Lessee, any attempt by Borrower or Operating Lessee to surrender its
leasehold estate, or any portion thereof, under any Operating Lease, or any
attempt under such circumstances by Borrower or Operating Lessee to terminate,
cancel or acquiesce in the rejection of any Operating Lease without the consent
of Lender shall be null and void. Borrower and Operating Lessee each hereby
expressly releases, assigns, relinquishes and surrenders unto Lender all of its
right, power and authority to terminate, cancel, acquiesce in the rejection of,
modify, change, supplement, alter or amend each Operating Lease in any respect,
either orally or in writing, in the event of the bankruptcy, reorganization or
insolvency of Borrower or Operating Lessee, and any attempt on the part of
Borrower or Operating Lessee to exercise any such right without the consent of
Lender shall be null and void. Each of Borrower and Operating Lessee hereby
irrevocably appoints Lender as its true and lawful attorney-in-fact which power
of attorney shall be coupled with an interest, for the purpose of exercising its
rights pursuant to Section 365(h) of the Bankruptcy Code or any successor to
such Section (i) to obtain for the benefit of Borrower or Operating Lessee or
Lender a right to possession or statutory term of years derived from or incident
to such Operating Lease, or (ii) to treat such Operating Lease as terminated.

 

-112-



--------------------------------------------------------------------------------

(f) Notwithstanding the rejection of the Operating Lease by Borrower, as debtor
in possession, or by a trustee for Borrower, pursuant to Section 365 of the
Bankruptcy Code, neither the lien of the Mortgages nor Lender’s rights with
respect to any Operating Lease shall be affected or impaired by reason thereof.
In the event that Operating Lessee shall remain in possession of any Property
following a rejection of any Operating Lease by Borrower, as debtor in
possession, or by a trustee for Borrower, Operating Lessee agrees that it shall
not exercise any right of offset against the rent payable under such Operating
Lease, pursuant to Section 365(h)(2) of the Bankruptcy Code, without the prior
consent of Lender thereto.

(g) Lender shall have the right, but shall be under no obligation, to exercise
on behalf of Borrower or Operating Lessee any renewal or extension options under
each Operating Lease if Borrower and/or Operating Lessee shall fail to exercise
any such options. Operating Lessee hereby absolutely and unconditionally assigns
and grants to Lender Operating Lessee’s irrevocable power of attorney, coupled
with an interest, to exercise any renewal or extension options under each
Operating Lease on behalf of and in the name of Operating Lessee following
Operating Lessee’s failure to do so, and during the continuance of an Event of
Default, to take at any time any or all other actions on behalf of Operating
Lessee required for the preservation of each Operating Lease. Borrower hereby
absolutely and unconditionally assigns and grants to Lender Borrower’s
irrevocable power of attorney, coupled with an interest, to exercise any renewal
or extension options under each Operating Lease on behalf of and in the name of
Borrower following Borrower’s failure to do so, and to take at any time
following the occurrence and during the continuance of an Event of Default any
or all other actions on behalf of Borrower required for the preservation of each
Operating Lease.

(h) In connection with any Securitization or other sale, assignment, transfer or
participation of all or any portion of the Loan and otherwise no more often than
one time per calendar year, Operating Lessee and Borrower shall within fifteen
(15) days after request by Lender, execute, acknowledge and deliver a statement
certifying the items listed in subsections (a)-(h) of this Section 5.1.32, with
such exceptions as shall be necessary to cause such statement to be factually
correct in all material respects.

5.1.33. Reserved.

5.1.34. Reserved.

5.1.35. Reserved.

Section 5.2. Negative Covenants. From the Closing Date until payment and
performance in full of all Obligations of Borrower and Operating Lessee under
the Loan Documents or the earlier release of the Liens of all Mortgages
encumbering the Properties and any other collateral in accordance with the terms
of this Agreement and the other Loan Documents, each of Borrower and Operating
Lessee hereby covenants and agrees with Lender that it will not do, or permit to
be done, directly or indirectly, any of the following:

 

-113-



--------------------------------------------------------------------------------

5.2.1. Operation of Property. (a) neither Borrower nor Operating Lessee shall,
without Lender’s prior written consent (which consent shall not be unreasonably
withheld) and except with respect to an Individual Property in connection with
(and effective only following) the release of an Individual Property pursuant to
and in accordance with the terms of this Agreement: (i) surrender, terminate or
cancel the Management Agreement; provided, that Borrower or Operating Lessee, as
applicable, may, without Lender’s consent, replace the Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement and any termination fees and other sums payable to the Manager being
replaced are paid in accordance with the terms of the applicable Management
Agreement; provided, that if Borrower (or any Affiliate thereof) does not have
all appropriate Licenses, any Qualified Manager shall have all the appropriate
Licenses and be in compliance with all applicable Legal Requirements at or prior
to the time such Replacement Management Agreement is entered into;
(ii) surrender, terminate or cancel the Franchise Agreement; provided, that
Borrower or Operating Lessee, as applicable, may, without Lender’s consent,
replace the Franchisor so long as the replacement franchisor is a Qualified
Franchisor pursuant to a Replacement Franchise Agreement and any termination
fees and other sums payable to the Franchisor being replaced are paid in
accordance with the terms of the applicable Franchise Agreement; (iii) reduce or
consent to the reduction of the term of the Management Agreement or the
Franchise Agreement; (iv) increase or consent to the increase of the amount of
any charges or fees under the Management Agreement or the Franchise Agreement,
except in connection with the execution of a Replacement Management Agreement or
Replacement Franchise Agreement; or (v) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Management Agreement or the Franchise Agreement in any material respect. To the
extent Borrower or Operating Lessee, as applicable, has a right to consent to
the same under the applicable Management Agreement and knowledge thereof,
Borrower and Operating Lessee, as applicable, shall not, and, subject to the
terms of the Management Agreement, shall not permit any Manager to sub-contract
any or all of its respective material management responsibilities under any
Management Agreement to a third-party without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.

(b) Following the occurrence and during the continuance of an Event of Default,
neither Borrower nor Operating Lessee shall exercise any rights, make any
decisions, grant any approvals or otherwise take any action under the Management
Agreement or the Franchise Agreement without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.

5.2.2. Liens. Neither Borrower nor Operating Lessee shall create, incur, assume
or suffer to exist any Lien on any portion of any Individual Property or permit
any such action to be taken, except for (a) Permitted Encumbrances; (b) Liens
created by or permitted pursuant to the Loan Documents; and (c) easements and
other similar encumbrances entered into by Borrower or Operating Lessee in the
ordinary course of business for use, maintenance, access, parking, water and
sewer lines, telephones and telegraph lines, electric lines or other utilities
or for other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the utility and operation of the Property or
materially and adversely affect the value of the Property or Borrower’s or
Operating Lessee’s condition (financial or otherwise) or business.

 

-114-



--------------------------------------------------------------------------------

5.2.3. Dissolution. Neither Borrower nor Operating Lessee shall (a) engage in
any dissolution, liquidation or consolidation or merger with or into any other
business entity, (b) engage in any business activity not related to the
ownership, leasing, financing, management and operation of the Properties except
to the extent permitted by the Loan Documents, (c) transfer, lease or sell, in
one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower or Operating Lessee
except to the extent permitted by the Loan Documents, (d) modify, amend, waive
or terminate its Organizational Documents or its qualification and good standing
in any jurisdiction or (e) cause Principal to (i) dissolve, wind up or liquidate
or take any action, or omit to take an action, as a result of which the
Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate the Organizational Documents of the
Principal, in each case, without obtaining the prior written consent of Lender
or Lender’s designee.

5.2.4. Change in Business. Neither Borrower nor Operating Lessee shall enter
into any line of business other than the ownership, leasing, management,
maintenance and operation of the Properties (and any ancillary business related
to such ownership, leasing, management, maintenance and operation), except with
respect to BRE Select Properties Borrower, owning the limited liability company
interest in and acting as sole member of Operating Lessee, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower or Operating Lessee contained in Section 5.2.10(d)
hereof, and for the avoidance of doubt, the rights of Borrower or Operating
Lessee to effectuate Transfers is governed solely by Section 5.2.10 hereof.

5.2.5. Debt Cancellation. Neither Borrower nor Operating Lessee shall cancel or
otherwise forgive or release any claim or debt owed to Borrower or Operating
Lessee by any Person except (i) for adequate consideration and in the ordinary
course of Borrower’s business, (ii) termination of Leases in accordance herewith
or the forgiveness in the ordinary course of Borrower’s or Operating Lessee’s
business, or Rent obligations in arrears in connection with a settlement with a
Tenant under a Lease or, provided that in the case of a Material Lease, the
amount of Rent so forgiven is less than the aggregate amount of two (2) months’
basic Rent under such Material Lease, or (iii) negotiated settlements or
write-offs of past-due guest obligations of non-Affiliates in the ordinary
course of business.

5.2.6. Zoning. Neither Borrower nor Operating Lessee shall initiate or consent
to any zoning reclassification of any portion of any Individual Property or seek
any variance under any existing zoning ordinance or use or permit the use of any
portion of any Individual Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, without the prior written consent of Lender.

 

-115-



--------------------------------------------------------------------------------

5.2.7. No Joint Assessment. Neither Borrower nor Operating Lessee shall suffer,
permit or initiate the joint assessment of any Individual Property (a) with any
other real property constituting a tax lot separate from such Individual
Property, and (b) which constitutes real property with any portion of such
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Individual Property.

5.2.8. Reserved.

5.2.9. ERISA.

(a) Assuming compliance by the Lender with paragraph (d) of this Section 5.2.9,
neither Borrower nor Operating Lessee shall engage in any transactions
contemplated under this Agreement which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by Lender of any of its rights
under the Note, this Agreement or the other Loan Documents) to be a non-exempt
prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A)-(C) of the Code.

(b) Intentionally omitted.

(c) Each of Borrower and Operating Lessee covenants and agrees that it will use
commercially reasonable efforts to provide notice to the Lender in writing if,
in the reasonable judgment of the Borrower and/or Operating Lessee, which may be
based on consultation with counsel, the assets of the Borrower and/or Operating
Lessee constitute plan assets of any “benefit plan investor” within the meaning
of Section 3(42) of ERISA or any plan subject to any Applicable Similar Law.

(d) Lender represents and warrants that, throughout the term of the Loan, no
portion of the assets used by any Lender in connection with the transactions
contemplated under this Agreement and the other Loan Documents constitutes
assets of a (i) “benefit plan investor” within the meaning of the Plan Asset
Regulations unless the applicable Lender is relying on an available prohibited
transaction exemption, all of the conditions of which are and continue to be
satisfied or (ii) governmental plan (as defined in Section 3(32) of ERISA) which
is subject to any provision which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code
(“Applicable Similar Law”), unless the acquisition and holding of the Loan or
any interest therein will not give rise to a violation of any such Applicable
Similar Law. Lender covenants and agrees that it will notify the Borrower in the
event that it is aware that it is in breach of any aspect of this representation
and covenant or is aware that with the passing of time, giving of notice or
expiry of any applicable grace period it will breach any aspect of this
representation and covenant.

5.2.10. Transfers. (a) Each of Borrower and Operating Lessee acknowledges that
Lender has examined and relied on the experience of Borrower, Operating Lessee
and their respective stockholders, general partners, members, principals and (if
Borrower or Operating Lessee is a trust) beneficial owners in owning and
operating properties such as the Properties in agreeing to make the Loan, and
will

 

-116-



--------------------------------------------------------------------------------

continue to rely on Borrower’s and Operating Lessee’s ownership of the
Properties as a means of maintaining the value of the Properties as security for
repayment of the Debt and the performance of the Other Obligations. Each of
Borrower and Operating Lessee acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.

(b) Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10 or the release of an Individual
Property in accordance with this Agreement, neither Borrower nor Operating
Lessee shall or shall permit any Restricted Party to do any of the following
(collectively, a “Transfer”): (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Properties or any part thereof or any legal or beneficial interest
therein, or (ii) permit a Sale or Pledge of an interest in any Restricted Party,
other than (A) pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.1.21, and (B) Permitted Transfers
and Permitted Indebtedness.

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower or Operating Lessee agrees to sell the Properties or
any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower or Operating Lessee leasing all or a substantial part of any Individual
Property for other than actual occupancy by a space Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s or Operating Lessee’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

(d) Notwithstanding the provisions of this Section 5.2.10, the following shall
not be deemed to be a Transfer:

(i) The Sale (but not a Pledge nor the issuance of preferred equity interests),
in one or a series of transactions, of the direct or indirect equity interests
in Borrower or Operating Lessee or direct or indirect interests in any

 

-117-



--------------------------------------------------------------------------------

Restricted Party (excluding the direct interests in Mezzanine Borrowers (if
any)); provided, that, (A) after giving effect to such Sale, BREP (x) shall own
not less than fifty-one percent (51%) of the economic and direct or indirect
legal and beneficial interests in Borrower, Operating Lessee, Guarantor,
Principal and Mezzanine Borrowers (if any) (on an unencumbered and look-through
basis and without regard to the Preferred Shares) and (y) Control Borrower,
Operating Lessee, Guarantor, Principal and Mezzanine Borrowers (if any),
(B) upon the written request of Lender, Borrower shall deliver to Lender notice
of each sale described in this Section 5.2.10(d)(i) not less than ten (10) days
following such request, (C) no Sale or Pledge of any direct interest in any
Borrower, Operating Lessee, Principal or Mezzanine Borrowers (if any) shall be
permitted, (D) no Individual Borrower, Operating Lessee, Principal or Mezzanine
Borrowers (if any) shall fail to be a Special Purpose Entity by reason of such
Sale and (E) for so long as the Loan or any Mezzanine Loan shall remain
outstanding (I) no pledge of any direct interests in any Restricted Pledge Party
shall be permitted (other than Pledges securing the Loan or Mezzanine Loans (if
any)) and except that a pledge of the direct ownership interests in the most
upper-tier Restricted Pledge Party shall be permitted if such pledge directly or
indirectly secures indebtedness that is also directly or indirectly secured by
substantial assets other than the Properties and (II) no Restricted Pledge Party
shall issue preferred equity that has the characteristics of mezzanine debt
(such as a fixed maturity date, pledged ownership interests as security, regular
payments of interest, a fixed rate of return and rights of the equity holder to
demand repayment of its investment). If after giving effect to any such Sale,
more than forty-nine percent (49%) in the aggregate of direct or indirect
interests in a Restricted Party (excluding the Preferred Shares) are owned by
any Person and its Affiliates that owned less than forty-nine percent
(49%) direct or indirect interest in such Restricted Party (excluding the
Preferred Shares) as of the Closing Date, Borrower shall deliver to Lender an
Additional Insolvency Opinion reasonably acceptable to Lender and the Approved
Rating Agencies. Notwithstanding anything to the contrary contained in this
Agreement, (x) no notice to, or consent of, Lender shall be required in
connection with any Sale or Pledge of direct or indirect interests in any
Excluded Entity or by and among any Excluded Entity and (y) no Restricted Pledge
Party (other than Borrower, Operating Lessee, Principal or Mezzanine Borrowers
(if any)) shall be restricted from any Sale or Pledge of its direct or indirect
assets; provided such assets are not encumbered (or required to be encumbered)
by the Loan or Mezzanine Loans. In connection with a Sale or Pledge resulting in
Guarantor no longer owning direct or indirect interests in Borrower, Operating
Lessee, Principal or the Properties, Guarantor shall be released as a guarantor
under the Guaranty for any acts occurring after such Sale or Pledge; provided
that Borrower delivers to Lender (x) a guaranty in form and substance the same
as the Guaranty (or in such other form as reasonably approved by Lender) from a
Replacement Guarantor and (y) the organizational documents of such Replacement
Guarantor, resolutions authorizing such Replacement Guarantor to enter into the
replacement guaranty referenced in clause (x) above and an enforceability and
execution opinion covering the enforceability of such

 

-118-



--------------------------------------------------------------------------------

replacement guaranty against such Replacement Guarantor in the same form and
substance as the enforceability opinion delivered to Lender on the Closing Date
(or in such other form as reasonably approved by Lender); provided, however, if
BREP is the Replacement Guarantor, Borrower shall not be required to deliver to
Lender any of the deliverables set forth in clause (y) above.

(ii) A Public Sale, provided, that (A) if after giving effect to any such Public
Sale, more than forty-nine percent (49%) in the aggregate of the direct or
indirect interests in any Restricted Party are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in such Restricted Party as of the Closing Date, Borrower
shall deliver to Lender an Additional Insolvency Opinion reasonably acceptable
to Lender and the Approved Rating Agencies; (B) Lender shall have received a
Rating Agency Confirmation from the Approved Rating Agencies with respect to any
such Public Sale, (C) no Individual Borrower, Operating Lessee or Principal
shall fail to be a Special Purpose Entity by reason of such sale, (D) no
Transfer of any direct interest in any Borrower, Operating Lessee or Principal,
or for so long as any Mezzanine Loan remains outstanding, in the related
Mezzanine Borrower shall be permitted, and (E) no Restricted Pledge Party shall
issue preferred equity that has the characteristics of mezzanine debt (such as a
fixed maturity date, pledged ownership interests as security, regular payments
of interest, a fixed rate of return and rights of the equity holder to demand
repayment of its investment). Upon completion of any such Public Sale subject to
and in accordance with the provisions of this Section 5.2.10(d)(ii) Guarantor
shall be released as a guarantor under the Guaranty for any acts occurring after
such Public Sale; provided that, the Borrower delivers to Lender (x) a guaranty
in form and substance the same as the Guaranty (or in such other form as
reasonably approved by Lender) from a Replacement Guarantor and (y) the
organizational documents of such Replacement Guarantor, resolutions authorizing
such Replacement Guarantor to enter into the replacement guaranty referenced in
clause (x) above and an enforceability and execution opinion covering the
enforceability of such replacement guaranty against such Replacement Guarantor
in the same form and substance as the enforceability opinion delivered to Lender
on the Closing Date (or in such other form as reasonably approved by Lender);
provided, however, if BREP is the Replacement Guarantor, Borrower shall not be
required to deliver to Lender any of the deliverables set forth in clause
(y) above. Following any Transfer in accordance with this Section 5.2.10(d)(ii),
the Public Vehicle shall be deemed to be an Excluded Entity.

(iii) A Pledge made by Mezzanine Borrowers to secure the Mezzanine Loans in
accordance with the Mezzanine Loan Documents or any Foreclosure.

(e) No Transfer and assumption of the Loan shall occur during the period that is
forty-five (45) days prior to and sixty (60) days after a Securitization, so
long as such Securitization occurs within three (3) months of the date hereof.
Otherwise, a Transfer of all of the Properties or one hundred percent (100%) of
the legal or beneficial interests therein or in Borrower, Operating Lessee or
any other Loan Party to a new borrower (the “Transferee

 

-119-



--------------------------------------------------------------------------------

Borrower”) not otherwise permitted by Section 5.2.10(d) and the assumption of
the Loan, shall be permitted without Lender’s consent (a “Permitted
Assumption”), provided that Lender receives thirty (30) days’ prior written
notice of such Permitted Assumption and no Event of Default has occurred and is
continuing at the time such Permitted Assumption is consummated, and further
provided that the following additional requirements are satisfied:

(i) Borrower shall pay Lender a transfer fee equal to Lender’s Allocation of
$250,000.00;

(ii) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Permitted Assumption (including, without limitation,
Lender’s reasonable counsel fees and disbursements and all recording fees, title
insurance premiums and mortgage and intangible taxes and the fees and expenses
of the Approved Rating Agencies pursuant to clause (vi) below);

(iii) Transferee Borrower must be (A) a Qualified Transferee or (B) owned
(directly or indirectly) and Controlled by a Qualified Transferee;

(iv) With respect to a Transfer of the Property, if applicable, a Transferee
Borrower shall assume all of the obligations of Borrower and Operating Lessee
under the Loan Documents in a manner reasonably satisfactory to Lender in all
material respects, including, without limitation, by entering into an assumption
agreement in form and substance satisfactory to Lender;

(v) Transferee Borrower and any Qualified Transferee that Controls Transferee
Borrower (“Related Entities”) must be able to satisfy all the representations
and covenants set forth in Sections 4.1.35, 5.1.25 and 5.2.9 of this Agreement,
and Transferee Borrower and the Related Entities shall deliver (A) all
organizational documentation reasonably requested by Lender, which shall be
reasonably satisfactory to Lender and, following a Securitization, satisfactory
to the Approved Rating Agencies (B) all certificates, agreements necessary to
evidence the Permitted Assumption and an Additional Insolvency Opinion and a due
authority, execution and enforceability opinion reasonably acceptable to Lender;

(vi) If required by Lender following or in connection with a Securitization,
Transferee Borrower and Qualified Transferee shall be approved by the Approved
Rating Agencies, which approval, if required by Lender, shall take the form of a
Rating Agency Confirmation with respect to such Permitted Assumption; provided
that a written waiver or acknowledgment from the Approved Rating Agencies
indicating its decision not to review the matter for which the Rating Agency
Confirmation is sought shall be deemed to satisfy the requirement for the Rating
Agency Confirmation;

(vii) Borrower or Transferee Borrower, at its sole cost and expense, shall
deliver to Lender an Additional Insolvency Opinion reflecting such Transfer
reasonably satisfactory in form and substance to Lender;

 

-120-



--------------------------------------------------------------------------------

(viii) There shall be no material litigation relating to the creditworthiness of
Transferee Borrower or any Related Entities or any regulatory action pending
against Transferee Borrower or any Related Entities in each case, which could be
reasonably expected to have a material adverse effect on the financial condition
of such Transferee Borrower or Related Entity;

(ix) a Replacement Guarantor shall deliver to Lender (x) a guaranty of recourse
obligations (in the same form and substantially similar to the guaranty of
recourse obligations delivered to Lender by Guarantor on the date hereof
including, without limitation, the Guarantor’s Financial Covenants), pursuant to
which, in each case, the Replacement Guarantor agrees to be liable under such
guaranty of recourse obligations from and after the date of such Permitted
Assumption (whereupon the previous guarantor shall be released from any further
liability under the guaranty of recourse obligations for acts that arise from
and after the date of such Permitted Assumption and such Replacement Guarantor
shall be the “Guarantor” for all purposes set forth in this Agreement) and
(y) the organizational documents of such Replacement Guarantor, resolutions
authorizing such Replacement Guarantor to enter into the replacement guaranty
referenced in clause (x) above and an enforceability opinion covering the
enforceability of such replacement guaranty against such Replacement Guarantor
in the same form and substance as the enforceability and execution opinion
delivered to Lender on the Closing Date (or in such other form as reasonably
approved by Lender); provided, however, if BREP is the Replacement Guarantor,
such Replacement Guarantor shall not be required to deliver to Lender any of the
deliverables set forth in clause (y) above;

(x) If the Permitted Assumption is accomplished by the conveyance of the
Properties rather than by assignment of all of Guarantor’s or a Restricted
Party’s interests in Borrower, Borrower shall deliver, at its sole cost and
expense, an endorsement to the Title Insurance Policies, as modified by the
assumption agreement, as a valid first lien on the Properties and naming the
Transferee Borrower as owner of the Properties, which endorsement shall insure
that, as of the date of the recording of the assumption agreement, the
Properties shall not be subject to any additional exceptions or liens other than
those contained in the relevant Title Insurance Policy issued on the date hereof
and any other Permitted Encumbrances;

(xi) Each Individual Property shall be managed by Manager pursuant to the
Management Agreement or a Qualified Manager pursuant to a Replacement Management
Agreement and licensed, flagged and branded by Franchisor pursuant to the
Franchise Agreement or by a Qualified Franchisor pursuant to a Replacement
Franchise Agreement;

(xii) If required by Lender, Borrower shall have certified to Lender that the
proposed transfer will not result in a Property Document Event;

 

-121-



--------------------------------------------------------------------------------

(xiii) to the extent any Mezzanine Loan is outstanding, Lender shall have
received evidence that each Mezzanine Borrower shall have complied with their
respective references of Section 5.2.10(e) of each of the respective Mezzanine
Loan Agreements; and

(xiv) to the extent that the transfer contemplated by this Section 5.2.10(e)
shall result in a Change in Control (as defined in the Certificate of
Designation) no such transfer shall be permitted unless all Preferred Shares
shall be redeemed in full within thirty (30) days of such Transfer; provided
that, in the event all Preferred Shares are not redeemed in full within such
thirty (30) day period, Borrower shall, prior to the expiration of such thirty
(30) day period, place funds in an escrow account reasonably acceptable to
Lender to be used for such redemption on terms reasonably acceptable to Borrower
and Lender.

Immediately upon a Transfer to such Transferee Borrower and the satisfaction of
all of the above requirements, the named Borrower, Operating Lessee and
Guarantor herein shall be released from all liability under this Agreement, the
Note, the Mortgage and the other Loan Documents for acts or omissions occurring
after such Transfer. The foregoing release shall be effective upon the date such
Permitted Assumption is consummated, but Lender agrees to provide written
evidence thereof reasonably requested by Borrower.

(f) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent,
if such consent is required hereunder. This provision shall apply to every
Transfer regardless of whether voluntary or not, or whether or not Lender has
consented to any previous Transfer.

(g) If at any time during the term of the Loan, (x) Guarantor shall not be in
compliance with the covenants set forth in Article V of the Guaranty or
(y) Borrower otherwise elects, then, in each case, Borrower shall have the right
(1) in the case of (x), to cause either (i) BREP or (ii) one or more entities
that (A) are Affiliates of Borrower and (B) are each a Replacement Guarantor or
(2) in the case of (y), to cause BREP, to execute and deliver a replacement
guaranty substantially in the form of the Guaranty or otherwise in form
reasonably acceptable to Lender (a “Substitute Guaranty”). If a Substitute
Guaranty is delivered in accordance with clause (x) of the preceding sentence,
within ten (10) Business Days of the failure of Guarantor to comply, then the
failure by Guarantor to comply with the covenants set forth in Article V of the
Guaranty shall not be a default hereunder or under the Loan Documents or the
Mezzanine Loan Documents and Lender shall release Guarantor from its obligations
hereunder (including, without limitation, its obligation to comply with the
covenants set forth in Article V of the Guaranty) upon the execution and
delivery by such Replacement Guarantor of a Substitute Guaranty. In the event
that (1) Borrower replaces Guarantor with a Replacement Guarantor, Borrower
shall deliver the guarantor financial statements of the Substitute Guarantor as
required pursuant to Section 5.1.11 of this Agreement with respect to the
Guarantor and (2) Borrower replaces Guarantor with BREP, then the covenants set
forth in Sections 5.2 and 5.3 of the Guaranty shall automatically terminate and
shall have no further force and effect. Further, in the event that Borrower
replaces Guarantor with a Replacement Guarantor, Borrower shall deliver to
Lender the organizational documents of such Replacement Guarantor, resolutions

 

-122-



--------------------------------------------------------------------------------

authorizing such Replacement Guarantor to enter into the Substitute Guaranty and
an enforceability and execution opinion covering the enforceability of the
Substitute Guaranty against such Replacement Guarantor, which opinion shall in
the same form and substance as the enforceability opinion delivered to Lender on
the Closing Date (or in such other form as reasonably approved by Lender);
provided, however, if BREP is the Replacement Guarantor, Borrower shall not be
required to deliver to Lender any of the deliverables set forth in the
immediately preceding sentence.

(h) In connection with the delivery of any Substitute Guaranty from any Person
other than BREP, Borrower shall cause the applicable Replacement Guarantor to
deliver an Officer’s Certificate (i) certifying that it has a Net Worth equal to
or in excess of $200,000,000 and (ii) attaching Replacement Guarantor’s
unaudited financial statements demonstrating such Net Worth to Lender’s
reasonable satisfaction.

(i) In connection with any Transfer that is permitted pursuant to this
Section 5.2.10 and which is made in accordance with and otherwise satisfies the
applicable terms and conditions set forth in Section 5.2.10(a) through
(e) above, in the event a corporation or other Person that is or elects to be a
real estate investment trust (the “REIT”) for federal income tax purposes (a
“REIT Election”) acquires all or a portion of the equity interests in Borrower,
Borrower shall have the right to permit a REIT Restructuring (as defined on
Schedule 5.2.10) in accordance with and subject to satisfaction of, the terms
and conditions set forth on Schedule 5.2.10 hereof.

(j) Notwithstanding anything contained in this Section 5.2.10 to the contrary,
to the extent that any Transfer shall result in a Change of Control (as defined
in the Certificate of Designation), no such Transfer shall be permitted unless
all Preferred Shares shall be redeemed in full within thirty (30) days of such
Transfer; provided that, in the event all Preferred Shares are not redeemed in
full within such thirty (30) day period, Borrower shall, prior to the expiration
of such thirty (30) day period, place funds in an escrow account reasonably
acceptable to Lender to be used for such redemption on terms reasonably
acceptable to Borrower and Lender.

5.2.11.Ground Lease. (a) Borrower shall not, without Lender’s written consent,
fail to exercise any option or right to renew or extend the term of the Ground
Lease in accordance with the terms of the related Ground Lease, and shall give
immediate written notice to Lender and shall execute, acknowledge, deliver and
record any document requested by Lender to evidence the lien of the related
Mortgage on such extended or renewed lease term; provided, however, Borrower
shall not be required to exercise any particular such option or right to renew
or extend (or to permit the term of the Ground Lease to renew or extend
automatically) to the extent Borrower shall have received the prior written
consent of Lender (which consent may not be unreasonably withheld, delayed or
conditioned) allowing Borrower to forego exercising such option or right to
renew or extend. If Borrower shall fail to exercise any such option or right as
aforesaid within thirty (30) days prior to the date when required, Lender may
exercise the option or right as Borrower’s agent and attorney in fact as
provided above in Lender’s own name or in the name of and on behalf of a nominee
of Lender, as Lender may determine in the exercise of its sole and absolute
discretion.

 

-123-



--------------------------------------------------------------------------------

(b) Borrower shall not waive, excuse, condone or in any way release or discharge
the Ground Lessor under the Ground Lease of or from the Ground Lessor’s material
obligations, covenant and/or conditions under the related Ground Lease without
the prior written consent of Lender (which consent will not be unreasonably
withheld, delayed or conditioned).

(c) Borrower shall not, without Lender’s prior written consent, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend in a material adverse manner, the Ground Lease,
other than an expiration of the Ground Lease pursuant to its terms. Consent to
one amendment, change, agreement or modification shall not be deemed to be a
waiver of the right to require consent to other, future or successive
amendments, changes, agreements or modifications. Any acquisition of Ground
Lessor’s interest in the Ground Lease by Borrower or any Affiliate of Borrower
shall be accomplished by Borrower in such a manner so as to avoid a merger of
the interests of lessor and lessee in the Ground Lease, unless consent to such
merger is granted by Lender.

5.2.12. Intentionally Omitted.

5.2.13. Intentionally Omitted.

5.2.14. Operating Lease. Neither Borrower nor Operating Lessee shall, without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed: (i) surrender, terminate or cancel any
Operating Lease or otherwise replace Operating Lessee or enter into any other
operating lease with respect to any Individual Property or the Properties;
provided, however, at the end of the term of any Operating Lease, Borrower may
renew such Operating Lease or enter into a replacement Operating Lease with
Operating Lessee on substantially the same terms as the expiring Operating Lease
provided Lender shall have the right to approve any other material change
thereto; (ii) reduce or consent to the reduction of the term of any Operating
Lease; or (iii) enter into, amend, modify, waive any provisions of, increase or
reduce the Rents under, or shorten the term of, any Operating Lease.
Notwithstanding the foregoing provisions of this Section 5.2.14, Borrower and
Operating Lessee shall have the right, without the consent of Lender, to amend
the Operating Lease as follows: (1) upon the release of an Individual Property
pursuant to the terms of this Agreement, the Operating Lease may be amended (or
deemed amended) to (x) terminate the Operating Lease with respect to such
Individual Property being released, and (y) reduce the amount of Minimum Rent
(as defined in the Operating Lease) payable under the Operating Lease with
respect to the Individual Property so released; (2) increase the amount of
Percentage Rent (as defined in the Operating Lease) payable under the Operating
Lease, (3) increase the amount of Minimum Rent payable under the Operating Lease
and (4) in connection with a transfer permitted pursuant to the terms of
Section 5.2.10 of this Agreement, the Operating Lease may be amended (or deemed
amended) to (x) terminate the Operating Lease with respect to such Individual
Property being released, and (y) reduce the amount of Minimum Rent (as defined
in the Operating Lease) payable under the Operating Lease with respect to the
Individual Property so transferred.

 

-124-



--------------------------------------------------------------------------------

5.2.15. Reserved.

5.2.16. Intentionally Omitted.

5.2.17. Property Documents.

(a) Borrower or Operating Lessee, as applicable, shall not, without Lender’s
prior written consent, vote in favor of or agree to materially and adversely
amend, modify or supplement, or consent to the material and adverse amendment,
modification or supplementation of, any Property Document except that Lender
shall not unreasonably withhold or delay its consent to any amendment or
modification which is not reasonably likely to have a material adverse effect
upon the Borrower and Operating Lessee, taken as a whole, the applicable
Individual Property or Gross Income from Operations.

(b) Except as otherwise permitted under this Agreement, Borrower or Operating
Lessee, as applicable, shall not, without the prior written consent of Lender,
as determined in its reasonable discretion, take (and hereby assigns to Lender
any right it may have to take) any action to terminate, surrender, vote to
accept any termination or surrender of, any Property Document; provided,
however, Borrower or Operating Lessee, as applicable, may terminate any Dallas
Parking Lease if Borrower or Operating Lessee enters into a New Dallas Parking
Lease within sixty (60) days of such termination. Notwithstanding anything to
the contrary contained herein, (i) a termination of the Portland Parking Lease
shall not be deemed to be a violation of this Agreement and (ii) Borrower or
Operating Lessee shall be permitted to enter into the New Dallas Parking Lease
without the consent of Lender.

(c) Neither Borrower nor Operating Lessee shall assign (other than to Lender) or
encumber its rights under the Property Documents.

ARTICLE VI.

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1. Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower, Operating Lessee and the Properties
providing at least the following coverages:

(i) comprehensive all risk “special form” insurance, including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, including contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements, (A) in
an amount equal to one hundred percent (100%) of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co insurance provisions or to be written on a no co insurance form;
(C) providing for no deductible in excess of $250,000.00 for all such insurance
coverage; provided, however, with respect to terrorism, providing for a
deductible not to exceed $500,000 and with respect to flood, windstorm and
earthquake coverage,

 

-125-



--------------------------------------------------------------------------------

providing for a deductible not to exceed five percent (5%) of the total
insurable value of the Property, subject to a $1,000,000 minimum; provided, that
(1) Borrower may utilize a $3,000,000 aggregate deductible stop loss subject to
a $25,000 per occurrence deductible and a $25,000 maintenance deductible
following the exhaustion of the aggregate (2) the aggregate stop loss does not
apply to any losses arising from named windstorm, earthquake or flood and (D) if
any of the Improvements or the use of the Individual Property shall at any time
constitute legal non-conforming structures or uses, coverage for loss to the
undamaged portion in an amount equal to the full Replacement Cost for the
undamaged portion and for coverage for demolition costs and coverage for
increased costs of construction provide a combined minimum limit of $10,000,000.
In addition, Borrower shall obtain: (y) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area,” flood hazard insurance in an amount equal to
(1) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended plus (2) such greater
amount as Lender shall require, and (z) earthquake insurance in an amount equal
to a seismic risk analysis for a 475-year event Probable Maximum Loss (PML) or
Scenario Expected Limit (SEL) (such analysis to be approved by Lender and
secured by the applicable Borrower utilizing a third-party engineering firm
qualified to perform such seismic risk analysis using the most current RMS
software, or its equivalent, including loss amplification, at the expense of the
applicable Individual Borrower), to the extent an individual property maintains
a PML or SEL in excess of 20%; provided that the insurance pursuant to
clauses (y) and (z) hereof shall be on terms consistent with the comprehensive
all risk insurance policy required under this subsection (i);

(ii) business income or rental loss insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the Properties (as reduced to
reflect expenses not incurred during a period of Restoration) on an actual loss
sustained basis for the entire period of Restoration; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the applicable Individual Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the date hereof and
at least once each year thereafter based on Borrower’s reasonable estimate of
the gross revenues from each Individual Property (as reduced to reflect expenses
not incurred during a period of Restoration) for the succeeding twelve
(12) month period. Notwithstanding the provisions of Section 2.6 hereof, all
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied to the obligations secured

 

-126-



--------------------------------------------------------------------------------

by the Loan Documents from time to time due and payable hereunder and under the
Note; provided, however, that nothing herein contained shall be deemed to
relieve Borrower of its obligations to pay the obligations secured by the Loan
Documents on the respective dates of payment provided for in this Agreement and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Individual
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance (or an equivalent) covering claims not covered by
or under the terms or provisions of the below mentioned commercial general
liability insurance policy and (B) the insurance provided for in subsection (i)
above written in a so called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Individual Property
and (4) with an agreed amount endorsement waiving co insurance provisions;

(iv) comprehensive boiler and machinery insurance, if steam boilers or other
pressure fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Individual Property, such insurance (A) to be on the so called “occurrence” form
with a combined limit of not less than $2,000,000.00 in the aggregate and
$1,000,000.00 per occurrence; (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) contractual
liability for all insured contracts and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgages to the extent the same is
available;

(vi) if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00;

(vii) if applicable, worker’s compensation and employer’s liability subject to
the worker’s compensation laws of the applicable state;

(viii) umbrella and excess liability insurance in an amount not less than
$100,000,000.00 per occurrence and in the aggregate (except $75,000,000 shall be
acceptable for the Properties covered under Brand Manager’s insurance program
and $50,000,000 shall be acceptable under the insurance programs of

 

-127-



--------------------------------------------------------------------------------

Sage Hospitality Resources LLC and its affiliates) on terms consistent with the
commercial general liability insurance policy required under subsection (v)
above, including, but not limited to, supplemental coverage for employer’s
liability, liquor liability and automobile liability, which umbrella liability
coverage shall apply in excess of such supplemental coverage;

(ix) the insurance required under this Section 6.1(a)(i), (ii), (v) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under
Section 6.1(a)(i), (ii), (v) and (viii) above at all times during the term of
the Loan. If the Terrorism Risk Insurance Program Reauthorization Act of 2007 or
a similar or subsequent statute (“TRIPRA”) is not in effect, then provided that
terrorism insurance is commercially available, Borrower shall be required to
carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder (without giving effect to
the cost of the terrorism, flood, earthquake and windstorm components of such
casualty and business interruption/rental loss insurance), and if the cost of
terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount;

(x) Employment Practices Liability, including third party coverage, in an amount
not less than $1,000,000 (if applicable):

(xi) Crime coverage in amounts not less than $1,000,000 (if applicable);

(xii) Liquor Liability in amounts not less than $1,000,000 per occurrence;

(xiii) environmental insurance against claims for pollution and remediation
legal liability related to each Individual Property (“PLL Policy”), such
insurance: (A) to be a claims made and reported policy for an initial term of
seven years; (B) with limits of liability of $5,000,000 for each Pollution
Condition and $10,000,000 in the aggregate; (C) with a self-insured retention
amount of $50,000 for each Pollution Condition; (D) shall name the Lender as an
additional named insured per Mortgagee Assignment endorsements providing
automatic rights of assignment in the event of defaults; (E) shall be dedicated
solely to the Properties and Borrower shall not be permitted to add any
additional locations during the PLL Policy term; and (F) shall, throughout the
PLL Policy term, include the same coverages, terms, conditions and endorsements
(and shall not be amended in any way without the prior written consent of
Lender) as the PLL Policy approved at Closing;

 

-128-



--------------------------------------------------------------------------------

(xiv) upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Individual Property located in or around the
region in which the Individual Property is located; and

(xv) for so long as any Individual Tuscaloosa Property remains subject to the
Liens of the Mortgages, policies of condemnation insurance with respect to each
such Individual Tuscaloosa Property which provide coverage in an amount not less
than one hundred-fifteen percent (115%) of the Release Amount for each such
Individual Tuscaloosa Property, such policy, and the insurer providing such
coverage thereunder, to be reasonably satisfactory to Lender in all respects.

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a rating of “A” or better by S&P provided,
however, that if Borrower elects to have its insurance coverage provided by a
syndicate of insurers, then, if such syndicate consists of five (5) or more
members, (A) at least sixty percent (60%) of the insurance coverage (or
seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) shall be provided by insurance companies having a claims paying ability
rating of “A” or better by S&P and (B) the remaining forty percent (40%) of the
insurance coverage (or the remaining twenty-five percent (25%) if such syndicate
consists of four (4) or fewer members) shall be provided by insurance companies
having a claims paying ability rating of “BBB+” or better by S&P. Factory Mutual
Insurance Company shall be an acceptable insurance company provided it maintains
a rating of “Api” or better by S&P and “A” or better by Fitch. The Policies
described in Section 6.1 hereof (other than those strictly limited to liability
protection) shall designate Lender as loss payee. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender. Notwithstanding the
foregoing, Lender shall permit the Insurance Premiums to be paid on installments
provided that Borrower submits to Lender proof of payment of each and every
installment prior to the due date of such installment.

(c) Any blanket insurance Policy shall specifically allocate to the Individual
Property the amount of coverage from time to time required hereunder or shall
otherwise provide the same protection as would a separate Policy insuring only
the Properties in compliance with the provisions of Section 6.1(a) hereof.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof shall
name Borrower as the insured and, in the case of liability policies, except for
the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall name
Lender as the additional insured, as its interests may appear, and in the case
of property damage, including but not limited to terrorism, boiler and
machinery, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender and guaranteeing thirty (30) days’ notice
of cancellation to Lender except ten (10) days’ notice for non-payment of
premium.

 

-129-



--------------------------------------------------------------------------------

(e) All Policies shall contain clauses or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days written
notice to Lender and any other party named therein as an additional insured;
provided, that ten (10) days’ notice will be required for non-payment of premium
or; if issuer will not or cannot provide the notices required herein, Borrower
shall be obligated to provide such notice;

(iii) the issuers thereof shall give ten (10) days’ written notice to Lender if
the issuers of such Policy elect not to renew the Policy prior to its expiration
or, if the issuers will not or cannot provide the notices required herein,
Borrower shall be obligated to provide such notice; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days’ notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgages and
shall bear interest at the Default Rate.

(g) In the event of foreclosure of the Mortgage with respect to an Individual
Property, or other transfer of title of an Individual Property in extinguishment
in whole or in part of the Debt all right, title and interest of Borrower in and
to the Policies that are not blanket Policies then in force concerning such
Individual Property and all proceeds payable thereunder shall thereupon vest in
the purchaser at such foreclosure or Lender or other transferee in the event of
such other transfer of title.

 

-130-



--------------------------------------------------------------------------------

Section 6.2. Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower or
Operating Lessee shall give prompt written notice of such damage to Lender and
shall promptly commence and diligently prosecute the completion of the
Restoration of the Individual Property pursuant to Section 6.4 hereof as nearly
as possible to the condition the Individual Property was in immediately prior to
such Casualty, with such alterations as may be reasonably approved by Lender to
the extent such approval is required pursuant to the provisions of
Section 5.1.22 hereof and otherwise in accordance with Section 6.4 hereof.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower. In addition, Lender may participate in
any settlement discussions with any insurance companies with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than the Casualty/Condemnation Threshold Amount and
Borrower or Operating Lessee shall deliver to Lender all instruments required by
Lender to permit such participation.

Section 6.3. Condemnation. (a) Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation (other
than an immaterial temporary taking) of any Individual Property and shall
deliver to Lender copies of any and all papers served in connection with such
proceedings. Lender may participate in any such proceedings related to a
Condemnation of a material portion of the Individual Property, and Borrower and
Operating Lessee, as applicable, shall from time to time deliver to Lender all
instruments reasonably requested by it to permit such participation. Borrower
shall, at its expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If any Individual Property or any portion thereof is
taken by a condemning authority, (a) if Restoration of such Individual Property
would be deemed feasible by a prudent Lender acting reasonably based upon the
nature of the Condemnation, Borrower shall promptly commence and diligently
prosecute the Restoration of the applicable Individual Property pursuant to
Section 6.4 hereof and otherwise comply with the provisions of Section 6.4
hereof; provided, that, Borrower shall not be obligated to pursue completion of
the Restoration if Lender is obligated to disburse Net Proceeds pursuant to
Section 6.4 hereof with respect thereto (and Borrower has satisfied all
applicable conditions to such disbursement) and Lender fails to disburse such
proceeds and (b) if Restoration of such Individual Property is not considered
feasible by a prudent Lender acting reasonably based upon the nature of the
Condemnation, then Lender shall apply the Net Proceeds of such Condemnation to
the principal of the Loan in accordance with Section 2.4.2 hereof. If any
Individual Property is sold, through foreclosure or otherwise through the
exercise of other remedies available to Lender under the Loan Documents, prior
to the receipt by Lender of the Award, Lender shall have the right, whether or
not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the Award, or a portion thereof sufficient to pay the Debt.

 

-131-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the Lien of the Mortgage
in connection with a Condemnation of an Individual Property (but taking into
account any proposed Restoration on the remaining portion of such Individual
Property) (based solely on real property and excluding any personal property or
going concern value), the Loan-to-Value Ratio (as determined in Lender’s
reasonable discretion, by any commercially reasonable method permitted to a
REMIC Trust) is greater than 125%, the principal balance of the Loan must
prepaid down by an amount not less than the least of the following amounts:
(i) the Condemnation Proceeds, (ii) the fair market value of the released
property at the time of the release, or (iii) an amount such that the
Loan-to-Value Ratio (as determined in Lender’s reasonable discretion, by any
commercially reasonable method permitted to a REMIC Trust) does not increase
after the release, unless Lender receives an opinion of counsel that if such
amount is not paid, the Securitization will not fail to maintain its status as a
REMIC Trust as a result of the related release of such portion of the Lien of
the Mortgage. Any such prepayment shall be deemed a voluntary prepayment and
shall be subject to Section 2.4.1 hereof (other than the requirements to provide
ten (10) days’ notice to Lender).

Section 6.4. Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:

(a) If the Net Proceeds shall be less than the Casualty/Condemnation Threshold
Amount and the estimated costs of completing the Restoration shall be less than
the Casualty/Condemnation Threshold Amount, the Net Proceeds will be disbursed
by Lender to Borrower upon receipt or shall be directed by Lender to be
disbursed directly to Borrower, provided that Borrower certifies to Lender
(A) that no Event of Default shall have occurred and be continuing at the time
of the disbursement and (B) Borrower provides an Officer’s Certificate
confirming Borrower will complete the Restoration in compliance with all of the
conditions set forth in Section 6.4(b)(i) (C), (F), (G) and (H) hereof and
agrees to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.
Borrower shall thereafter commence and complete such Restoration with due
diligence in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Casualty/Condemnation
Threshold Amount or the costs of completing the Restoration is equal to or
greater than the Casualty/Condemnation Threshold Amount Lender shall make the
Net Proceeds available for the Restoration in accordance with the provisions of
this Section 6.4. The term “Net Proceeds” for purposes of this Section 6.4 shall
mean: (i) the net amount of all insurance proceeds received by Lender pursuant
to Section 6.1(a)(i), (iv), (ix) and (x) as a result of such damage or
destruction, after deduction of Lender’s and Borrower’s reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Insurance Proceeds”): provided, that such costs and expenses
of Borrower shall only be reimbursed if Lender is reasonably certain that there
will be sufficient Net Proceeds to complete the Restoration (it being understood
that to the extent Net Proceeds exceed the Adjusted Release Amount for any
applicable Individual Property and such Net Proceeds are not being made
available for Restoration, the foregoing proviso shall not apply), or (ii) the
net amount of the Award, after deduction of Lender’s and Borrower’s reasonable
costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Condemnation Proceeds”), whichever the case may be.

 

-132-



--------------------------------------------------------------------------------

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the Individual
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than twenty-two and one half percent (22.5%) of the land constituting the
Individual Property is taken, and such land is located along the perimeter or
periphery of the Individual Property, and no portion of the Improvements is
located on such land;

(C) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than one hundred twenty (120) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion, provided, that for purposes of this clause the
filing of an application for a building permit for the Restoration shall be
deemed to be commencement of the Restoration provided Borrower promptly
commences work thereafter and diligently proceeds to the completion of such
Restoration;

(D) Lender shall be reasonably satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(E) Lender shall be reasonably satisfied, subject to a force majeure delay, that
the Restoration will be completed on or before the earliest to occur of (1) one
hundred twenty (120) days prior to the Maturity Date (or with respect to any
Extension Term, sixty (60) days prior to the applicable Extended Maturity Date),
(2) such time as may be required under all applicable Legal Requirements in
order to repair and restore the applicable Individual Property to the condition
it was in immediately prior to such Casualty or to as nearly as possible the
condition it was in immediately prior to such Condemnation, as applicable, or
(3) the expiration of the insurance coverage referred to in Section 6.1(a)(ii)
hereof;

(F) the Individual Property and the use thereof after the Restoration will be in
compliance in all material respects with and permitted under all applicable
Legal Requirements (including as a legal non-conforming use);

 

-133-



--------------------------------------------------------------------------------

(G) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(H) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Individual Property or the related Improvements;

(I) the pro forma Debt Yield after such Restoration and stabilization of the
Individual Property shall be equal to or greater than the Required Debt Yield;

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be approved by
Lender in the same manner as each Annual Budget is to be approved by Lender
during the continuance of a Cash Trap Period; and

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration or a Letter of Credit reasonably satisfactory to
Lender is delivered to Lender.

(ii) The Net Proceeds shall be held by Lender in an interest bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (B) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the applicable Individual Property which have not either been
fully bonded to the reasonable satisfaction of Lender and discharged of record
or in the alternative fully insured to the reasonable satisfaction of Lender by
the title company issuing the applicable Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which

 

-134-



--------------------------------------------------------------------------------

they have been engaged, shall be subject to prior review and reasonable approval
by Lender and the Casualty Consultant. All actual, reasonable, out-of-pocket
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for the Restoration including, without limitation, reasonable counsel
fees and disbursements and the Casualty Consultant’s fees, shall be paid by
Borrower. Lender shall grant or deny with a reasonable explanation any consent
required hereunder within fourteen (14) days after the receipt of the applicable
request and all documents in connection therewith. In the event that Lender
fails to respond within said fourteen (14) day period, such failure shall be
deemed to be the consent and approval of Lender if (A) Borrower has delivered to
Lender the applicable documents, with the notation “IMMEDIATE RESPONSE REQUIRED,
FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN FOURTEEN (14) DAYS FROM
RECEIPT SHALL BE DEEMED TO BE LENDER’S APPROVAL” prominently displayed in bold,
all caps and fourteen (14) point or larger font in the transmittal letter
requesting approval and (B) Lender does not approve or reject (with a reasonable
explanation) the applicable request within fourteen (14) days from the date
Lender receives such request as evidenced by a certified mail return receipt or
confirmation by a reputable national overnight delivery service that the same
has been delivered to Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the re
occupancy and use of the Individual Property have been obtained from all
appropriate governmental and quasi-governmental authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably

 

-135-



--------------------------------------------------------------------------------

requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the related Mortgage and evidence of payment
of any premium payable for such endorsement. If reasonably required by Lender,
the release of any such portion of the Casualty Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall either (A) deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender or (B) deliver a Letter of Credit
reasonably satisfactory to Lender in an amount equal to the Net Proceeds
Deficiency before any further disbursement of the Net Proceeds shall be made.
The Net Proceeds Deficiency deposited with Lender shall be held by Lender and
shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) (the “Excess Net
Proceeds”), and the receipt by Lender of evidence satisfactory to Lender that
all costs incurred in connection with the Restoration have been paid in full,
shall be remitted by Lender to Borrower, provided no Event of Default shall have
occurred and shall be continuing under the Note, this Agreement or any of the
other Loan Documents and no Mezzanine Loan Default shall have occurred and be
continuing. If no Event of Default shall be continuing but one or more Mezzanine
Loan Defaults shall have occurred and be continuing, the Excess Net Proceeds
shall be distributed to the senior Mezzanine Lender with respect to which such
Mezzanine Loan Default shall have occurred and be continuing to be applied in
accordance with such Mezzanine Loan Documents.

(c) Lender shall, with reasonable promptness following any Casualty or
Condemnation, notify Borrower whether or not Net Proceeds are required to be
made available to Borrower for a Restoration pursuant to this Section 6.4 (or,
if the same are not required to be made available to Borrower for Restoration
pursuant to this Section 6.4, whether Lender will nevertheless make the same
available, which election Lender may make in its sole and absolute discretion).
All Net Proceeds not required (i) to be made available for the Restoration in
accordance with Section 6.4(a) or Section 6.4(b) or (ii) to be distributed in
accordance with Section 6.4(b)(vii) hereof may be retained and applied by Lender
toward the payment of the Debt in accordance with Section 2.4.2 hereof.

 

-136-



--------------------------------------------------------------------------------

(d) Intentionally Omitted.

(e) Notwithstanding anything to the contrary contained in the Loan Documents
(except Section 6.3(b) of this Agreement) with respect to the disbursement of
Insurance Proceeds or Condemnation Proceeds in respect of the Ground Lease, the
express provisions set forth in the Ground Lease shall govern; provided,
however, to the extent the compliance by Borrower with the terms and conditions
of this Section 6.4 do not create a default under the terms and provisions of
the Ground Lease, Borrower shall comply with the terms and provisions of this
Section 6.4 and, provided, further, that Borrower shall not grant its consent,
approval or waiver with respect to any disbursement of Insurance Proceeds or
Condemnation Proceeds in respect of the Ground Leased Property (if such
disbursement would violate the terms and provisions of this Section 6.4) as may
be requested or required in connection with the terms and provisions of the
Ground Lease without first obtaining the written consent, approval, or waiver of
Lender. Lender shall respond to any request for consent subject to the standards
for consent set forth in the Ground Lease, provided that any request for consent
or approval shall either be sent (A) by the ground lessor simultaneously to
Lender or (B) by Borrower within two (2) Business Days following Borrower’s
receipt of such request for consent or approval from the Ground Lessor.

(f) In addition to the foregoing, in connection with any partial Condemnation or
any Casualty, if (i) any Net Proceeds shall be equal to or greater than sixty
percent (60%) of the Amortized Release Amount in respect of the applicable
Individual Property or (ii) provided no Event of Default shall be continuing,
any Net Proceeds shall be equal to or greater than the Casualty/Condemnation
Threshold and after Borrower shall have used commercially reasonable efforts to
satisfy each of the other conditions set forth in Section 6.4(b)(i) Borrower
shall be unable to satisfy all such conditions and Lender does not disburse the
Net Proceeds to Borrower for Restoration, then Borrower shall have the right,
but not the obligation, regardless of the provisions of Section 2.4.1 hereof, to
elect not to proceed with a Restoration and to prepay the Adjusted Release
Amount of the applicable Individual Property (a “Casualty/Condemnation
Prepayment”) utilizing the Net Proceeds (together with other funds of the
Borrower if such Net Proceeds are less than the Adjusted Release Amount) and
obtain the release of the applicable Individual Property from the Lien of the
Mortgage thereon and related Loan Documents, provided that (i) Borrower shall
have satisfied the requirements of Section 2.5.2(i) hereof), (ii) Borrower shall
consummate the Casualty/Condemnation Prepayment on or before the second Payment
Date occurring following date the Net Proceeds shall be available to Borrower
for such Casualty/Condemnation Prepayment and (iii) Borrower shall pay to
Lender, concurrently with making such Casualty/Condemnation Prepayment, any
other amounts required pursuant to Section 2.4.2 hereof. For the avoidance of
doubt, unless such payment is made during the continuance of an Event of
Default, no Spread Maintenance Payment or other premium or penalty or charge
shall be due with respect to a Casualty/Condemnation Prepayment and such
Casualty/Condemnation Prepayment shall not count towards the Free Prepayment
Amount.

 

-137-



--------------------------------------------------------------------------------

ARTICLE VII.

RESERVE FUNDS

Section 7.1. Required Repairs. Borrower shall perform the repairs at the
Properties, as more particularly set forth on Schedule 7.1 hereto (such repairs
hereinafter referred to as “Required Repairs”). Borrower shall complete each of
the Required Repairs within the time period set forth on Schedule 7.1 hereto for
each such Required Repair (collectively, the “Required Repairs Deadline”). It
shall be an Event of Default under this Agreement if Borrower does not complete
the Required Repairs at the Individual Property on or before the Required
Repairs Deadline; provided, however, if Borrower shall have been unable to
complete a Required Repair by the Required Repair Deadline (or if the Property
is a Brand Managed Property and the Manager has not completed such Required
Repair and is obligated to complete such Required Repair by the Required Repair
Deadline) after using commercially reasonable efforts to do so (or with respect
to any Brand Managed Property, causing the applicable Brand Manager to do so)
and provided that the failure to complete such Required Repair does not endanger
any tenant, patron or other occupant of the Individual Property or the general
public and does not materially and adversely affect the value of the Individual
Property, the Required Repair Deadline shall be automatically extended solely as
to such Required Repair to permit Borrower to complete such Required Repair so
long as Borrower is at all times thereafter diligently and expeditiously
proceeding to complete the same or with respect to any Brand Managed Property,
for such extended period of time as the Manager is provided to complete such
Required Repair under the Management Agreement so long as Manager shall be
completing such Required Repair in accordance with the Management Agreement)
(provided that such additional period shall not exceed ninety (90) days in
respect of any Required Repair).

Section 7.2. Tax and Insurance Escrow Fund. (a) Borrower shall pay to Lender on
each Payment Date during a Cash Trap Period, (i) one twelfth (1/12) of the Taxes
that Lender reasonably estimates will be payable during the next ensuing twelve
(12) months in order to accumulate with Lender sufficient funds to pay all such
Taxes, at least thirty (30) days prior to their respective due dates, and
(ii) one twelfth (1/12) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (i) and (ii) above hereinafter called the “Tax and
Insurance Escrow Fund”); provided that, to the extent Taxes and/or Insurance
Premiums for any Individual Property are reserved for in a Manager Account
maintained by the applicable Brand Manager pursuant to the applicable Management
Agreement or are previously paid for by a Brand Manager pursuant to the
applicable Management Agreement and Borrower delivers to Lender the invoices or
other evidence of payment or that a Brand Manager, as applicable, is holding
such funds required under Section 5.1.2 and Section 6.1 hereof, the required
deposit to the Tax and Insurance Escrow Fund hereunder with respect to such
Individual Property will be reduced on a dollar-for-dollar basis by such amount.
The account in which the Tax and Insurance Escrow Funds are held shall
hereinafter be referred to as the “Tax and Insurance Reserve Account”. Lender
will apply the Tax and Insurance Escrow Fund to payments of Taxes and Insurance
Premiums required to be made by Borrower or Operating Lessee pursuant to
Section 5.1.2 hereof and under the Mortgages. In making any payment relating to
the Tax and Insurance Escrow Fund, Lender may

 

-138-



--------------------------------------------------------------------------------

do so according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. Provided that sufficient amounts are on deposit
in the Tax and Insurance Escrow Fund and Borrower continues to be an Affiliate
of BREP or a Pubic Vehicle, Lender (or Servicer) shall within five (5) Business
Days after receipt of Borrower’s written request, disburse funds from the Tax
and Insurance Escrow Fund to Borrower to timely pay all Taxes payable by
Borrower, or to reimburse Borrower for Taxes actually paid by Borrower or
Operating Lessee so long Borrower’s written request is submitted prior to Lender
(or Servicer) having already paid such Taxes. Any such request for disbursement
shall include an Officer’s Certificate setting forth the tax payments and
jurisdictions in which such payments will be made by such disbursement. Upon the
written request of Lender, Borrower shall deliver to Lender receipts for payment
or other evidence reasonably satisfactory to Lender that such Taxes have been
paid. If the amount of the Tax and Insurance Escrow Fund shall exceed the
amounts due for Taxes and Insurance Premiums pursuant to Section 5.1.2 hereof,
Lender shall return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(i) and (ii) above, Lender shall provide written notice to Borrower of such
determination and Borrower shall, commencing with the first Payment Date
following Borrower’s receipt of such written notice, increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes and
Insurance Premiums and/or thirty (30) days prior to expiration of the Policies,
as the case may be. Any amounts remaining in the Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be promptly returned (x) in the event
that only one Mezzanine Loan is outstanding, to the related Mezzanine Lender to
be applied in accordance with the applicable Mezzanine Loan Agreement, (y) in
the event that more than one Mezzanine Loan is outstanding, to the most senior
Mezzanine Lender to be applied in accordance with the applicable Mezzanine Loan
Agreement, or (z) in the event that no Mezzanine Loan is outstanding, to
Borrower. In the event an Individual Property is released in accordance with the
terms and provisions of this Agreement, effective upon the Payment Date
immediately following the date of such release, Lender shall reduce the monthly
deposit for Taxes by an amount equal to the Taxes attributable to such
Individual Property.

(b) Notwithstanding anything herein to the contrary, provided that no Event of
Default has occurred and is continuing, to the extent that any of the insurance
required to be maintained by Borrower under this Agreement and/or any other Loan
Document is effected under a blanket policy reasonably acceptable to Lender
(which blanket policy may also insure other real property owned directly or
indirectly by Guarantor), Borrower shall not be required to make deposits
pursuant to the foregoing with respect to Insurance Premiums.

(c) Upon the occurrence of a Cash Trap Event Cure, and provided that a Cash Trap
Period is not in effect, amounts in the Tax and Insurance Reserve Fund shall be
deposited into the Cash Management Account to be disbursed in accordance with
the Cash Management Agreement.

 

-139-



--------------------------------------------------------------------------------

Section 7.3. Replacements and Replacement Reserve.

7.3.1. Replacement Reserve Fund. Borrower shall pay to Lender (i) on the Closing
Date, an initial deposit in the amount of Twenty Six Million and No/100 Dollars
($26,000,000.00) for Replacements and (ii) on each Payment Date thereafter an
amount equal to the Replacement Reserve Monthly Deposit to fund the cost of
Replacements and to complete certain Project Improvement Plans; provided,
however, that Replacements shall not include expense items that would otherwise
be expensed in the operating statements of the Property pursuant to the Uniform
System of Accounts (unless such expense items are unanticipated repair and
maintenance expenses in connection with Replacements not contemplated by the
Annual Budget) and provided, further, that, for so long as Borrower maintains
the Brand Managed Properties in accordance with the applicable Management
Agreement, the Replacement Reserve Monthly Deposit shall be reduced on a
dollar-for-dollar basis by any amounts deposited into the applicable Manager
Account for Replacements or Project Improvement Plans for the applicable
calendar month as set forth in the Annual Budget and required pursuant to the
terms of the applicable Management Agreement if Borrower delivers evidence
reasonably satisfactory to Lender that such deposit has been made. Amounts so
deposited shall hereinafter be referred to as Borrower’s “Replacement Reserve
Fund” and the account in which such amounts are held shall hereinafter be
referred to as Borrower’s “Replacement Reserve Account”.

7.3.2. Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements and PIP Work, including any Capital Expenditures
required by the PIP Work, upon satisfaction of the requirements set forth in
this Section 7.3.2.

(b) Lender shall disburse to Borrower the Replacement Reserve Funds from the
Replacement Reserve Account from time to time upon satisfaction by Borrower of
each of the following conditions: (i) Borrower shall submit a written request
for payment to Lender at least five (5) days prior to the date on which Borrower
requests such payment be made and specifies the Replacements or PIP Work to be
paid, (ii) on the date such payment is to be made, no Event of Default shall
exist and remain uncured and (iii) Lender shall have received an Officer’s
Certificate: (A) stating that, to Borrower’s knowledge, all Replacements or PIP
Work to be funded by the requested disbursement have been performed in good and
workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, in all material respects, (B) identifying
each Person that supplied materials or labor in connection with such
Replacements or PIP Work to be funded by the requested disbursement, (C) stating
that each such Person has been paid or will be paid the amounts then due and
payable to such Person in connection with the Replacements or PIP Work with the
proceeds of such disbursement, and (D) stating that Borrower has obtained (or
caused to be obtained) lien waivers from any contractors or subcontractors with
respect to the applicable Replacements or PIP Work for which reimbursement is
being sought. Lender shall not be required to make disbursements from the
Replacement Reserve Account with respect to the Property unless such requested
disbursement is in an amount greater than Ten Thousand and No/100 Dollars
($10,000.00) (or a lesser amount if the total amount in the Replacement Reserve
Account is less than $10,000.00), in which case only one disbursement of the
amount remaining in the account shall be made) and such disbursement shall be
made only upon satisfaction of each condition contained in this Section 7.3.2.
In no event shall Lender be obligated to disburse funds to Borrower from the
Replacement Reserve Account if an Event of Default exists.

 

-140-



--------------------------------------------------------------------------------

7.3.3. Performance of Replacements. (a) Borrower shall make (or shall cause to
be made) Replacements and PIP Work when required in order to keep each
Individual Property in good condition and repair and to keep the Property or any
portion thereof from deteriorating consistent with the requirements of the
Franchise Agreement or in the case of the Brand Managed Properties that are not
subject to a Franchise Agreement, the applicable Management Agreement. Borrower
and Operating Lessee shall complete (or with respect to the Brand Managed
Properties, shall cause Manager to complete all Replacements and PIP Work as
required pursuant to and in accordance with the applicable Management Agreement)
all Replacements and PIP Work in a good and workmanlike manner as soon as
practicable following the commencement of making each such Replacement.

(b) During a Cash Trap Period, Lender shall have the right, at its option, to
approve all contracts or work orders for amounts in excess of One Million and
No/100 Dollars ($1,000,000.00) (such approval not to be unreasonably withheld,
delayed or conditioned and with respect to the Brand Managed Properties, such
approval shall be limited to the extent that Borrower and/or Operating Lessee
shall have the right to approve such contracts in accordance with the applicable
Management Agreement) with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties providing labor or materials in connection with the
Replacements and PIP Work. Upon Lender’s request during a Cash Trap Event,
Borrower or Operating Lessee shall assign any contract or subcontract to Lender
(provided, that with respect to the Brand Managed Properties, such assignment
shall be limited to the extent that Borrower or Operating Lessee shall be
permitted to assign such contracts under the applicable Management Agreement).

(c) During the continuance of an Event of Default, in the event Lender
determines in its reasonable discretion that any Replacement or PIP Work is not
being performed in a workmanlike or timely manner or that any Replacement has
not been completed in a workmanlike or timely manner, upon three (3) Business
Days written notice to Borrower, Lender shall have the option to withhold
disbursement for such unsatisfactory Replacements or PIP Work and to proceed
under existing contracts or to contract with third parties to complete such
Replacement and to apply the Replacement Reserve Funds toward the labor and
materials necessary to complete such Replacement or PIP Work, and during the
continuance of an Event of Default, to exercise any and all other remedies
available to Lender upon an Event of Default hereunder, provided, that with
respect to the Brand Managed Properties, Lender’s rights under this clause
(c) shall be subject to the rights of each Brand Manager to the extent that such
Brand Manager is permitted to perform such Replacements or PIP Work pursuant to
and in accordance with the applicable Management Agreement.

(d) During the continuance of an Event of Default, in order to facilitate
Lender’s completion or making of such Replacements or PIP Work pursuant to
Section 7.3.3(c) above, Borrower and Operating Lessee grants Lender the right to
enter onto any Individual Property and perform any and all work and labor
necessary to complete or make such Replacements or PIP Work and/or employ
watchmen to protect such Individual Property from

 

-141-



--------------------------------------------------------------------------------

damage (subject to the provisions of the Ground Lease and the rights of Tenants)
(provided, that with respect to the Brand Managed Properties, Lender’s rights
shall be subject to the rights of each Brand Manager to the extent that such
Brand Manager shall perform such Replacements or PIP Work pursuant to and in
accordance with the applicable Management Agreement and Borrower and Operating
Lessee shall enforce all their respective rights under the applicable Management
Agreement to cause such Replacements or PIP Work to be completed in accordance
with the terms thereunder). All sums so expended by Lender, to the extent not
from the Replacement Reserve Fund, shall be deemed to have been advanced under
the Loan to Borrower and secured by the Mortgages. For this purpose Borrower and
Operating Lessee constitute and appoint Lender their true and lawful attorney in
fact with full power of substitution to complete or undertake such Replacements
or PIP Work in the name of Borrower and/or Operating Lessee. Such power of
attorney shall be deemed to be a power coupled with an interest and cannot be
revoked. Each of Borrower and Operating Lessee empowers said attorney in fact as
follows: (i) to use any funds in the Replacement Reserve Account for the purpose
of making or completing such Replacements or PIP Work; (ii) to make such
additions, changes and corrections to such Replacements or PIP Work as shall be
necessary to complete such Replacement or PIP Work; (iii) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
reasonably required for such purposes; (iv) to pay, settle or compromise all
existing bills and claims which are or may become Liens against any Individual
Property, or as may be necessary or desirable for the completion of such
Replacements or PIP Work, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower and/or Operating Lessee
which may be reasonably required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with any
Individual Property or the rehabilitation and repair of any Individual Property;
and (vii) to do any and every reasonable act which Borrower might do in its own
behalf to fulfill the terms of this Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements or PIP Work; (ii) require Lender to expend funds
in addition to the Replacement Reserve Fund to make or complete any Replacement
or PIP Work; (iii) obligate Lender to proceed with any Replacements or PIP Work;
or (iv) obligate Lender to demand from Borrower additional sums to make or
complete any Replacement or PIP Work.

(f) If reasonably determined to be necessary and upon reasonable prior notice,
Borrower and Operating Lessee shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties making Replacements or PIP Work pursuant to this
Section 7.3.3 to enter onto each Individual Property during normal business
hours (subject to the provisions of the Ground Lease and the rights of Tenants
under their Leases) to inspect the progress of any Replacements or PIP Work and
all materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements or PIP Work which are or may be kept at
each Individual Property, and to complete any Replacements or PIP Work made
pursuant to this Section 7.3.3 (provided, that with respect to the Brand Managed
Properties, Lender’s rights shall be subject to the rights of each Brand Manager
to the extent that such Brand Manager shall perform such Replacements or PIP
Work pursuant to and in accordance with the applicable Management Agreement and
Borrower and Operating Lessee shall enforce all their respective rights under
the applicable Management Agreement to cause such Replacements or PIP Work to be
completed in

 

-142-



--------------------------------------------------------------------------------

accordance with the terms thereunder). Borrower and Operating Lessee shall cause
all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 7.3.3(f) or the completion of Replacements
or PIP Work pursuant to this Section 7.3.3. Notwithstanding the foregoing,
unless a Debt Yield Trigger Period or an Event of Default has occurred and is
continuing, such inspections shall not take place more than once per year and
the cost to Borrower or Operating Lessee in connection with each shall not
exceed $5,000.

(g) During a Cash Trap Period, in connection with any single Replacement or item
of PIP Work in excess of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00), Lender may require an inspection of the Individual Property at
Borrower’s expense prior to making a monthly disbursement from the Replacement
Reserve Account in order to verify completion of the Replacements or PIP Work
for which reimbursement is sought (or portion thereof in the case of periodic
payments). Lender may require that such inspection be conducted by an
appropriate independent qualified professional selected by Lender and reasonably
approved by Borrower or Operating Lessee and/or may require a copy of a
certificate of completion by an independent qualified professional reasonably
acceptable to Lender prior to the disbursement of any amounts from the
Replacement Reserve Account. Borrower shall pay the actual, out-of-pocket,
reasonable expense of the inspection as required hereunder, whether such
inspection is conducted by Lender or by an independent qualified professional.

(h) The Replacements and PIP Work and all materials, equipment, fixtures, or any
other item comprising a part of any Replacement or PIP Work shall be
constructed, installed or completed, as applicable, free and clear of all
mechanic’s, materialmen’s or other liens (except for (i) those Liens existing on
the date of this Agreement which have been approved in writing by Lender and
(ii) Permitted Indebtedness).

(i) All Replacements and PIP Work shall comply in all material respects with all
applicable Legal Requirements of all Governmental Authorities having
jurisdiction over the applicable Individual Property and applicable insurance
requirements including, without limitation, applicable building codes, special
use permits, environmental regulations, and requirements of insurance
underwriters.

(j) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement or PIP
Work. All such policies shall be in form and amount reasonably satisfactory to
Lender. All such policies which can be endorsed with standard mortgagee clauses
making loss payable to Lender or its assigns shall be so endorsed. Certified
copies of such policies shall be delivered to Lender.

7.3.4. Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower or Operating Lessee fails to comply with any
provision of this Section 7.3 and such failure is not cured within thirty
(30) days after Borrower’s receipt of written notice from Lender. Upon the
occurrence and during the continuance of such an Event of Default, Lender may
use the Replacement Reserve Fund (or any portion thereof) for any purpose,
including but not limited to completion of the

 

-143-



--------------------------------------------------------------------------------

Replacements as provided in Section 7.3.3, or for any other repair or
replacement to any Individual Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its sole discretion.
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5. Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower or
Operating Lessee from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents or to complete the Replacements or PIP Work as
required hereunder. Provided no Event of Default has occurred and is continuing,
any amount remaining in the Replacement Reserve Account after the termination of
any Debt Yield Trigger Period shall be deposited into the Cash Management
Account and applied in accordance with the Cash Management Agreement. Any amount
remaining in the Replacement Reserve Account after the Debt has been paid in
full shall be returned (x) in the event that only one Mezzanine Loan is
outstanding, to the related Mezzanine Lender to be applied in accordance with
the applicable Mezzanine Loan Agreement, (y) in the event that more than one
Mezzanine Loan is outstanding, to the most senior Mezzanine Lender to be applied
in accordance with the applicable Mezzanine Loan Agreement, or (z) in the event
that no Mezzanine Loan is outstanding, to Borrower. In the event any Individual
Property is released in accordance with the provisions of this Agreement,
effective on the payment date immediately following the date of such release,
Lender shall reduce the Replacement Reserve Monthly Deposit by an amount equal
to the portion of the Replacement Reserve Monthly Deposit attributable to such
Individual Property

Section 7.4. Intentionally Omitted.

Section 7.5. Ground Lease Reserve Fund.

7.5.1. Deposits to Ground Lease Fund. Subject to the last sentence of
Section 7.5.2, on each Payment Date after the Closing Date during a Cash Trap
Period, Borrower shall pay to Lender one-twelfth of the rents (including both
base rent and additional rents (excluding any Taxes otherwise reserved for
hereunder)) (collectively, the “Ground Rent”) due under the Ground Lease during
the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Ground Rent at least thirty (30) days prior to
the respective due dates. In addition, on the Closing Date, Borrower shall pay
to Lender an amount equal to any Ground Rent payable and outstanding under the
Ground Lease within thirty (30) days of the first Payment Date. Amounts so
deposited shall hereinafter be referred to as the “Ground Lease Reserve Fund”
and the account in which such amounts are held shall hereinafter be referred to
as the “Ground Lease Reserve Account”. Upon the occurrence of a Cash Trap Event
Cure and provided that a Cash Trap Period shall not exist, amounts in the Ground
Lease Reserve Fund shall be deposited into the Cash Management Account on the
next Payment Date.

 

-144-



--------------------------------------------------------------------------------

7.5.2. Release of Ground Lease Reserve Fund. Lender shall apply amounts in the
Ground Lease Reserve Fund to the payment of the Ground Rent. In making any
payment relating to the Ground Rent, Lender may do so according to any bill,
statement or estimate procured from the Ground Lessor under the Ground Lease,
without inquiry into the accuracy of such bill, statement or estimate. If the
amount of Ground Lease Reserve Funds shall exceed the amounts due for the Ground
Rent under the Ground Lease for the immediately succeeding twelve (12) months as
determined by Lender, Lender shall return any excess to Borrower. Any amounts
remaining in the Ground Lease Reserve Fund after the Debt has been paid in full
or after the Ground Leased Property has been released in accordance with the
terms hereunder, shall be returned (x) in the event that only one Mezzanine Loan
is outstanding, to the related Mezzanine Lender to be applied in accordance with
the applicable Mezzanine Loan Agreement, (y) in the event that more than one
Mezzanine Loan is outstanding, to the most senior Mezzanine Lender to be applied
in accordance with the applicable Mezzanine Loan Agreement, or (z) in the event
that no Mezzanine Loan is outstanding, to Borrower. If at any time Lender
reasonably determines that the Ground Lease Reserve Fund is not or will not be
sufficient to pay the Ground Rent by the dates set forth above, Lender shall
provide written notice to Borrower of such determination and Borrower,
commencing with the first Payment Date following receipt of such notice, shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the due
date of the Ground Rent.

Section 7.6. Excess Cash Flow Reserve Fund. During a Cash Trap Period, Borrower
shall deposit with Lender all Excess Cash Flow in the Cash Management Account,
which shall be held by Lender as additional security for the Loan and amounts so
held shall be hereinafter referred to as the “Excess Cash Flow Reserve Fund” and
the account to which such amounts are held shall hereinafter be referred to as
the “Excess Cash Flow Reserve Account”.

7.6.1. Release of Excess Cash Flow Reserve Funds. (a) During a Debt Yield
Trigger Period, so long as no Event of Default has occurred and is continuing
and no Bankruptcy Action of Borrower has occurred, upon written request of
Borrower, Lender shall disburse within five (5) Business Days of Borrower’s
request and no more frequently than bimonthly, Excess Cash Flow Reserve Funds
for (i) payment of any Operating Expenses (including management fees, franchise
fees and other fees, charges or costs, payable to Manager under the Management
Agreement or Franchisor under the Franchise Agreement), (ii) emergency repairs
and/or life safety issues (including any Capital Expenditures) at any Individual
Property, (iii) Capital Expenditures and Replacements and PIP Work (after
application of amounts then on deposit in the Replacements Reserve Account),
(iv) Hotel Taxes and Custodial Funds, (v) costs incurred in connection with the
purchase of any FF&E, (vi) costs incurred in connection with the purchase of any
Interest Rate Cap Agreement or Replacement Interest Rate Cap Agreement required
under the Loan Documents or the Mezzanine Loan Documents, (vii) voluntary
prepayment of the Loan in accordance with Section 2.4.1 or Section 6.4(f) hereof
or of the Mezzanine Loans (if any) in accordance with Section 2.4.1 or
Section 6.4

 

-145-



--------------------------------------------------------------------------------

of the Mezzanine Loan Agreement, (viii) legal fees arising in connection with
the Properties or the Borrower’s or Operating Lessee’s ownership and operation
of the Properties; provided that Excess Cash Flow shall not be used for legal
fees in connection with (A) the enforcement of any Borrower’s, Operating
Lessee’s or Mezzanine Borrower’s rights under the Loan Documents or the
Mezzanine Loan Documents, as applicable or (B) any defense of any enforcement by
Lender or Mezzanine Lender of its rights under the Loan Documents or Mezzanine
Loan Documents, as applicable, (ix) audit, accounting and tax expenses arising
in connection with the Properties or Borrower’s or Operating Lessee’s ownership
and operation of the Properties, including payments to LXR Luxury Resorts in an
amount not to exceed $719,700 annually for back-office accounting and actual
costs incurred by Prospect Advisors in an amount not to exceed $430,000 annually
for certain management services related to the Properties, (x) costs of
Restoration in excess of available Net Proceeds, (xi) Debt Service and Mezzanine
Debt Service, (xii) any fees and costs payable by Borrower or Mezzanine
Borrowers, including to Lender or Mezzanine Lender, subject to and in compliance
with the Loan Documents and the Mezzanine Loan Documents, (xiii) costs
associated with existing Leases or any new Leases entered into pursuant to the
terms of this Agreement, including costs related to tenant improvement
allowances, leasing commissions and Tenant-related Capital Expenditures (after
application of amounts then on deposit in the Replacement Reserve Fund),
(xiv) pro rata principal prepayments of the Loan and the Mezzanine Loans in the
amount necessary to satisfy a Debt Yield Cure (provided such prepayment is made
pro rata between the Loan and the Mezzanine Loans), (xv) reserved, (xvi) payment
of shortfalls in the required deposits into the Reserve Accounts (in each case,
to the extent required in the Loan Agreement, the Mezzanine Loan Agreements and
the Cash Management Agreement), (xvii) payments under the Ground Lease and
(xviii) such other items as reasonably approved by Lender.

(b) Any Excess Cash Flow Reserve Funds remaining on deposit in the Excess Cash
Flow Reserve Account upon the occurrence of a Cash Trap Event Cure shall be paid
(i) provided a Cash Trap Period under any Mezzanine Loan is then continuing or
any amounts are then due and payable to the related Mezzanine Lender, to such
Mezzanine Lender to be held by such Mezzanine Lender pursuant to the applicable
Mezzanine Loan Agreement for the purposes described therein (provided that in
the event that a Cash Trap Period is continuing under multiple Mezzanine Loans
or any amounts are then due and payable under multiple Mezzanine Loans, such
Excess Cash Flow Reserve Funds shall be paid to the Mezzanine Lender for the
most senior Mezzanine Loan under which a Cash Trap Period is continuing or any
amounts are then due and payable), or (ii) if no Mezzanine Loan is outstanding
or if there does not then exist a Cash Trap Period under any Mezzanine Loans and
all amounts due and payable to the Mezzanine Lenders have been paid, to
Borrower. Any Excess Cash Flow Reserve Funds remaining on deposit in the Excess
Cash Flow Reserve Account after the Debt and all amounts due to Lender have been
paid in full shall be paid (x) in the event that any Mezzanine Loan is
outstanding, provided a Cash Trap Period under such Mezzanine Loan is then
continuing or any amounts are then due and payable to the related Mezzanine
Lender, to such Mezzanine Lender to be held by such Mezzanine Lender pursuant to
the applicable Mezzanine Loan Documents (provided that in the event that a Cash
Trap Period is continuing under multiple Mezzanine Loans or any amounts are then
due and payable under multiple Mezzanine Loans, such Excess Cash Flow Reserve
Funds shall be paid to the Mezzanine Lender for the most senior Mezzanine Loan
under which a Cash Trap Period is continuing or any amounts are then due and
payable) or (y) in the event that there is no Cash Trap Period under any
Mezzanine Loan or no Mezzanine Loan is outstanding, to Borrower.

 

-146-



--------------------------------------------------------------------------------

Section 7.7. Reserve Funds, Generally. Borrower grants to Lender a first
priority perfected security interest in each of the Reserve Funds and any and
all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Subject to Priority Waterfall Payments made pursuant to Section 3.4 of the Cash
Management Agreement and Section 2.6.2(e) hereof, upon the occurrence and during
the continuance of an Event of Default, Lender may, in addition to any and all
other rights and remedies available to Lender, apply any sums then present in
any or all of the Reserve Funds to the payment of the Debt in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender. The Reserve Funds shall be held in
an Eligible Account and shall be invested only in Permitted Investments in
accordance with the terms and provisions of the Cash Management Agreement. All
interest or other earnings on the Reserve Funds shall be added to and become a
part of such Reserve Funds and shall be disbursed or applied, as applicable, in
the same manner as other monies deposited in such Reserve Fund. Borrower shall
be responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Reserve Funds credited or paid to
Borrower. Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto. Lender shall not be liable for any loss sustained on the investment of
any funds constituting the Reserve Funds, provided such Reserve Funds are held
in an Eligible Account and invested only in Permitted Investments in accordance
with the terms and provisions of the Cash Management Agreement. Borrower shall
indemnify Lender and hold Lender harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations and
reasonable, actual, out-of-pocket, costs and expenses (including litigation
costs and reasonable attorney’s fees and expenses) arising from or in any way
connected with the Reserve Funds or the performance of the obligations for which
the Reserve Funds were established except to the extent any of the foregoing
results from Agent’s or Lender’s or Servicer’s gross negligence, willful
misconduct. Borrower shall assign to Lender all rights and claims Borrower may
have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured. Notwithstanding anything to the
contrary contained herein, any amount remaining in the Reserve Funds after the
Debt has been paid in full shall be returned (x) in the event that only one
Mezzanine Loan is outstanding, to the related Mezzanine Lender to be applied in
accordance with the applicable Mezzanine Loan Agreement, (y) in the event that
more than one Mezzanine Loan is outstanding, to the most senior Mezzanine Lender
to be applied in accordance with the applicable Mezzanine Loan Agreement, or
(z) in the event that no Mezzanine Loan is outstanding, to Borrower.

 

-147-



--------------------------------------------------------------------------------

ARTICLE VIII.

DEFAULTS

Section 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if (A) any Monthly Debt Service Payment Amount is not paid on or before the
date it is due, (B) the Debt is not paid in full on the Maturity Date, (C) the
monthly deposit (if any) to the Ground Lease Reserve Account is not paid in full
on or before the date when due or (D) any other portion of the Debt (including
any deposits to the Reserve Funds) not specified in the foregoing clause (A),
(B) or (C) is not paid on or prior to the date when same is due with such
failure continuing for five (5) Business Days after Lender delivers notice
thereof to Borrower;

(ii) if any of the real property Taxes or Other Charges are not paid prior to
the date upon which such payment becomes delinquent, other than those Taxes or
Other Charges being contested by Borrower in accordance with Section 5.1.2
hereof (provided, it shall not be an Event of Default if there are sufficient
funds in the Tax and Insurance Escrow Fund to pay such Taxes prior to the date
upon which such payment becomes delinquent and Lender is required to use such
amounts for the payment of such Taxes hereunder and Servicer or Lender fails to
make such payment in accordance with the Loan Documents);

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request when required
pursuant to the applicable provisions of this Agreement;

(iv) if Borrower or any other Loan Party consummates a Transfer or otherwise
encumbers any portion of the Properties without Lender’s prior written consent
in violation of Section 5.2.10 hereof;

(v) if any representation or warranty made by Borrower or any other Loan Party
herein or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender by or
on behalf of Borrower or any other Loan Party shall have been false or
misleading in any material adverse respect as of the date the representation or
warranty was made; provided that if such untrue representation or warranty is
susceptible of being cured, Borrower and any other Loan Party shall have the
right to cure such representation or warranty within thirty (30) days of receipt
of notice from Lender;

(vi) if Borrower or any other Loan Party shall make an assignment for the
benefit of creditors;

 

-148-



--------------------------------------------------------------------------------

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
any other Loan Party or if Borrower or any other Loan Party shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or any other Loan Party, or if any proceeding for the dissolution or liquidation
of Borrower or any other Loan Party, shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or any other Loan Party, upon the same not being
discharged, stayed or dismissed within sixty (60) days;

(viii) if Borrower or any other Loan Party attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents;

(ix) if a Guarantor Bankruptcy Event occurs with respect to Guarantor, provided,
however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default and provided, further, it shall not be an
Event of Default under this Section 8.1(a)(ix) if BREP (provided BREP is not
itself subject to a Bankruptcy Action) or a Replacement Guarantor that is an
Affiliate of Borrower shall have assumed all of the liabilities and obligations
of Guarantor under the Loan Documents executed by Guarantor or executed a
Substitute Guaranty in accordance with the terms hereunder;

(x) if Borrower or any other Loan Party breaches any covenant contained in
Section 4.1.30 or Section 5.1.28 hereof, provided, however, that any such breach
shall not constitute an Event of Default (A) (i) if such breach is inadvertent
and non-recurring or (ii) if such breach is curable, if Borrower or any other
Loan Party shall promptly cure such breach within thirty (30) days after such
breach occurs, and (B) upon the written request of Lender, if Borrower or any
other Loan Party promptly delivers to Lender an Additional Insolvency Opinion or
a modification of the Insolvency Opinion, as applicable, to the effect that such
breach shall not in any way impair, negate or amend the opinions rendered in the
Insolvency Opinion, which opinion or modification and the counsel delivering
such opinion and modification shall be acceptable to Lender in its sole
discretion;

(xi) intentionally omitted;

(xii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower or any
other Loan Party shall be in default under such term, covenant or condition
after the giving of such notice or the expiration of such grace period;

(xiii) if any of the assumptions related to the Borrower or any other Loan
Party, contained in the Insolvency Opinion delivered to Lender in connection
with the Loan, or in any Additional Insolvency Opinion delivered subsequent to
the closing of the Loan, is or shall become untrue in any material respect,
provided, however, that any such breach shall not constitute an Event of Default
(A) (i) if

 

-149-



--------------------------------------------------------------------------------

such breach is inadvertent and non-recurring or (ii) if such breach is curable,
if Borrower or any other Loan Party shall promptly cure such breach within
thirty (30) days after such breach occurs, and (B) upon the written request of
Lender, if Borrower or any other Loan Party promptly delivers to Lender an
Additional Insolvency Opinion or a modification of the Insolvency Opinion, as
applicable, to the effect that such breach shall not in any way impair, negate
or amend the opinions rendered in the Insolvency Opinion, which opinion or
modification and the counsel delivering such opinion and modification shall be
acceptable to Lender in its sole discretion;

(xiv) if a material default by Borrower or any other Loan Party has occurred and
continues beyond any applicable cure period under the Management Agreement (or
any Replacement Management Agreement) and if such default permits the Manager
thereunder to terminate or cancel the Management Agreement (or any Replacement
Management Agreement), or the term of any Management Agreement (or any
Replacement Management Agreement) expires and in each case, unless Borrower or
Operating Lessee, as applicable, engages a Qualified Manager in accordance with
the terms and as required by of Section 5.1.23 within thirty (30) days’ notice
of such default (subject to the applicable cure period) or the date of such
expiration;

(xv) intentionally omitted;

(xvi) if Borrower shall fail to obtain and/or maintain the Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement, as applicable, as required
pursuant to Section 2.2.7 hereof;

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
any other Loan Party or any Individual Property, or if any other such event
shall occur or condition shall exist, if the effect of such default, event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt;

(xviii) if, without Lender’s prior written consent, (a) any Franchise Agreement
is terminated (unless within five (5) Business Days of such termination
(I) Borrower or Operating Lessee, as applicable, and a new Qualified Franchisor
enter into a Replacement Franchise Agreement in accordance with Section 5.1.23
or (II) Borrower has elected to release the applicable Individual Property
released in accordance with Section 2.5.2(k) hereof and releases the Individual
Property in accordance with the provisions thereof), (b) any Franchise Agreement
is materially amended in violation of Section 5.2.1(a) or (c) there is a
material default by Borrower or Operating Lessee under any Franchise Agreement
(including a default thereunder that results in a breach of Section 5.1.23 or
5.2.1 hereof) beyond any applicable notice or grace period that permits the
franchisor thereunder to terminate or cancel the Franchise Agreement and Lender
delivers a written notice of Event of Default in connection therewith to
Borrower or

 

-150-



--------------------------------------------------------------------------------

Operating Lessee (a “Franchise Default Election Notice”) (unless, within
forty-five (45) days after receipt of such Franchise Default Election Notice,
(I) Borrower and a new Qualified Franchisor enter into a Replacement Franchise
Agreement in accordance with Section 5.1.23) or (II) Borrower has elected to
release the applicable Individual Property released in accordance with
Section 2.5.2(k) hereof and releases the Individual Property in accordance with
the provisions thereof);

(xix) if (A) a material breach or material default by any applicable Individual
Borrower under any condition or obligation contained in the Ground Lease is not
cured within any applicable cure period provided therein, including, without
limitation, the occurrence of an event or condition that gives the lessor under
the Ground Lease a right to terminate or cancel the Ground Lease or (B) if
Borrower breaches any covenant contained in Section 5.2.11 provided, however,
that prior to declaring an Event of Default under this clause (xix), Lender
shall permit Borrower to release the Property subject to the Ground Lease
creating such default situation within forty five (45) days of receipt by the
applicable Individual Borrower or Operating Lessee of a notice from the
applicable ground lessor of such default or breach upon payment of the
applicable Release Amount and satisfaction of the conditions set forth in
Section 2.4.1 hereof and Section 2.5.2 hereof (other than Section 2.5.2(c) and
Section 2.5.2(e), subject to Borrower’s right to sell the Ground Leased Property
to an Affiliate as set forth in Section 2.5.2 hereof);

(xx) if Borrower or any other Loan Party shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement not specified
in subsections (i) to (xix) above, for ten (10) days after notice to Borrower
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower or any other Loan Party shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed ninety (90) days;

(xxi) Guarantor breaches any of the Guarantor Financial Covenants and a
Substitute Guaranty is not delivered in accordance with the terms of the
Guaranty; or

(xxii) If a Property Document Event shall occur; provided, however, that prior
to declaring an Event of Default under this clause (xxii), Lender shall permit
Borrower to release the Property to which the Property Document Event relates
within forty five (45) days of receipt of notice from Lender that a Property
Document Event has occurred upon payment of the applicable Adjusted Release

 

-151-



--------------------------------------------------------------------------------

Amount and satisfaction of the conditions set forth in Section 2.4.1 hereof and
Section 2.5.2 hereof (other than the requirement (a) to provide ten (10) days’
prior notice, (b) to pay the Adjusted Release Amount to the extent paid pursuant
to Section 2.5.2, (c) set forth in Section 2.5.2(c) (provided that Borrower
provides an Additional Insolvency Opinion addressing such transfer to an
Affiliate) or (d) set forth in Section 2.5.2(e)).

(b) During the continuance of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above), in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower or any other Loan Party and in and to all or any of
Individual Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower, any
other Loan Party and any or all of the Properties, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
Other Obligations of Borrower or Operating Lessee hereunder and under the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower and Operating Lessee hereby expressly
waive any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 8.2. Remedies. (a) Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower or any other Loan Party under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower and the other Loan Parties or at law or in equity may be exercised by
Lender at any time and from time to time, to the extent permitted by applicable
law, whether or not all or any of the Debt shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to all or any part of any Individual Property. Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents. Without limiting the generality
of the foregoing, Borrower and each other Loan Party agree that if an Event of
Default is continuing (i) Lender is not subject to any “one action” or “election
of remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Properties and each Mortgage has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt
or the Debt has been paid in full, including without limitation, any liquidation
fees, workout fees, special servicing fees and interest payable on advances made
by the Servicer with respect to delinquent debt service payments or expenses of
curing Borrower’s or any other Loan Party’s defaults under the Loan Documents or
other similar fees payable to Servicer or any special servicer in connection
therewith.

 

-152-



--------------------------------------------------------------------------------

(b) With respect to Borrower, the other Loan Parties and the Properties, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to any Individual Property for the satisfaction of any of the
Debt in any preference or priority to any other Individual Property, and Lender
may seek satisfaction out of all of the Properties, or any part thereof, in its
absolute discretion in respect of the Debt. In addition, during the continuance
of an Event of Default, (i) Lender shall have the right from time to time to
partially foreclose any Mortgage in any manner and for any amounts secured by
such Mortgage then due and payable as determined by Lender in its sole
discretion including, without limitation, in the event Borrower or any other
Loan Party defaults beyond any applicable grace period in the payment of one or
more scheduled payments of interest, (ii) Lender may foreclose one or more of
the Mortgages to recover such delinquent payments or (iii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose one or more of the Mortgages to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgages as Lender may elect. Notwithstanding one or more
partial foreclosures, the remaining Properties shall remain subject to the
Mortgages to secure payment of sums secured by the Mortgages and not previously
recovered.

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower and Operating Lessee shall
execute and deliver to Lender from time to time, promptly after the request of
Lender, a severance agreement and such other documents as Lender shall request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to Lender. Each of Borrower and
Operating Lessee hereby absolutely and irrevocably appoints Lender as its
respective true and lawful attorney, coupled with an interest, in its name and
stead to make and execute all documents necessary or desirable to effect the
aforesaid severance, each of Borrower and Operating Lessee ratifying all that
its said attorney shall do by virtue thereof; provided, however, Lender shall
not make or execute any such documents under such power until three (3) days
after notice has been given to Borrower and Operating Lessee by Lender of
Lender’s intent to exercise its rights under such power. Borrower shall be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower and
Operating Lessee only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3. Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower and any other Loan
Party pursuant to this Agreement or the other Loan Documents, or existing at law
or in equity or otherwise. Lender’s rights, powers and remedies may be pursued
singularly, concurrently or otherwise, at such time

 

-153-



--------------------------------------------------------------------------------

and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower or any other Loan Party shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or any other Loan Party or to impair any remedy, right or power
consequent thereon.

ARTICLE IX.

SPECIAL PROVISIONS

Section 9.1. Securitization.

9.1.1. Sale of Notes and Securitization. Each of Borrower and Operating Lessee
acknowledges and agrees that Lender may sell all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”). At the request of Lender and
at Borrower’s sole cost and expense, and to the extent not already provided by
Borrower or any other Loan Party under this Agreement, Borrower shall use
reasonable efforts to provide information in the possession or control of
Borrower, any other Loan Party or any of their respective Affiliates and not in
the possession of Lender or which may be reasonably required by Lender in order
to satisfy the market standards to which Lender customarily adheres or which may
be reasonably required by prospective investors, financing sources and/or the
Rating Agencies in connection with any such Securitization including, without
limitation, to:

(a) provide additional and/or updated Provided Information;

(b) review, and comment on the Disclosure Documents delivered to Borrower, which
Disclosure Documents shall be delivered for review and comment by Borrower not
less than five (5) Business Days prior to the date upon which Borrower is
otherwise required to confirm such Disclosure Documents;

(c) deliver an updated Insolvency Opinion;

(d) deliver an opinion of New York counsel with respect to due execution and
enforceability of the Loan Documents governed by New York law substantially the
same as those delivered as of the Closing Date, which opinions shall be
addressed, for purposes of reliance thereon, to each Person acquiring any
interest in the Loan in connection with any Securitization, which counsel
opinions shall be reasonably satisfactory to Lender and the Approved Rating
Agencies;

 

-154-



--------------------------------------------------------------------------------

(e) subject to Section 9.3 hereof, confirm that the representations and
warranties as set forth in the Loan Documents are true, complete and correct in
all material respects as of the closing date of the Securitization with respect
to the Property, Borrower, Operating Lessee, each other Loan Party and the Loan
Documents (except to the extent that any such representations and warranties are
and can only be made as of a specific date and the facts and circumstances upon
which such representation and warranty is based are specific solely to a certain
date in which case confirmation as to truth, completeness and correctness shall
be provided as of such specific date or to the extent such representations are
no longer true and correct as a result of subsequent events in which case
Borrower and any applicable other Loan Party shall provide an updated
representation or warranty);

(f) if requested by Lender, review the sections of the Disclosure Document
entitled “Risk Factors” (solely to the extent “Risk Factors” relate to Borrower,
Operating Lessee, Principal, Guarantor, Manager (if Manager is an Affiliated
Manager (which, for the purposes of this Section 9.1.1 shall not include Hilton
Manager or any subsidiary of Hilton Worldwide Inc.)), the Operating Lease, the
Management Agreement, the Franchise Agreement, the Mortgage Loan, the Mezzanine
Loans, the Mezzanine Borrowers, the Ground Lease, the Properties and any
litigation related to the foregoing), “Description of the Properties”,
“Description of the Mortgage,” “Description of the Mortgage Loan,” “Description
of the Interest Rate Cap Agreement,” “Description of the Borrower, the Guarantor
and Related Parties” “Description of the Ground Lease and Ground Lessor,”
“Description of the Property Manager” (if the Manager is an Affiliated Manager
(which, for the purposes of this Section 9.1.1 shall not include Hilton Manager
or any subsidiary of Hilton Worldwide Inc.)), “Description of the Operating
Lease”, “Description of the Management Agreement and Assignment and
Subordination of Management Agreement”, “Description of the Mezzanine Loans”,
“Description of the Franchise Agreements,” “Description of the Mezzanine
Borrowers,” “Use of Proceeds,” and “Annex E – Representations and Warranties of
the Borrowers” (or sections similarly titled or covering similar subject
matters);

(g) execute such amendments to the Loan Documents as may be reasonably necessary
to reflect structural changes to the Loan that are requested in writing from
Lender, from time to time, prior to a Securitization; provided that any such
amendments (i) shall not increase (x) any monetary obligation of Borrower,
Operating Lessee, Principal or Guarantor, or (y) any other obligation or
liability of Borrower or Operating Lessee under the Loan Documents in any
material respect or (z) any other obligation or liability of Guarantor in any
respect, (ii) shall not change the weighted average spread of the Loan in place
immediately prior to such amendment (except following and during the continuance
of an Event of Default or any prepayment of the Loan pursuant to Section 2.4.2
hereof or to the extent that the application of a prepayment of the Loan
pursuant to Section 2.4.1 results in “rate creep”, provided that in no event
shall the prepayment of the Free Prepayment Amount change the weighted average
coupon of the Loan), (iii) shall not affect the aggregate amortization of the
Loan, (iv) shall not change the dates of the Interest Period, the Maturity Date
or the Payment Date, (v) shall not affect the time periods during which Borrower
is permitted to perform any obligations under the Loan Documents, (v) shall not
decrease any of Borrower’s, Operating Lessee’s, Principal’s or Guarantor’s
rights or remedies under the Loan Documents in any respect and (vi) any such
amendments shall be in substantially the same form as the Loan Agreement; and

 

-155-



--------------------------------------------------------------------------------

(h) if reasonably requested by Lender, Borrower and Operating Lessee shall
provide Lender, within a reasonable period of time following Lender’s request,
with any financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation AB under the Securities Act of 1933, as amended (the “Securities
Act”), or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or any amendment, modification or replacement thereto or other legal
requirements in connection with any Disclosure Documents or any filing pursuant
to the Exchange Act in connection with the Securitization or as shall otherwise
be reasonably requested by Lender.

9.1.2. Loan Components; Mezzanine Loans. (a) Each of Borrower and Operating
Lessee covenants and agrees that prior to a Securitization of the Loan, upon
Lender’s request Borrower shall (i) deliver one or more new notes to replace the
original note or modify the original note and other loan documents, as
reasonably required, to reflect additional components of the Loan or allocate
spread or principal among any new or existing components in Lender’s sole
discretion, provided, (1) such new or modified note shall at all times have the
same weighted average spread of the original Note (except following an Event of
Default or any prepayment of the Loan pursuant to Sections 2.4.1 or 2.4.2
hereof, provided that in no event shall the prepayment of the Free Prepayment
Amount change the weighted average coupon of the Loan) and (2) no amortization
of principal of the Loan will be required and (ii) modify the Cash Management
Agreement to reflect such new components; and further provided, that none of the
foregoing actions shall have a material adverse effect on Borrower or affect any
of the rights or obligations of Borrower and Operating Lessee under the Loan
Documents in any materially adverse respect. Notwithstanding anything to the
contrary contained herein, no reallocation or creation of new components
pursuant to this Section 9.1.2, shall (i) reduce the Free Prepayment Amount,
(ii) reduce the percentage of the Loan permitted to be voluntarily prepaid
without a Spread Maintenance Payment prior to the applicable Spread Maintenance
End Date or (iii) result in a Spread Maintenance Payment that would not
otherwise have been due as of the Closing Date based upon the definition of
Spread Maintenance Payment.

(b) Each of Borrower, Operating Lessee and the other Loan Parties covenants and
agrees that after the Closing Date, but prior to a Securitization of the Loan,
Lender shall have the right to establish different interest rates and to
reallocate the principal balances of the Loan and the Mezzanine Loans amongst
each other; provided, that (i) in no event shall the weighted average spread of
the Loan and the Mezzanine Loans following any such reallocation or modification
change from the initial weighted average spread in effect immediately preceding
such reallocation or modification (except in connection with a prepayment of the
Loan in accordance with Sections 2.4.1 or 2.4.2 hereof (provided that in no
event shall the prepayment of the Free Prepayment Amount change the weighted
average coupon of the Loan), a Mezzanine Prepayment Event or following an Event
of Default or a Mezzanine Loan Default and provided that if at any time there is
one or more mezzanine loans, any voluntary prepayment shall be applied pro rata
amongst the mezzanine loans) and (ii) no such modification shall materially and
adversely affect Borrower, Operating Lessee and Mezzanine Borrower’s rights to
prepay all or any portion of the Loan or the Mezzanine Loans.

 

-156-



--------------------------------------------------------------------------------

(c) Each of Borrower, Operating Lessee and the other Loan Parties shall execute
and deliver such documents as shall reasonably be required by Lender in
connection with this Section 9.1.2, all in form and substance reasonably
satisfactory to Lender and the Rating Agencies within ten (10) days following
such request by Lender. It shall be an Event of Default under this Agreement,
the Note, the Mortgages and the other Loan Documents if Borrower fails to
promptly comply with any of the terms, covenants or conditions of this
Section 9.1.2. Notwithstanding anything to the contrary herein, all reasonable
costs and expenses incurred by Borrower and/or Lender in connection with this
Section 9.1.2 (including, without limitation, any documentary stamp taxes,
intangible taxes and other recording taxes) shall be paid in accordance with
Section 9.1.4 hereof. In no event shall any amendment or new loan documents
required pursuant to this Section 9.1 modify or amend the aggregate amount of
the Release Amount and the Release Amount (as defined in each Mezzanine Loan
Agreement) for each Individual Property.

(d) Each of Borrower, Operating Lessee and the other Loan Parties covenants and
agrees that after the Closing Date Lender shall have the right, subject to the
last sentence of this Section 9.1.2(d), to create one or more additional
mezzanine loans (each, a “New Mezzanine Loans”), to establish different interest
rates and to reallocate the amortization, interest rate and principal balances
of each of the Loan, and any New Mezzanine Loans(s) amongst each other and to
require the payment of the Loan, and any New Mezzanine Loans(s) in such order of
priority as may be designated by Lender; provided, that (1) the Loan and any New
Mezzanine Loans(s) shall at all times have the same weighted average spread of
the Loan on the Closing Date (except in connection with a prepayment of the Loan
in accordance with Sections 2.4.1 or 2.4.2 hereof (but in no event shall the
application of the Free Prepayment Amount change the weighted average coupon of
the Loan), a Mezzanine Prepayment Event or following an Event of Default or a
Mezzanine Loan Default and provided that any voluntary prepayments (other than
any voluntary prepayments made to cure a Cash Trap Event, which shall be applied
pro rata among the Loan and any mezzanine loan then outstanding) may be applied,
at Borrower’s option, to the most junior mezzanine loan then outstanding without
a corresponding prepayment of the Loan or any senior mezzanine loan), (2) no
such reallocation shall modify the aggregate amortization of principal of the
Loan and the Mezzanine Loans and (3) upon the creation of such New Mezzanine
Loans, only the most junior mezzanine lender shall have the right to approve the
Annual Budget during a Debt Yield Trigger Period under Section 5.1.11(d), to
approve alterations in excess of $15,000,000 as set forth under Section 5.1.22,
to approve the Annual Budget and any operating budgets pursuant to
Section 5.1.11 and to approve determinations relating to the property level
matters, consents and approvals (or deemed approvals), including approvals of
easements, SNDAs and REAs and an entity’s qualification as a Qualified
Transferee in connection with an assumption of the Loan and any Mezzanine Loan
but not any ground lease matters. Borrower and Operating Lessee shall execute
and deliver such documents as shall reasonably be required by Lender as promptly
as possible under the circumstances in connection with this Section 9.1.2(d),
all in form and substance reasonably satisfactory to Lender and the Approved
Rating Agencies, including, without limitation, a promissory note and loan
documents necessary to evidence such New Mezzanine Loans, and Borrower,
Operating Lessee and the other Loan Parties shall execute such amendments to the
Loan Documents and the Mezzanine Loan Documents as are necessary in connection
with the creation of such New Mezzanine Loans, including to provide that
(a) only the most junior mezzanine lender shall have the right to approve the
Annual Budget during a Debt Yield Trigger

 

-157-



--------------------------------------------------------------------------------

Period under Section 5.1.11(d) and (b) to provide that only the most junior
mezzanine lender shall have the right to approve alterations in excess of
$15,000,000 as set forth under Section 5.1.22 and the Annual Budget and any
operating budgets pursuant to Section 5.1.11 (collectively, the “Mezzanine
Modifications”); provided, that no such amendments or other documents shall
modify any provisions of the Loan Documents or the Mezzanine Loan Documents
other than to effectuate such reallocation, to incorporate the Mezzanine
Modifications and as otherwise necessary to accurately reflect such New
Mezzanine Loans. If Borrower shall cause the formation of one or more special
purpose, bankruptcy remote entities as required by Lender in order to serve as
the borrower under any New Mezzanine Loans or, if available, utilize an
upper-tier special purpose vehicle in its structure as such borrower (each, a
“New Mezzanine Borrower” and collectively, “New Mezzanine Borrowers”), the
applicable organizational documents of Borrower, Operating Lessee, the other
Loan Parties and Mezzanine Borrowers shall be amended and modified as necessary
or required in the formation of any New Mezzanine Borrowers, but subject to the
other terms of this Section 9.1.2(d). Further, in connection with any New
Mezzanine Loans, Borrower, Operating Lessee and each other Loan Party shall, at
Borrower’s sole cost and expense, deliver to Lender opinions of legal counsel
with respect to due execution, authority and enforceability of the New Mezzanine
Loans and the Loan Documents and the New Mezzanine Loan Documents, as amended,
in substantially the same form as the opinion delivered on the Closing Date, and
an updated Insolvency Opinion for the Loan delivered on the Closing Date and a
substantive non-consolidation opinion with respect to any New Mezzanine Loans,
each as reasonably acceptable to Lender and/or the Approved Rating Agencies.
Notwithstanding the foregoing, (i) in no event shall there be more than two
(2) New Mezzanine Loans, in the aggregate and (ii) no New Mezzanine Loans shall
have an initial principal balance that is less than Twenty Five Million and
No/100 Dollars ($25,000,000.00).

(e) Borrower covenants and agrees that any such reallocation described in this
Section 9.1.2 will be conducted in compliance with the representations and
warranties regarding separateness set forth in Sections 4.1.30 and 5.1.28(a)
hereof. Borrower will reflect such reallocation on its books and records as a
contribution from the applicable Mezzanine Borrower to Borrower or a
distribution from Borrower to its member, as applicable.

9.1.3. Uncross of Properties. Borrower agrees that at any time Lender shall have
the unilateral right to elect to uncross any of the Properties (the “Affected
Property”). In furtherance thereof, Lender shall have the right to (i) sever or
divide the Note and the other Loan Documents in order to allocate to such
Affected Property the applicable Release Amount evidenced by a new note and
secured by such other loan documents (collectively, the “New Note”) having a
principal amount equal to the Release Amount applicable to such Affected
Property, (ii) segregate the applicable portion of each of the Reserve Funds
relating to the Affected Property, (iii) release any cross-default and/or
cross-collateralization provisions applicable to such Affected Property and
(iv) take such additional action consistent therewith; provided, that (A) such
New Note secured by such Affected Property, together with the Loan Documents
secured by the remaining Properties, shall not (1) modify (w) the initial
weighted average interest rate payable under the Note, (x) the stated maturity
of the Note, (y) the aggregate amortization of principal of the Note, (z) any
other material economic term of the Loan, as any existed prior to the creation
of the New Note and splitting of the Loan or (2) decrease the time periods
during which the Borrower, Operating Lessee, Principal or Guarantor is

 

-158-



--------------------------------------------------------------------------------

permitted to perform its obligations under the Loan Documents, and (B) the New
Note shall be in substantially the same form as the Loan Documents. In
connection with the transfer of any such Affected Property as provided for in
this Section 9.1.3, the Loan shall be reduced by an amount equal to amount of
the Release Amount applicable to such Affected Property and the new loan secured
by such Affected Property and evidenced by the New Note shall be in an amount
equal to such Release Amount. Subsequent to the release of the Affected Property
from the lien of the Loan pursuant to this Section 9.1.3, the balances of the
components of the Loan shall be the same as they would have been had a
prepayment occurred in an amount equal to the Release Amount of the Affected
Property. At the request of Lender, Borrower shall otherwise cooperate with
Lender’s reasonable requests in Lender’s attempt to satisfy the requirements
necessary in order for Lender to obtain written confirmation from the Approved
Rating Agencies that such transfer of the Affected Property from the
Securitization and splitting of the Loan shall not cause a downgrade, withdrawal
or qualification of the then current ratings of the Securities or any class
thereof, which requirements shall include, without limitation: (A) delivery of
evidence that would be reasonably satisfactory to a prudent lender that the
single purpose nature and bankruptcy remoteness of the Borrowers owning
Properties and Operating Lessee operating the applicable Properties other than
the Affected Property following such release have not been adversely affected
and are in accordance with the terms and provisions of this Agreement (which
evidence may include a “bring-down” of the Insolvency Opinion); and (B) if the
same would be required by a prudent lender in such circumstances, an opinion of
counsel that the release of the Affected Property will not be a “significant
modification” of this Loan within the meaning of Section 1.1001-3 of the
regulations of the United States Department of the Treasury, nor cause a
Securitization Vehicle to fail to qualify as a REMIC Trust or Grantor Trust or a
tax to be imposed on a Securitization Vehicle. All reasonable costs and expenses
incurred by Borrower or Lender in connection with this Section 9.1.3 (including,
without limitation, any documentary stamp taxes, intangible taxes, other
recording taxes and any costs and expenses incurred by Borrower in connection
with the transfer of the Affected Property to a Special Purpose Entity and the
maintenance and operation of such Special Purpose Entity) shall be paid in
accordance with Section 9.1.4 below.

9.1.4. Securitization Costs. Notwithstanding anything to the contrary in any of
the Loan Documents, (i) all costs and expenses incurred by Borrower, any other
Loan Party and Guarantor in connection with Borrower, any other Loan Party or
Guarantor complying with the requests made under Section 9.1 (including, without
limitation, the fees and expenses of the Rating Agencies) shall be paid by
Borrower; and (ii) all costs and expenses (including, without limitation, the
fees and expenses of the Rating Agencies, printing fees and costs, accountant’s
fees, attorneys’ fees and other third party costs and expenses) incurred by
Lender and any loan sellers, issuers, underwriters, placement agents, initial
purchasers of (A) Securities issued in connection with a Securitization and any
other applicable party to such Securitization in connection with a
Securitization and (B) any New Mezzanine Loans shall be paid by Borrower (such
costs and expenses set forth in clauses (i) and (ii) above, collectively,
“Securitization Costs”), provided, that Borrower shall only be required to pay
the Securitization Costs incurred in connection with a Securitization of the
Loan or a New Mezzanine Loan sponsored or created by the Originating Lenders. In
the event Lender (other than the Originating Lenders) implements a
Securitization or New Mezzanine Loan, all Securitization Costs shall be paid by
Lender.

 

-159-



--------------------------------------------------------------------------------

Section 9.2. Securitization Indemnification. (a) Each of Borrower, Operating
Lessee and each other Loan Party understands that certain of the Provided
Information may be included in Disclosure Documents in connection with the
Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act, or the Exchange Act or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that any Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower, Operating Lessee and each
other Loan Party will cooperate with the holder of the Note in updating the
Covered Disclosure Information by providing all current information necessary to
keep the Covered Disclosure Information accurate and complete in all material
respects.

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (A) certifying that (i) the
Indemnifying Persons have, at Lender’s request in connection with each
Securitization, reviewed the sections of the Disclosure Documents entitled
“Summary of Offering Circular” and “Risk Factors” (solely to the extent “Summary
of Offering Circular” and “Risk Factors” relate to Borrower, Operating Lessee,
Principal, Guarantor, Manager (if Manager is an Affiliated Manager (which, for
the purposes of this Section 9.2 shall not include Hilton Manager or any
subsidiary of Hilton Worldwide Inc.)), the Operating Lease, the Management
Agreement, the Franchise Agreement, the Mortgage Loan, the Mezzanine Loans, the
Mezzanine Borrowers and the Properties), “Description of the Properties,”
“Description of the Mortgage,” “Description of the Mortgage Loan,” “Description
of the Interest Rate Cap Agreement”, “Description of the Borrower, Guarantor and
Related Parties,” “Description of the Ground Lease and Name of the Ground
Lessor”, “Description of the Property Manager” (if Manager is an Affiliated
Manager (which, for the purposes of this Section 9.2 shall not include Hilton
Manager or any subsidiary of Hilton Worldwide Inc.)), “Description of the
Operating Lease”, “Description of the Management Agreement and Assignment and
Subordination of Management Agreement”, “Description of the Mezzanine Loans,”
“Description of the Franchise Agreements,” “Description of the Mezzanine
Borrowers,” “Use of Proceeds,” and “Annex E – Representations and Warranties of
the Borrowers” (collectively with the Provided Information, the “Covered
Disclosure Information”) and (ii) the Covered Disclosure Information does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) jointly and
severally indemnifying Lender, any Affiliate of Lender that has filed any
registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Indemnified Persons”), for
any losses, claims, damages, liabilities, costs or expenses (including without
limitation reasonable legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”) to which any such Indemnified

 

-160-



--------------------------------------------------------------------------------

Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse each Indemnified Person for any reasonable legal or other expenses
incurred by such Indemnified Person, as they are incurred, in connection with
investigating or defending the Liabilities. This indemnity agreement will be in
addition to any liability which Indemnifying Persons may otherwise have.
Moreover, the indemnification and reimbursement obligations provided for in
clauses (B) and (C) above shall be effective, valid and binding obligations of
Indemnifying Persons, whether or not an indemnification agreement described in
clause (A) above is provided.

(c) In connection with Exchange Act Filings, the Indemnifying Persons jointly
and severally agree to indemnify (i) the Indemnified Persons for Liabilities to
which any such Indemnified Person may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact in the Covered Disclosure Information, or the omission or
alleged omission to state in the Covered Disclosure Information a material fact
required to be stated therein or necessary in order to make the statements in
the Covered Disclosure Information, in light of the circumstances under which
they were made, not misleading and (ii) reimburse each Indemnified Person for
any legal or other out-of-pocket expenses incurred by such Indemnified Persons,
as they are incurred, in connection with defending or investigating the
Liabilities.

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
such Indemnifying Person shall not relieve it from any liability which it may
have to an Indemnified Person otherwise than under the provisions of this
Section 9.2. If any such claim or action shall be brought against an Indemnified
Person, and it shall notify any Indemnifying Person thereof, such Indemnifying
Person shall be entitled to participate therein and, to the extent that it
wishes, assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from any Indemnifying Person to the Indemnified
Person of its election to assume the defense of such claim or action, such
Indemnifying Person shall not be liable to the Indemnified Person for any legal
or other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both an Indemnifying
Person, on the one hand, and one or more Indemnified Persons on the other hand,
and an Indemnified Person shall have reasonably concluded that there are any
legal defenses available to it and/or other Indemnified Persons that are
different or in addition to those available to the Indemnifying Person, the
Indemnified Person or Persons shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Person or Persons. The Indemnified Person
shall instruct its counsel to maintain

 

-161-



--------------------------------------------------------------------------------

reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one
(1) such separate counsel and local counsel unless such Indemnified Person shall
have reasonably concluded that there may be legal defenses available to it that
are different from or additional to those available to another Indemnified
Person.

(e) Without the prior written consent of Lender or its designee (which consent
shall not be unreasonably withheld or delayed), no Indemnifying Person shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless (i) the
Indemnifying Person shall have given the Indemnified Persons reasonable prior
written notice thereof and shall have obtained an unconditional release of each
Indemnified Person hereunder from all liability arising out of such claim,
action, suit or proceedings and (ii) such settlement, compromise or judgment
does not include a statement as to, or admission of, fault, culpability or a
failure to act by or on behalf of any Indemnified Person. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld or delayed).

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees actually received by
the Indemnified Persons in connection with the closing of the Loan and
Securitization.

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

-162-



--------------------------------------------------------------------------------

(h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

(i) Notwithstanding anything to the contrary contained herein, Borrower and the
other Loan Parties shall have no obligation to act as depositor with respect to
the Loan or an issuer or registrant with respect to the Securities issued in any
Securitization.

Section 9.3.Exculpation. (a) Subject to the qualifications set forth in this
Section 9.3, Lender shall not enforce the liability and obligation of Borrower
or any other Loan Party to perform and observe the obligations contained in the
Note, this Agreement, the Mortgages or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower or any
other Loan Party, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Mortgages and the other Loan Documents, or in the Properties, the Rents, or
any other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower and any other Loan
Party only to the extent of Borrower’s and any other Loan Party’s interest in
the Properties, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgages and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower or any other Loan Party in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgages or the other Loan Documents. The provisions of this
Section shall not, however, (i) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (ii) impair
the right of Lender to name Borrower or any other Loan Party as a party
defendant in any action or suit for foreclosure and sale under any of the
Mortgages; (iii) affect the validity or enforceability of or any guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of any assignment of leases contained in
the Mortgage; or (vi) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower or any other Loan Party in order to fully
realize the security granted by each of the Mortgages or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against all of the Properties.

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to enforce the liability and obligation of Borrower
and the other Loan Parties, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation to the extent
actually incurred by Lender (including reasonable attorneys’ fees and costs
reasonably incurred by Lender) arising out of or incurred in connection with the
following actions or omissions:

 

-163-



--------------------------------------------------------------------------------

(i) fraud or material and willful misrepresentation by Borrower, any other Loan
Party, Guarantor, or any Affiliate of Borrower, any other Loan Party or
Guarantor Controlled by BREP or Guarantor in connection with the Loan;

(ii) willful misconduct by Borrower, any other Loan Party, Guarantor, or any
Affiliate of Borrower, any other Loan Party or Guarantor Controlled by BREP or
Guarantor, that results in physical damage or waste to any Property;

(iii) the removal or disposal by, or on behalf, of Borrower, any other Loan
Party, Guarantor, or any Affiliate of Borrower, any other Loan Party or
Guarantor Controlled by BREP or Guarantor, or any portion of any Property during
the continuance of an Event of Default;

(iv) the misappropriation or conversion by any Individual Borrower, any other
Loan Party, Guarantor or any Affiliate of such Individual Borrower, any other
Loan Party or Guarantor Controlled by BREP or Guarantor of (A) any Insurance
Proceeds paid by reason of a Casualty, (B) any Awards received in connection
with a Condemnation of all or a portion of any Individual Property, (C) any
Rents during the continuance of an Event of Default, or (D) any Rents paid more
than one month in advance;

(v) a material breach of any covenant set forth in Section 5.1.28(a), (b) or
(c) hereof;

(vi) if Borrower fails to obtain Lender’s prior written consent to any financing
or other voluntary Lien encumbering any Individual Property, if such consent is
required in accordance with the applicable provisions of the Loan Documents;

(vii) any voluntary termination, or any voluntary, material modification of the
Ground Lease by Borrower without Lender’s prior written consent other than as
expressly permitted under the Loan Agreement; provided, that the liability with
respect to this Section 9.3(b)(vii) shall not exceed the Amortized Release
Amount of the Ground Leased Property; or

(viii) if Borrower or any other Loan Party fails to obtain Lender’s prior
written consent to any Sale or Pledge of the Property or a Transfer of the
ownership interests in Borrower or the other Loan Parties, in each case, to the
extent required by Section 5.2.10 hereof, and in each case, excluding Permitted
Transfers, Permitted Encumbrances and any other Lien expressly permitted under
the Loan Documents. For the avoidance of doubt, a Transfer resulting from the
exercise of Lender’s rights under the Loan Documents, any Mezzanine Lender’s
rights under the applicable Mezzanine Loan Documents or the consummation of any
remedial or enforcement action by the Lender or any holder of any Mezzanine Loan
of the collateral for the Loan or the applicable Mezzanine Loan, including,
without limitation, any foreclosure, deed-in-lieu or assignment in lieu of
foreclosure and the exercise of any rights of Lender or any Mezzanine Lender

 

-164-



--------------------------------------------------------------------------------

under the Mortgages or any Pledge Agreement, including, without limitation, any
right to vote any pledged securities or any right to replace officers and
directors of any Person (collectively, a “Foreclosure”), shall not be a Transfer
in violation of Section 5.2.10 hereof.

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (i) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim against Borrower for the full
amount of the Debt secured by the Mortgages or to require that all collateral
shall continue to secure all of the Debt owing to Lender in accordance with the
Loan Documents, and (ii) the Debt shall be fully recourse to Borrower in the
event of: (A) any Individual Borrower, Operating Lessee or Principal filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (B) the filing of an involuntary petition by any
Person against any Individual Borrower, Operating Lessee or Principal under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law in
which any Individual Borrower, Operating Lessee, Principal or Guarantor or any
Affiliate of Borrower, Operating Lessee, Principal or Guarantor Controlled by
BREP or Guarantor colludes with, or otherwise assists, such Person, or solicits
or causes to be solicited petitioning creditors for any involuntary petition
against any Individual Borrower, Principal or Operating Lessee; (C) any
Individual Borrower, Operating Lessee, Principal or Guarantor or any Affiliate
of Borrower, Operating Lessee, Principal or Guarantor Controlled by BREP or
Guarantor filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against any Individual Borrower, Operating
Lessee or Principal, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; or (D) any Individual Borrower,
Operating Lessee or Principal, consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for any Individual Borrower, Principal or Operating Lessee, or any portion of
the Properties; or (E) any Mortgage or other Loan Document being deemed a
fraudulent conveyance or preference or otherwise being deemed void pursuant to
any principles limiting the rights of creditors, whether such claims, demands or
assertions are made under the Bankruptcy Code, including, without limitation,
under Sections 544, 547 or 548 thereof, or under any applicable state fraudulent
conveyance statues or similar laws.

(d) Notwithstanding anything to the contrary contained herein, for purposes of
this Section 9.3, Hilton Manager and any subsidiary of Hilton Worldwide Inc.
shall not be considered an Affiliate of Borrower, Operating Lessee, Principal or
Guarantor.

Section 9.4. Matters Concerning Manager.

(a) If (a) other than with respect to the Brand Managed Properties, an Event of
Default hereunder has occurred and remains uncured, (b) Manager shall become
subject to a Bankruptcy Action or (c) with respect to the Brand Managed
Properties, if during the continuance of an Event of Default, Borrower or
Operating Lessee, as applicable, has the right to terminate any Brand Manager,
as applicable as a result of such Brand Manager’s default under the applicable
Management Agreement beyond any applicable grace and cure period, Borrower or
Operating Lessee, as applicable, shall, in each case, at the request of Lender,
exercise its contractual rights under the Management Agreement to terminate the
Management Agreement

 

-165-



--------------------------------------------------------------------------------

and replace the Manager with a Qualified Manager pursuant to a Replacement
Management Agreement, it being understood and agreed that the management fee for
such Qualified Manager shall not exceed then prevailing market rates; provided
that with respect to clause (a) above, such termination shall be upon not less
than thirty (30) days’ notice (unless the Manager is an Affiliate of Borrower,
in which case such notice shall not be required).

Notwithstanding anything to the contrary contained herein, for purposes of this
Section 9.4, Hilton Manager and any subsidiary of Hilton Worldwide Inc. shall
not be considered an Affiliate of Borrower, Operating Lessee, Principal or
Guarantor.

Section 9.5. Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as servicer
(“Servicer”) selected by Lender and Lender may delegate all or any portion of
its responsibilities under this Agreement and the other Loan Documents to
Servicer pursuant to a pooling and servicing agreement, special servicing
agreement or other agreement providing for the servicing of one or more mortgage
loans (collectively, the “Servicing Agreement”) between Lender and Servicer.
Borrower shall be responsible for any reasonable set-up fees or any other
initial costs relating to or arising under the Servicing Agreement but neither
Borrower nor any other Loan Party shall be responsible for payment of the
regular monthly master servicing fee or trustee fee due to Servicer or the
trustee under the Servicing Agreement or any fees or expenses required to be
borne by Servicer. Notwithstanding the foregoing, Borrower shall promptly
reimburse Lender on demand for the following: all actual out-of-pocket
reasonable costs and expenses, liquidation fees, workout fees, special servicing
fees, operating advisor fees, certificate administrator fees or any other
similar fees and to the extent charges pursuant to Section 2.3.4 hereof and
interest at the Default Rate actually paid by Borrower is insufficient to pay
for same, interest payable on advances made by the Servicer or the trustee with
respect to (a) delinquent Debt Service payments or expenses of curing Borrower’s
or any other Loan Party’s defaults under the Loan Documents, payable by Lender
to Servicer or a trustee and provided for under the Servicing Agreement or
actual out-of-pocket reasonable expenses paid by Servicer or a trustee in
respect of the protection and preservation of the Properties (including, without
limitation, payments of Taxes and Insurance Premiums), (b) as a result of an
Event of Default under the Loan or the Loan becoming specially serviced, an
enforcement, refinancing or restructuring of the credit arrangements provided
under this Agreement in the nature of a “work-out” of the Loan Documents or of
any insolvency or bankruptcy proceeding of any Borrower or (c) the costs of all
property inspections and/or appraisals of the Properties (or any updates to any
existing inspection or appraisal) that Servicer may be required to obtain (other
than the cost of regular annual inspections required to be borne by Servicer
under the Servicing Agreement), such appraisals (or updates to existing
appraisals) not to be required unless an Event of Default is continuing under
the Loan or the Loan is specially serviced. Additionally, Borrower shall pay the
customary and reasonable servicing fees in connection with any special requests
made by Borrower, any other Loan Party or Guarantor during the term of the Loan
including, without limitation, in connection with a prepayment, assumption or
modification of the Loan. Lender shall grant or deny with a reasonable
explanation any consent required hereunder within fifteen (15) day period (or
such shorter period as provided in this Agreement) after the receipt of the
applicable request and all documents in connection therewith. In the event that
Lender fails to respond within said fifteen (15) day

 

-166-



--------------------------------------------------------------------------------

period (or such shorter period as provided in this Agreement), such failure
shall be deemed to be the consent and approval of Lender if (A) Borrower has
delivered to Lender the applicable documents, with the notation “IMMEDIATE
RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN FIFTEEN
(15) DAYS (OR SUCH SHORTER PERIOD AS PROVIDE IN THIS AGREEMENT) FROM RECEIPT
SHALL BE DEEMED TO BE LENDER’S APPROVAL” prominently displayed in bold, all caps
and fourteen (14) point or larger font in the transmittal letter requesting
approval and (B) Lender does not approve or reject (with a reasonable
explanation) the applicable request within fifteen (15) days (or such shorter
period as provided in this Agreement) from the date Lender receives such request
as evidenced by a certified mail return receipt or confirmation by a reputable
national overnight delivery service that the same has been delivered.

Section 9.6. Matters Concerning Franchisor.

(a) If (a) an Event of Default has occurred and is continuing, and if the
Franchisor is not an Affiliate of Borrower, solely to the extent permitted
pursuant to the Franchise Agreement or the applicable comfort letter or
(b) Franchisor shall become subject to a Bankruptcy Action, Borrower or
Operating Lessee, as applicable, shall, at the request of Lender, terminate the
Franchise Agreement and replace the Franchisor with a Qualified Franchisor
pursuant to a Replacement Franchise Agreement; provided that with respect to
clause (a) above, such termination shall be after thirty (30) days’ prior
written notice if Franchisor is an Affiliate of Borrower. At all times when
Operating Lessee is the party to any Franchise Agreement, Borrower shall cause
Operating Lessee to comply with the terms of this Section 9.6 with respect to
such Franchise Agreement. For purposes of this Section 9.6, Hilton Worldwide,
Inc. (together with its successors) or any subsidiary thereof shall not be
deemed an Affiliate of Borrower or Guarantor.

Section 9.7. Register. (a) The Servicer, or if no Servicer has been engaged,
Lender, as non-fiduciary agent of Borrower, shall maintain a record that
identifies each owner (including successors and assignees) of an interest in the
Loan, including the name and address of the owner, and each owner’s rights to
principal and stated interest (the “Register”), and shall record all transfers
of an interest in the Loan, including each assignment, in the Register.
Transfers of interests in the Loan (including assignments) shall be subject to
the applicable conditions set forth in the Loan Documents with respect thereto
and Servicer will update the Register to reflect the transfer. Furthermore, each
Lender that sells a participation shall, acting solely for this purpose as agent
of Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts and stated interest of each participant’s
interest (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest) except to the extent that such disclosure is necessary
to establish that such obligation is in registered form under
Section 5f.103-1(c) of the U.S. Department of Treasury regulations. The entries
in the Register and Participant Register shall be conclusive absent manifest
error. The Borrower, the Lenders and the Servicer shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, and the Borrower, the

 

-167-



--------------------------------------------------------------------------------

Lenders and the Servicer shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement. Failure to make any such
recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan. Borrower and Lender acknowledge
that the Notes are in registered form and may not be transferred except by
register.

(b) Borrower agrees that each participant pursuant to Section 9.1.1(a) shall be
entitled to the benefits of Section 2.2.3(f) and (h) and Section 2.7 (subject to
the requirements and limitations therein, including the requirements under
Section 2.7(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such participant (A) agrees to be subject to the provisions of
Section 2.7(h) as if it were an assignee hereunder; and (B) shall not be
entitled to receive any greater payment under Section 2.2.3(f) or Section 2.7,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in a requirement of law or in the interpretation
or application thereof, or compliance by such participant or the participating
Lender with any request or directive (whether or not having the force of law)
issued from any central bank or other Governmental Authority, in each case after
the participant acquired the applicable participation.

ARTICLE X.

MISCELLANEOUS

Section 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower or any other Loan Party, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3. Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER AND THE OTHER
LOAN PARTIES IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,

 

-168-



--------------------------------------------------------------------------------

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH OF BORROWER AND THE OTHER LOAN PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER OR THE OTHER
LOAN PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW AND EACH OF BORROWER AND THE OTHER LOAN PARTIES
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF
BORROWER AND THE OTHER LOAN PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH OF
BORROWER AND THE OTHER LOAN PARTIES DOES HEREBY DESIGNATE AND APPOINT:

BRE Select Hotels Properties LLC

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO

 

-169-



--------------------------------------------------------------------------------

BORROWER AND THE OTHER LOAN PARTIES IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER AND THE OTHER
LOAN PARTIES IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
EACH OF BORROWER AND THE OTHER LOAN PARTIES (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or any other Loan Party therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower or such other Loan Party to any other or future notice or
demand in the same, similar or other circumstances.

Section 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

-170-



--------------------------------------------------------------------------------

If to Lender:

[Lender Notice Addresses]

If to Borrower and/or Operating Lessee:

[Borrower/Operating Lessee Notice Addresses]

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a machine
generated confirmation of successful transmission.

Each Individual Borrower hereby appoints BRE Select Hotels Properties LLC (the
“Representative Borrower”) to serve as agent on behalf of all Individual
Borrowers to receive any notices required to be delivered to any or all of
Individual Borrowers hereunder or under the other Loan Documents and to be the
sole party authorized to deliver notices on behalf of the Individual Borrowers
hereunder. Any notice delivered to the Representative Borrower shall be deemed
to have been delivered to all Individual Borrowers, and any notice received from
the Representative Borrower shall be deemed to have been received from all
Individual Borrowers. The Individual Borrowers shall be entitled from time to
time to appoint a replacement Representative Borrower by written notice
delivered to Lender and signed by both the new Representative Borrower and the
Representative Borrower being so replaced.

Section 10.7. Trial by Jury. EACH OF LENDER, BORROWER AND THE OTHER LOAN PARTIES
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER, BORROWER
AND THE OTHER LOAN PARTIES, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER, BORROWER AND THE OTHER LOAN PARTIES ARE EACH HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY LENDER, BORROWER AND THE OTHER LOAN PARTIES.

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

-171-



--------------------------------------------------------------------------------

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower and any other
Loan Party to any portion of the obligations of Borrower and such other Loan
Parties hereunder in accordance with the Loan Documents. To the extent Borrower
or any other Loan Party makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

Section 10.11. Waiver of Notice. Neither Borrower nor any other Loan Party shall
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower or any other Loan Party and except with respect to matters for which
Borrower and the other Loan Parties are not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Each of Borrower and the
other Loan Parties hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower and the other Loan Parties.

Section 10.12. Remedies of Borrower, Operating Lessee and the Other Loan
Parties. In the event that a claim or adjudication is made that Lender or its
agents have acted unreasonably or unreasonably delayed acting in any case where
by law or under this Agreement or the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly, each
of Borrower and the other Loan Parties agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s and such other Loan
Party’s sole remedy shall be limited to commencing an action seeking injunctive
relief or declaratory judgment. The parties hereto agree that any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.

Section 10.13. Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower and
the other Loan Parties (including, without limitation, any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Properties or any opinions requested by Lender in
connection with a Securitization) subject to the terms and provisions of
Section 9.1.4 hereof; (ii) Borrower’s and the other Loan Parties’ ongoing
performance of and compliance with Borrower’s and the other Loan Parties’
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions

 

-172-



--------------------------------------------------------------------------------

contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including, without
limitation, all costs and expenses incurred by Lender in connection with a
Securitization; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
reasonably requested by Borrower; (v) securing Borrower’s and the other Loan
Parties’ compliance with any requests made pursuant to the provisions of this
Agreement; (vi) the filing and recording fees and expenses, title insurance and
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, any other Loan
Party, this Agreement, the other Loan Documents, the Properties, or any other
security given for the Loan; (viii) enforcing any obligations of or collecting
any payments due from Borrower or any other Loan Party under this Agreement, the
other Loan Documents or with respect to the Properties (including any fees and
expenses reasonably incurred by or payable to Servicer or a trustee in
connection with the transfer of the Loan to a special servicer upon Servicer’s
anticipation of a Default or Event of Default, liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees and
interest payable on advances made by the Servicer with respect to delinquent
debt service payments or expenses of curing Borrowers’ or any other Loan
Parties’ defaults under the Loan Documents) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any insolvency or bankruptcy
proceedings or any other amounts required under Section 9.5 hereof, provided,
however, that Borrower and the other Loan Parties shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender; and
(ix) any cost and expenses due and payable to Lender may be paid from any
amounts in the Cash Management Account.

(b) Borrower and the other Loan Parties shall indemnify, defend and hold
harmless the Indemnified Parties from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not an Indemnified Party shall be designated
a party thereto), that may be imposed on, incurred by, or asserted against any
Indemnified Party in any manner relating to or arising out of (i) any breach by
Borrower or any other Loan Party of its obligations under, or any material
misrepresentation by Borrower or any other Loan Party contained in, this
Agreement or the other Loan Documents, or (ii) the use or intended use of the
proceeds of the Loan (collectively, the “Indemnified Liabilities”); provided,
however, that neither Borrower nor any other Loan Party shall have any
obligation to any Indemnified Party hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of such Indemnified Party; provided, further, that this
Section 10.13(b) shall not apply with respect to taxes other than any taxes that
represent losses or damages arising from any non-tax claim. To the extent that
the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower and the other Loan Parties shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.

 

-173-



--------------------------------------------------------------------------------

(c) Each of Borrower and the other Loan Parties covenants and agrees to pay for
or, if Borrower or such other Loan Party fails to pay, to reimburse Lender for,
any fees and expenses incurred by any Rating Agency in connection with any
Rating Agency review of the Loan, the Loan Documents or any transaction
contemplated thereby or any consent, approval, waiver or confirmation obtained
from such Rating Agency pursuant to the terms and conditions of this Agreement
or any other Loan Document and Lender shall be entitled to require payment of
such fees and expenses as a condition precedent to the obtaining of any such
consent, approval, waiver or confirmation.

(d) Borrower shall jointly and severally indemnify the Lender and each of its
respective officers, directors, partners, employees, representatives, agents and
Affiliates against any liabilities to which Lender, each of its respective
officers, directors, partners, employees, representatives, agents and
Affiliates, may become subject in connection with any indemnification to the
Rating Agencies in connection with issuing, monitoring or maintaining the
Securities insofar as the liabilities arise out of or are based upon any untrue
statement of any material fact in any information provided by or on behalf of
the Borrowers to the Rating Agencies (the “Covered Rating Agency Information”)
or arise out of or are based upon the omission to state a material fact in the
Covered Rating Agency Information required to be stated therein or necessary in
order to make the statements in the Covered Rating Agency Information, in light
of the circumstances under which they were made, not misleading, provided that,
notwithstanding anything to the contrary contained herein, (i) the Indemnifying
Persons shall not be responsible for any liabilities relating to untrue
statements or omissions in any Covered Rating Agency Information which Borrower
was provided an opportunity to review and provided notice to Lender in writing
prior to the pricing of any Securities; and (ii) the Indemnifying Persons shall
not be liable for any misstatements or omissions in any Covered Rating Agency
Information resulting from Lender’s failure to accurately transcribe written
information provided by or on behalf of the Indemnifying Persons to Lender
unless Borrower was provided a reasonable opportunity to review such Covered
Rating Agency Information (or the applicable portions thereof) and failed to
notify Lender of such misstatements or omissions).

Section 10.14. Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or any other Loan Party may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by Borrower or any other Loan Party
in any action or proceeding brought by any such assignee upon such documents and
any such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower
or any other Loan Party.

 

-174-



--------------------------------------------------------------------------------

Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower, the other Loan Parties and Lender intend that the relationships
created hereunder and under the other Loan Documents be solely that of borrower
and lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower,
the other Loan Parties and Lender nor to grant Lender any interest in the
Properties other than that of mortgagee, beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and the other Loan Parties and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower and the other Loan Parties any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lender to make
the Loan hereunder are imposed solely and exclusively for the benefit of Lender
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.

Section 10.17. Publicity. All news releases, publicity or advertising by
Borrower, any other Loan Party or their respective Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Lender or its Affiliates shall be
subject to the prior written approval of Lender in its sole discretion.

Section 10.18. Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets. (a) Borrower acknowledges that Lender has made the Loan to Borrower upon
the security of Borrower’s collective interest in the Properties and in reliance
upon the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
Each of Borrower and Operating Lessee agrees that the Mortgages are and will be
cross collateralized and cross defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

(b) To the fullest extent permitted by law, each of Borrower and Operating
Lessee, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Operating Lessee, Borrower’s and/or
Operating Lessee’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the

 

-175-



--------------------------------------------------------------------------------

collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition, each
of Borrower and Operating Lessee, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Mortgages, any equitable
right otherwise available to Borrower and/or Operating Lessee which would
require the separate sale of the Properties or require Lender to exhaust its
remedies against any Individual Property or any combination of the Properties
before proceeding against any other Individual Property or combination of
Properties; and further in the event of such foreclosure each of Borrower and
Operating Lessee does hereby expressly consents to and authorizes, at the option
of Lender, the foreclosure and sale either separately or together of any
combination of the Properties.

Section 10.19. Waiver of Counterclaim. Each of Borrower and the other Loan
Parties hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

Section 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each of Borrower and the other Loan
Parties acknowledges that, with respect to the Loan, each of Borrower and the
other Loan Parties shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower or any other Loan Party, and
Borrower and the other Loan Parties hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Each of Borrower and the other
Loan Parties acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse to or competitive with the business of Borrower, the other
Loan Parties or their respective Affiliates.

Section 10.21. Brokers and Financial Advisors. Each of Borrower and the other
Loan Parties hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Each of Borrower and the other
Loan Parties hereby agrees to indemnify, defend and hold Lender harmless from
and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower,
or any other Loan Party or Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.21 shall survive the
expiration and termination of this Agreement and the payment of the Debt.

 

-176-



--------------------------------------------------------------------------------

Section 10.22. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower, or any other
Loan Party and Lender are superseded by the terms of this Agreement and the
other Loan Documents.

Section 10.23. Joint and Several Liability. If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person shall be joint and
several.

Section 10.24. Co-Lenders.

(a) Each of Borrower and the other Loan Parties hereby acknowledges and agrees
that notwithstanding the fact that the Loan may be serviced by Servicer, prior
to a Securitization of the entire Loan, all requests for approval and consents
hereunder and in every instance in which Lender’s consent or approval is
required, each of Borrower and the other Loan Parties shall, unless agreed to in
writing to the contrary by the Co-Lenders, be required to obtain the consent and
approval of each Co-Lender and all copies of documents, reports, requests and
other delivery obligations of Borrower and the other Loan Parties required
hereunder shall be delivered by Borrower and the other Loan Parties to each
Co-Lender.

(b) Following the Closing Date (i) the liabilities of Lender shall be several
and not joint, (ii) no Co-Lender shall be responsible for the obligations of any
other Co-Lender, and (iii) each Co-Lender shall be liable to Borrower and the
other Loan Parties only for their respective Ratable Share of the Loan.
Notwithstanding anything to the contrary herein, all indemnities by Borrower and
the other Loan Parties and obligations for costs, expenses, damages or advances
set forth herein shall run to and benefit each Co-Lender in accordance with its
Ratable Share.

(c) Each Co-Lender agrees that it has, independently and without reliance on the
other Co-Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower, the other Loan Parties
and its Affiliates and decision to enter into this Agreement and that it will,
independently and without reliance upon the other Co-Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under this
Agreement or under any other Loan Document.

Section 10.25. Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) upon not less than fifteen (15) Business Days’ prior written notice to
Borrower, the right to request and to hold a meeting at Lender’s office in New
York, New York no more than two (2) times during any calendar year to consult
with an officer of Borrower that is familiar with the financial condition of
each Borrower or other Loan Party and the operation of the Individual Properties
regarding such significant business activities and business and financial
developments of Borrower or other Loan Party as are specified by Lender in
writing in the request for such meeting; provided, however, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances; and

 

-177-



--------------------------------------------------------------------------------

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower and the other Loan Parties at any reasonable times
upon reasonable notice no more than four (4) times during any calendar year,
provided that any such examination shall be conducted so as not to unreasonably
interfere with the business of Borrower, the other Loan Parties, guests or any
Tenants or other occupants of any Individual Property.

The rights described above in this Section 10.25 may be exercised by Lender on
behalf of any Person which Controls Lender.

Section 10.26.Discounted Payoff. (a) Notwithstanding anything to the contrary
contained in this Agreement and without any obligation on the part of Borrower,
or any other Loan Party or Mezzanine Borrowers to make, or any Lender or any
Mezzanine Lender to accept, a Discounted Payoff under this Loan Agreement or the
applicable Mezzanine Loan Agreement, as applicable, Mezzanine Borrowers shall be
permitted to prepay at a discount all or any portion of any Mezzanine Loan (each
a “Discounted Payoff”); provided that, no Event of Default is continuing and,
and provided, further, that the Mezzanine Lender receiving such Discounted
Payoff has consented to such prepayment. Notwithstanding anything to the
contrary contained in this Agreement, any prepayments made by the Mezzanine
Borrowers in connection with a Discounted Payoff shall be applied solely to
reduce the portion of the Mezzanine Loans held by the Mezzanine Lender or
participant in the Mezzanine Loans by an amount equal to the Face Amount of such
Discounted Payoff. For purposes of calculating Debt Yield, any portion of the
Mezzanine Loans deemed outstanding upon such Discounted Payoff shall be reduced
by the actual amounts paid in connection with such Discounted Payoff.

(b) Each of Borrower and the other Loan Parties acknowledges and agrees that any
Discounted Payoff of the Mezzanine Loans shall in no event be characterized by
Borrower or any other Loan Party as a purchase of an interest in the Mezzanine
Loans.

(c) Lender acknowledges that any intercreditor or co-lender arrangements among
the Lender and/or the Mezzanine Lender shall permit Discounted Payoffs of a
portion of the Mezzanine Loans without requiring the consent of Lender or
Mezzanine Lender.

(d) Following any Discounted Payoff, the then existing Release Amount for each
Individual Property with respect to the Mezzanine Loans subject to such
Discounted Payoff shall be reduced by a percentages expressed as a fraction
(x) the numerator of which is the principal amount of the Mezzanine Loans that
is being retired and (y) the denominator of which is the outstanding principal
amount of the Mezzanine Loans as of the date immediately prior to such
Discounted Payoff.

Section 10.27. Use of Borrower Provided Information. Lender agrees that is shall
use commercially reasonable efforts to use Provided Information solely for
purposes of the ownership and sale of its interest in the Loan (including,
without limitation, the administration of the Loan and any Securitization).
Notwithstanding the foregoing, nothing in this Section 10.27 shall prevent any
Lender from: (i) disclosing or otherwise using any Provided Information in the
manner and for the purposes set forth in Section 9.1 and Section 9.2 of this
Agreement, (ii) disclosing Provided Information to any loan participant or
similar holders of an interest in the

 

-178-



--------------------------------------------------------------------------------

Loan, provided that such participants or other holders shall be instructed to
use commercially reasonable efforts to use such Provided Information solely in
connection with their ownership of their interest in the Loan, (iii) disclosing
Provided Information subject to an instruction to comply with the provisions of
this Section 10.27, to any prospective participant or other transferee of an
interest in the Loan, (iv) disclosing Provided Information to its employees,
directors, agents, attorneys, accountants, investors, potential investors,
finance providers, tax consultants, tax preparers, financial consultants and
other professional advisors or those of any of its affiliates, (v) disclosing
Provided Information upon the request or demand of any Governmental Authority,
(vi) disclosing Provided Information in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Legal Requirement, (vii) disclosing Provided Information if requested or
required to do so in connection with any litigation or similar proceeding,
(viii) disclosing or otherwise using any Provided Information that has been
publicly disclosed, or (ix) disclosing or otherwise using any Provided
Information in connection with the exercise of any remedy hereunder or under any
other Loan Document.

Section 10.28. Borrower Affiliate Lender. Lender agrees that the Lender
Documents to which it is a party shall not prohibit or restrict Affiliates of
Borrower from purchasing or otherwise acquiring and owning (a) the beneficial
interests in the Loan as evidenced by any single or multi-class non-voting
Securities in respect of any private or public securitization of the Loan or
(b) any direct or indirect interests in any of the Mezzanine Loans (or otherwise
impose additional restrictions or requirements on a transfer to such Affiliate
of Borrower), provided, however, that the Lender Documents may include
restrictions on the exercise of the rights and remedies by such Affiliates of
Borrower under the Loan and the Mezzanine Loans including, without limitation,
(i) restrictions on any such Affiliate having the right to, or exercising,
directly or indirectly, any control, decision-making power, voting rights,
notice and cure rights, or other rights that would otherwise benefit a holder by
virtue of its ownership or control of any interest with respect to the Loan or
the Mezzanine Loans, (ii) restrictions on any such Affiliate’s approval and
consent rights under any intercreditor agreement, (iii) restrictions on such
Affiliate’s initiation of enforcement actions against equity collateral,
(iv) restrictions on the making of protective advances, (v) restrictions on such
Affiliate from making or bringing any claim, in its capacity as a holder of any
direct or indirect interest in the Loan or the Mezzanine Loans, against Lender,
the Mezzanine Lender or any agent of any of the foregoing with respect to the
duties and obligations of such Person under the Loan Documents, the Mezzanine
Loan Documents, any intercreditor agreement or any applicable co-lender
agreement and (vi) restrictions on such Affiliate’s access to any electronic
platform for the distribution of materials or information among the Lender and
the Mezzanine Lender, “asset status reports” or any correspondence or materials
or notices of or participation in any discussions, meetings or conference calls
(among Lender and the Mezzanine Lender, any of their respective co-lenders or
participants, or otherwise) regarding or relating to any workout discussions or
litigation or foreclosure strategy (or potential litigation strategy) involving
the Loan or the Mezzanine Loans, other than in its capacity as Borrower or a
Mezzanine Borrowers to the extent discussions and negotiations are being
conducted with Borrower or Mezzanine Borrowers (as distinct from internal
discussions and negotiations among the various creditors).

 

-179-



--------------------------------------------------------------------------------

Section 10.29. Marriott Franchise Agreements. For the avoidance of doubt,
nothing contained in this Agreement or any of the other Loan Documents, is, or
shall be deemed to constitute, a collateral assignment, pledge or grant of a
security interest by Borrower and/or Operating Lessee to Lender with respect to
any Franchise Agreement with Marriott Manager or its affiliates or any Franchise
Owner Agreement with Marriott Manager or its affiliates in violation of such
Franchise Agreement or such Franchise Owner Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-180-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

BRE SELECT HOTELS PROPERTIES

LLC, a Delaware limited liability company

By:

/s/ Glenn Alba

Name: Glenn Alba Title: Managing Director

BRE SELECT HOTELS TUSCALOOSA

LLC, a Delaware limited liability company

By:

/s/ Glenn Alba

Name: Glenn Alba Title: Managing Director

BRE SELECT HOTELS REDMOND LLC,

a Delaware limited liability company

By:

/s/ Glenn Alba

Name: Glenn Alba Title: Managing Director

BRE SELECT HOTELS AZ LLC,

a Delaware limited liability company

By:

/s/ Glenn Alba

Name: Glenn Alba Title: Managing Director



--------------------------------------------------------------------------------

BRE SELECT HOTELS TX L.P., a

Delaware limited partnership

By:   BRE Select Hotels TX GP LLC, a Delaware limited liability company,

its general partner

        By:

/s/ Glenn Alba

        Name: Glenn Alba         Title: Managing Director

BRE SELECT HOTELS NC L.P., a

Delaware limited partnership

By:   BRE Select Hotels NC GP LLC, a Delaware limited liability company,

its general partner

        By:

/s/ Glenn Alba

        Name: Glenn Alba         Title: Managing Director

BRE SELECT HOTELS CLEARWATER

LLC, a Delaware limited liability company

By:

/s/ Glenn Alba

Name: Glenn Alba Title: Managing Director



--------------------------------------------------------------------------------

OPERATING LESSEE:

BRE SELECT HOTELS OPERATING LLC, a

Delaware limited liability company

By:

/s/ Glenn Alba

Name: Glenn Alba Title: Managing Director

[SIGNATURES CONTINUED ON THE NEXT PAGE]



--------------------------------------------------------------------------------

LENDER:

CITIGROUP GLOBAL MARKETS REALTY

CORP., a New York corporation

By:

/s/ Harry Kramer

Name: Harry Kramer Title: Authorized Signatory

GERMAN AMERICAN CAPITAL

CORPORATION, a Maryland corporation

By:

/s/ Stephen H. Choe

Name: Stephen H. Choe Title: Managing Director By:

/s/ Timothy Clinton

Name: Timothy Clinton Title: Vice President

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By:

/s/ Rene Theriault

Name: Rene Theriault Title: Authorized Representative

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, a banking association chartered

under the laws of the United States of America

By:

/s/ Jennifer Lewin

Name: Jennifer Lewin Title: Vice President